 
Exhibit 10.T
 

--------------------------------------------------------------------------------

 
364-DAY
REVOLVING
CREDIT AGREEMENT
 
dated as of September 3, 2002
 
among
 
CARPENTER TECHNOLOGY CORPORATION,
as a Borrower and as Guarantor,
 
and
 
CERTECH INTERNATIONAL LIMITED,
 
CARPENTER TECHNOLOGY (EUROPE) S.A.,
 
CARPENTER POWDER PRODUCTS AB,
 
and
 
CARPENTER TECHNOLOGY (UK) LIMITED,
as Borrowers,
 
THE LENDERS FROM TIME TO TIME PARTY HERETO,
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
and
 
JPMORGAN CHASE BANK,
as Syndication Agent
 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 

         
Page

--------------------------------------------------------------------------------

    
ARTICLE I
         
DEFINITIONS AND ACCOUNTING TERMS
    
Section 1.01
  
Defined Terms
  
1
Section 1.02
  
Computation of Time Periods and Other Definitional Provisions
  
19
Section 1.03
  
Accounting Terms and Determinations
  
19
Section 1.04
  
Types of Borrowings
  
19
Section 1.05
  
Exchange Rates
  
20
Section 1.06
  
Redenomination of Certain Foreign Currencies
  
20
    
ARTICLE II
         
THE CREDIT FACILITIES
    
Section 2.01
  
Commitments to Lend
  
20
Section 2.02
  
Notice of Borrowings
  
21
Section 2.03
  
Notice to Lenders; Funding of Loans
  
21
Section 2.04
  
Evidence of Loans
  
23
Section 2.05
  
Interest
  
23
Section 2.06
  
Extension and Conversion
  
25
Section 2.07
  
Scheduled Termination of Commitments; Mandatory Prepayments
  
26
Section 2.08
  
Optional Prepayments
  
27
Section 2.09
  
Adjustment of Commitments
  
27
Section 2.10
  
Fees
  
30
Section 2.11
  
Pro-rata Treatment
  
30
Section 2.12
  
Sharing of Payments
  
30
Section 2.13
  
Payments; Computations
  
31
Section 2.14
  
Judgment Currency
  
32
    
ARTICLE III
         
TAXES, YIELD PROTECTION AND ILLEGALITY
    
Section 3.01
  
Taxes
  
33
Section 3.02
  
Illegality
  
34
Section 3.03
  
Basis for Determining Interest Rate Inadequate or Unfair
  
35
Section 3.04
  
Increased Costs and Reduced Return
  
35
Section 3.05
  
Funding Losses
  
37
Section 3.06
  
Base Rate Loans Substituted for Affected Eurocurrency Loans
  
37
    
ARTICLE IV
         
CONDITIONS
    
Section 4.01
  
Conditions to Closing
  
38
Section 4.02
  
Conditions to All Borrowings
  
39
    
ARTICLE V
         
REPRESENTATIONS AND WARRANTIES
    
Section 5.01
  
Existence, Qualification and Power; Compliance with Laws
  
40
Section 5.02
  
Authorization; No Contravention
  
40
Section 5.03
  
Governmental and Other Authorizations
  
40
Section 5.04
  
Binding Effect
  
41
Section 5.05
  
Financial Condition
  
41
Section 5.06
  
Litigation
  
41
Section 5.07
  
No Default
  
41



--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
 

         
Page

--------------------------------------------------------------------------------

Section 5.08
  
Ownership of Property; Liens
  
41
Section 5.09
  
Environmental Compliance
  
42
Section 5.10
  
Insurance
  
42
Section 5.11
  
Taxes
  
42
Section 5.12
  
ERISA Compliance
  
42
Section 5.13
  
Subsidiaries
  
42
Section 5.14
  
Margin Regulation; Investment Company Act; Public Utility Holding Company Act
  
43
Section 5.15
  
Disclosure
  
43
Section 5.16
  
Intellectual Property
  
43
    
ARTICLE VI
         
AFFIRMATIVE COVENANTS
    
Section 6.01
  
Information
  
44
Section 6.02
  
Payment of Obligations
  
45
Section 6.03
  
Preservation of Existence, Etc
  
45
Section 6.04
  
Maintenance of Properties
  
45
Section 6.05
  
Maintenance of Insurance
  
46
Section 6.06
  
Compliance with Laws
  
46
Section 6.07
  
Books and Records
  
46
Section 6.08
  
Inspection Rights
  
46
Section 6.09
  
Compliance with ERISA
  
46
Section 6.10
  
Use of Proceeds
  
46
    
ARTICLE VII
         
NEGATIVE COVENANTS
    
Section 7.01
  
Limitation on Indebtedness
  
46
Section 7.02
  
Restriction on Liens
  
47
Section 7.03
  
Investments
  
49
Section 7.04
  
Fundamental Changes
  
49
Section 7.05
  
Dispositions
  
50
Section 7.06
  
Restricted Payments
  
50
Section 7.07
  
ERISA
  
51
Section 7.08
  
Change in Nature of Business
  
51
Section 7.09
  
Transactions with Affiliates
  
51
Section 7.10
  
Burdensome Agreements
  
51
Section 7.11
  
Use of Proceeds
  
51
Section 7.12
  
Financial Covenants
  
51
    
ARTICLE VIII
         
DEFAULTS
    
Section 8.01
  
Events of Default
  
51
Section 8.02
  
Acceleration; Remedies
  
53
    
ARTICLE IX
         
AGENCY PROVISIONS
    
Section 9.01
  
Appointment; Authorization
  
54
Section 9.02
  
Delegation of Duties
  
54
Section 9.03
  
Exculpatory Provisions
  
55
Section 9.04
  
Reliance on Communications
  
55



ii



--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
 

         
Page

--------------------------------------------------------------------------------

Section 9.05
  
Notice of Default
  
55
Section 9.06
  
Credit Decision; Disclosure of Information by Administrative Agent
  
56
Section 9.07
  
Indemnification
  
56
Section 9.08
  
Agents in Their Individual Capacity
  
56
Section 9.09
  
Successor Agents
  
57
Section 9.10
  
Certain Other Agents
  
57
Section 9.11
  
Agents’ Fees
  
57
    
ARTICLE X
         
GUARANTEE
    
Section 10.01
  
Unconditional Guarantee
  
58
Section 10.02
  
Guarantee Absolute
  
58
Section 10.03
  
Waivers
  
58
Section 10.04
  
Subrogation
  
59
Section 10.05
  
Survival
  
59
    
ARTICLE XI
         
MISCELLANEOUS
    
Section 11.01
  
Amendments, Waivers and Consents
  
60
Section 11.02
  
Notices and Other Communications; Facsimile Copies
  
61
Section 11.03
  
No Waiver; Cumulative Remedies
  
62
Section 11.04
  
Attorney Costs, Expenses and Taxes
  
62
Section 11.05
  
Indemnification
  
62
Section 11.06
  
Successors and Assigns
  
63
Section 11.07
  
Confidentiality
  
66
Section 11.08
  
Set-off
  
66
Section 11.09
  
Interest Rate Limitation
  
67
Section 11.10
  
Counterparts
  
67
Section 11.11
  
Integration
  
67
Section 11.12
  
Survival of Representations and Warranties
  
67
Section 11.13
  
Severability
  
67
Section 11.14
  
Headings
  
68
Section 11.15
  
Defaulting Lenders
  
68
Section 11.16
  
Governing Law; Submission to Jurisdiction
  
68
Section 11.17
  
Waiver of Jury Trial
  
68
Section 11.18
  
Binding Effect
  
69
Section 11.19
  
Conflict
  
69

 



iii



--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
 
Schedules:
               
Schedule 1.01A
  
—  
    
Lenders and Commitments
   
Schedule 5.13
  
—  
    
Subsidiaries
   
Schedule 7.01
  
—  
    
Indebtedness
   
Schedule 7.02
  
—  
    
Existing Liens
   
Schedule 7.03
  
—  
    
Investments
   
Schedule 10.02
  
—  
    
Notices; Lending Offices
Exhibits:
               
Exhibit A-1
  
—  
    
Form of Notice of Borrowing
   
Exhibit A-2
  
—  
    
Form of Notice of Extension/Conversion
   
Exhibit B
  
—  
    
Form of Note
   
Exhibit C
  
—  
    
Form of Assignment and Acceptance
   
Exhibit D
  
—  
    
Form of Opinion of Counsel for Carpenter





 



iv



--------------------------------------------------------------------------------

 
364 DAY REVOLVING
CREDIT AGREEMENT
 
This 364 Day Revolving Credit Agreement is dated as of September 3, 2002 and is
among CARPENTER TECHNOLOGY CORPORATION, a Delaware corporation (“Carpenter”),
CARPENTER TECHNOLOGY (UK) LIMITED, a company organized and existing under the
laws of England and Wales (“Carpenter UK”), CERTECH INTERNATIONAL LIMITED, a
company organized and existing under the laws of England and Wales (“Certech”),
CARPENTER POWDER PRODUCTS AB, a company organized and existing under the laws of
Sweden (“Carpenter Powder”), and CARPENTER TECHNOLOGY (EUROPE) S.A., a company
organized and existing under the laws of Belgium (“Carpenter Belgium”), the
banks and other financial institutions from time to time party hereto (the
“Lenders”), and WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent.
 
The Borrowers have requested the Lenders to provide a revolving credit facility
to the Borrowers in the aggregate principal amount of $75,000,000 for the
purposes hereinafter set forth. The Lenders are willing to make the requested
credit facility available to the Borrowers on the terms and conditions set forth
herein. Accordingly, in consideration of the mutual agreements set forth herein,
the parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.01    Defined Terms.    As used in this Agreement, the following terms
shall have the meanings set forth below:
 
“Administrative Agent” means Wachovia Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder and under the other
Loan Documents, and its successor or successors in such capacity.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address and
account as the Administrative Agent may from time to time notify to Carpenter
and the Lenders.
 
“Affiliate” means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to be “controlled by” any other Person if
such other Person possesses, directly or indirectly, power (i) to vote 10% or
more of the securities (on a fully diluted basis) having ordinary voting power
for the election of directors or managing general partners or (ii) to direct or
cause the direction of the management and policies of such Person, whether by
contract or otherwise.
 
“Agent” means the Administrative Agent or the Syndication Agent and any
successors and assigns in such capacity, and “Agents” means each of them
together.
 
“Agent-Related Persons” means any Agent, together with its Affiliates, and the
officers, directors, employees, agents and attorneys-in-fact of such Person and
its Affiliates.
 
“Agreed Alternative Currency” means at any time any of the respective lawful
currencies of the United Kingdom, Canada, Mexico, Sweden and the European
Economic Union, and such other currencies as Carpenter and the Administrative
Agent may mutually agree from time to time, so long as at such time (i) such
currency is dealt in the London interbank deposit market or, in the case of
Euros, the European interbank deposit market, (ii) such currency is fully
transferable and convertible into Dollars in



--------------------------------------------------------------------------------

the London foreign exchange market or, in the case of Euros, the European
foreign exchange market and (iii) no central bank or other governmental
authorization in the country of issue of such currency is required to permit the
use of such currency by any Lender for making or maintaining any Loan hereunder
and/or to permit the Borrower to borrow and repay the principal thereof and to
pay the interest thereon, unless such authorization has been obtained and is in
full force and effect.
 
“Agreement” means this Agreement, as amended, restated, supplemented or
otherwise modified from time to time.
 
“Agreement Currency” has the meaning set forth in Section 2.14.
 
“Alternative Currency Loan” means a Loan that is made in an Available
Alternative Currency in accordance with the applicable Notice of Borrowing.
 
“Applicable Interbank Offered Rate” for any Eurocurrency Loan for the Interest
Period applicable thereto means:
 
(i)    the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the page of the Telerate screen (or
any successor thereto) that displays the average British Bankers Association
Interest Settlement Rate for deposits in the relevant currency (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 A.M. (London time) two Business
Days prior to the first day of such Interest Period; or
 
(ii)    if the rate referenced in clause (i) above does not appear on such page
or service or such page or service shall cease to be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate that appears on such other page or service that displays an average British
Bankers Association Interest Settlement Rate for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period;
or
 
(iii)    if the rates referenced in the preceding clauses (i) and (ii) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest (rounded upwards to the next  1/16 of 1%) at which deposits in the
relevant currency for delivery on the first day of such Interest Period in same
day funds in the approximate amount of the Eurocurrency Loan being made,
continued or converted by Wachovia Bank, National Association and with a term
equivalent to such Interest Period would be offered by Wachovia Bank, National
Association’s London branch to major banks in the offshore market for the
relevant currency at their request at approximately 11:00 A.M. (London time) two
Business Days prior to the first day of such Interest Period.
 
“Applicable Lending Office” means with respect to any Lender and for each Type
of Loan, the “Lending Office” of such Lender (or of an Affiliate of such Lender)
designated for such Type of Loan on Schedule 10.02 or such other office of such
Lender (or of an Affiliate of such Lender) as such Lender may from time to time
specify to the Administrative Agent and the Borrower as the office by which its
Loans of such Type are to be made and maintained; provided, that any Lender may
from time to time by notice to the Borrower and the Administrative Agent
designate separate Eurocurrency Lending Offices for loans in different
currencies, in which case all references herein to the Applicable Lending Office
of such Lender shall, with respect to its Eurocurrency Loans, be deemed to refer
to any or all of such offices, as the context may require.



-2-



--------------------------------------------------------------------------------

 
“Applicable Margin” means, for purposes of calculating (i) the applicable
interest rate for any day for any Base Rate Loans or Eurocurrency Loans or (ii)
the applicable rate for the Facility Fee for any day for purposes of Section
2.10(a), the appropriate applicable percentage set forth below corresponding to
then current Carpenter’s Ratings:
 

      
Carpenter’s Ratings
(S&P/Moody’s)

--------------------------------------------------------------------------------

    
Applicable Percentage for Facility Fees

--------------------------------------------------------------------------------

    
Applicable Percentage for
Base Rate Loans

--------------------------------------------------------------------------------

    
Applicable Percentage for Eurocurrency Loans

--------------------------------------------------------------------------------

Category A:
    
A-/A3 or higher
    
.100%
    
0%
    
.400%
Category B:
    
BBB+/Baa1
    
.125%
    
0%
    
.500%
Category C:
    
BBB/Baa2
    
.150%
    
0%
    
.600%
Category D:
    
BBB-/Baa3
    
.175%
    
0%
    
.700%
Category E:
    
lower than BBB-/Baa3
    
.200%
    
0%
    
.925%

 
Initially, the Applicable Margins for Base Rate Loans and Eurocurrency Loans and
the applicable rate for Facility Fees shall be based upon Carpenter’s Ratings
specified in the certificate delivered pursuant to Section 4.01(d)(ii) of this
Agreement. Thereafter, each change in the Applicable Margins for Base Rate Loans
and Eurocurrency Loans and the applicable rate for Facility Fees shall be
effective, in the case of an upgrade in ratings, during the period commencing on
the date of delivery by Carpenter to the Administrative Agent of notice thereof
pursuant to Section 6.01(e)(ii)(G) and ending on the date immediately preceding
the effective date of the next such change and, in the case of a downgrade in
ratings, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change. In the event a rating differential of one level exists,
Carpenter’s Ratings shall be deemed to be the higher of the two ratings. In the
event a rating of more than one level exists, Carpenter’s Ratings shall be
deemed to be one level above the lower of the two ratings.
 
“Approved Fund” means (i) with respect to any Lender, an entity (whether a
corporation, partnership, limited liability company, trust or otherwise) that is
engaged in making, purchasing, holding or otherwise investing in bank loans and
similar extensions of credit in the ordinary course of its business and is
managed by such Lender or an Affiliate of such Lender, (ii) with respect to any
Lender that is a fund that invests in bank loans and similar extensions of
credit, any other fund that invests in bank loans and similar extensions of
credit and is managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor and (iii) any special purpose funding
vehicle described in Section 11.06(h).
 
“Assignment and Acceptance” means an Assignment and Acceptance, substantially in
the form of Exhibit C hereto, under which an interest of a Lender hereunder is
transferred to an Eligible Assignee pursuant to Section 11.06(b).



-3-



--------------------------------------------------------------------------------

 
“Attorney Costs” means all reasonable fees and disbursements of any law firm or
other external counsel.
 
“Attributable Indebtedness” means, at any date (i) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(ii) in respect of any Synthetic Lease Obligation of any Person, the capitalized
or principal amount of the remaining payments under the relevant lease or other
agreement that would appear on a balance sheet of such Person prepared as of
such date in accordance with GAAP if such lease or other agreement were
accounted for as a Capital Lease and (iii) in respect of any Sale/Leaseback
Transaction, the lesser of (A) the present value, discounted in accordance with
GAAP at the debt rate implicit in the related lease, of the obligations of the
lessee for rental payments over the remaining term of such lease (including any
period for which such lease has been extended or may, at the option of the
lessor be extended) and (B) the fair market value of the assets subject to such
transaction.
 
“Available Alternative Currency” means at any time, any Agreed Alternative
Currency and any other currency (other than Dollars) that Carpenter requests, by
notice to the Lenders through the Administrative Agent, be included as an
additional Alternative Currency for purposes of this Agreement, in each case so
long as at such time (A) such currency is dealt in the London interbank deposit
market or the European interbank deposit market, (B) such currency is freely
transferable and convertible into Dollars in the London foreign exchange market
or the European foreign exchange market, as applicable, (C) no central bank or
other governmental authorization in the country of issue of such currency is
required to permit the use of such currency by any Lender for making any Loan
hereunder and/or to permit the Borrower to borrow and repay the principal
thereof and to pay interest thereon, unless such authorization has been obtained
and (D) no Lender shall have objected to the inclusion of such currency as an
Available Alternative Currency by notice to Carpenter and the Administrative
Agent given within five Business Days of such Lender’s receipt of the notice
referred to above.
 
“Bankruptcy Event” means, with respect to any Person, (i) a court or
governmental agency having jurisdiction in the premises shall enter a decree or
order for relief in respect of such Person in an involuntary case under any
Debtor Relief Law now or hereafter in effect, or appoint a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of such Person or
for any substantial part of its property or ordering the winding up or
liquidation of its affairs, (ii) an involuntary case under any applicable Debtor
Relief Law now or hereafter in effect is commenced against such Person and such
petition remains unstayed and in effect for a period of 60 consecutive days,
(iii) such Person shall commence a voluntary case under any applicable Debtor
Relief Law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case under any such law, or consent to the appointment
or taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of such Person or any substantial part of its
property or make any general assignment for the benefit of creditors or (iv)
such Person shall admit in writing its inability to pay its debts generally as
they become due or any action shall be taken by such Person in furtherance of
any of the aforesaid purposes.
 
“Base Rate” means, for any day, a rate per annum equal to the higher of (i) the
Prime Rate for such day and (ii) the sum of  1/2 of 1% plus the Federal Funds
Rate for such day. Any change in the Base Rate due to a change in the Prime Rate
or the Federal Funds Rate shall be effective on the effective date of such
change in the Prime Rate or the Federal Funds Rate.
 
“Base Rate Loan” means a Loan which bears interest at the Base Rate pursuant to
the applicable Notice of Borrowing, Notice of Extension/Conversion or the
provisions of Article III.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.



-4-



--------------------------------------------------------------------------------

 
“Borrower” means, as applicable, (i) Carpenter, (ii) Certech, (iii) Carpenter
Belgium, (iv) Carpenter UK, (v) Carpenter Powder and (vi) each other material
Subsidiary of Carpenter that is acceptable to the Administrative Agent and that
becomes a party to this Agreement as a Borrower, together with their respective
successors, and “Borrowers” shall mean each such Borrower collectively.
 
“Borrowing” has the meaning set forth in Section 1.04.
 
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks are authorized or required to close, under the laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located,
except that:
 
(i)    if such day relates to a borrowing of, a payment or prepayment of
principal of or interest on, or the Interest Period for, a Eurodollar Loan, or a
notice by Carpenter with respect to any such borrowing, payment, prepayment or
Interest Period, such day shall also be a day on which commercial banks are open
for international business (including dealings in Dollar deposits) in London;
 
(ii)    if such day relates to a borrowing of, a payment or prepayment of
principal of or interest on, or the Interest Period for, an Alternative Currency
Loan denominated in an Available Alternative Currency other than the Euro, or a
notice by Carpenter with respect to any such borrowing, payment, prepayment or
Interest Period or issuance, drawing under or reimbursement obligation, such day
shall also be a day on which commercial banks are open for international
business (including dealings in deposits on such Alternative Currency) in both
London and in the Principal Financial Center for such Available Foreign
Currency; and
 
(iii)    if such day relates to a borrowing of, a payment or prepayment of
principal of or interest on, or the Interest Period for, an Alternative Currency
Loan, or a notice by Carpenter Borrower with respect to any such borrowing,
payment, prepayment or Interest Period, such day shall also be a day on which
the Trans-European Automated Real-Time Gross Settlement Expense Transfer payment
system is operating.
 
“Calculation Date” means, in respect of any Eurocurrency Borrowing or Group of
outstanding Eurocurrency Loans, (A) the date falling two Business Days prior to
the date of such Borrowing, (B) the date falling two Business Days prior to the
last day of the current Interest Period for such Group of Loans, (C) any date on
which such Group of Loans is automatically converted to Loans in Dollars
pursuant to the terms of this Agreement and (D) any other day specified by the
Administrative Agent from time to time.
 
“Capital Lease” of any Person means any lease of property (whether real,
personal or mixed) by such Person as lessee which would, in accordance with
GAAP, be required to be accounted for as a capital lease on the balance sheet of
such Person.
 
“Capital Lease Obligations” means, with respect to any Person, all obligations
of such Person as lessee under Capital Leases, in each case taken at the amount
thereof accounted for as liabilities in accordance with GAAP.
 
“Carpenter” is defined in the preamble.
 
“Carpenter Belgium” is defined in the preamble.
 
“Carpenter Powder” is defined in the preamble.



-5-



--------------------------------------------------------------------------------

 
“Carpenter UK” is defined in the preamble.
 
“Carpenter’s 2001 Form 10-K” means the Carpenter’s annual report on Form 10-K
for the fiscal year ended June 30, 2001, as filed with the Securities and
Exchange Commission pursuant to the Exchange Act.
 
“Carpenter’s Latest Form 10-Q” means the Carpenter’s quarterly report on Form
10-Q for the quarter ended March 31, 2002, as filed with the Securities and
Exchange Commission pursuant to the Exchange Act.
 
“Carpenter’s Ratings” means the ratings from Moody’s and S&P with respect to the
senior, unsecured, long-term indebtedness for borrowed money of Carpenter that
is not guaranteed by any other Person or subject to any other credit
enhancement.
 
“Cash Equivalents” means:
 
(i)    securities issued or directly and fully guaranteed or insured by the
United States of America or any agency or instrumentality thereof (provided that
the full faith and credit of the United States of America is pledged in support
thereof) having maturities of not more than twelve months from the date of
acquisition;
 
(ii)    Dollar-denominated certificates of deposit of (A) any Lender, (B) any
United States commercial bank of recognized standing having capital and surplus
in excess of $500,000,000 or (C) any bank whose (or whose parent company’s)
short-term commercial paper rating from S&P is at least A-1 or the equivalent
thereof or from Moody’s is at least P-1 or the equivalent thereof (any such bank
being an “Approved Lender”), in each case with maturities of not more than 270
days from the date of acquisition;
 
(iii)    commercial paper and variable or fixed rate notes issued by any
Approved Lender (or by the parent company thereof) or any variable rate notes
issued by, or guaranteed by, any domestic corporation not an Affiliate of
Carpenter rated A-1 (or the equivalent thereof) or better by S&P or P-1 (or the
equivalent thereof) or better by Moody’s and maturing within six months of the
date of acquisition;
 
(iv)    repurchase agreements with a bank or trust company (including any of the
Lenders) or recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States of America in which Carpenter or one or more of its Subsidiaries shall
have a perfected first priority security interest (subject to no other Liens)
and having, on the date of purchase thereof, a fair market value of at least
100% of the amount of the repurchase obligations; and
 
(v)    Investments, classified in accordance with GAAP as current assets, in
money market investment programs registered under the Investment Company Act of
1940, as amended, which are administered by reputable financial institutions
having capital of at least $500,000,000 and the portfolios of which are limited
to Investments of the character described in the foregoing clauses (i) through
(iv).
 
“Certech” is defined in the preamble.
 
“Change of Control” means, with respect to any Person, an event or series of
events by which:



-6-



--------------------------------------------------------------------------------

 
(i)    any “person” or “group” (within the meaning of Section 13(d) and 14(d) of
the Exchange Act) has become the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that a Person shall be deemed to have
“beneficial ownership” of all securities that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), by way of merger, consolidation or otherwise, of 25% or more of the
Equity Interests of such Person on a fully-diluted basis after giving effect to
the conversion and exercise of all outstanding Equity Equivalents (whether or
not such Equity Equivalents are then currently convertible or exercisable); or
 
(ii)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of such Person cease
to be composed of individuals (A) who were members of that board or equivalent
governing body on the first day of such period, (B) whose election or nomination
to that board or equivalent governing body was approved by individuals referred
to in clause (ii)(A) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body or (C)
whose election or nomination to that board or other equivalent governing body
was approved by individuals referred to in clauses (ii)(A) and (B) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body.
 
“Closing Date” means the date on or after the Effective Date when the conditions
precedent in Section 4.01 are satisfied or waived in accordance with Section
4.01.
 
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time.
 
“Commitment” means with respect to each Lender, its Revolving Commitment in the
respective amount set forth on Schedule 1.01A or in the applicable Assignment
and Acceptance as its Commitment, as any such amount may be increased or
decreased from time to time pursuant to this Agreement.
 
“Consolidated Capitalization” means the sum of, without duplication, (i)
Consolidated Indebtedness and (ii) the consolidated shareowner’s equity
(determined in accordance with GAAP) of the common and preferred stockholders of
Carpenter recorded on Carpenter’s consolidated financial statements.
 
“Consolidated EBITDA” means for any period the sum of (i) Consolidated Net
Income for such period plus (ii) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for (A) Consolidated
Interest Expense, (B) provisions for Federal, state, local and foreign income,
value added and similar taxes, and (C) depreciation, amortization (including,
without limitation, amortization of goodwill and other intangibles but excluding
amortization of prepaid cash expenses that were paid in a prior period) and
other non-cash expense excluding any such non-cash expense to the extent that it
represents amortization of a prepaid cash expense that was paid in a prior
period or an accrual of, or a reserve for, cash charges or expenses in any
future period.
 
“Consolidated Indebtedness” means at any date the Indebtedness of Carpenter and
its Consolidated Subsidiaries, determined on a consolidated basis as of such
date.
 
“Consolidated Interest Expense” means, for any period, the total interest
expense, including the interest component of all payments under Capital Lease
Obligations and the implied interest component of Synthetic Lease Obligations
(regardless of whether accounted for as interest expense under GAAP), all
commissions, discounts and other fees and charges owed with respect to letters
of credit and



7



--------------------------------------------------------------------------------

bankers’ acceptances that are typically treated as interest expense in
accordance with GAAP, of Carpenter and its Consolidated Subsidiaries, in each
case as determined in accordance with GAAP and as determined on a consolidated
basis for such period.
 
“Consolidated Net Income” means, for any period, the net income (or net loss)
after taxes of Carpenter and its Consolidated Subsidiaries for such period, as
determined in accordance with GAAP; provided that there shall be excluded from
the calculation of Consolidated Net Income non-operating, non-recurring gains
and losses and extraordinary gains and losses of Carpenter and its Consolidated
Subsidiaries.
 
“Consolidated Subsidiary” means with respect to any Person at any date any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP.
 
“Consolidated Tangible Net Worth” means at any date the consolidated
stockholders’ equity of Carpenter and its Consolidated Subsidiaries, less
intangible assets and goodwill of Carpenter and its Consolidated Subsidiaries,
in each case as determined in accordance with GAAP.
 
“Contractual Obligation” means, as to any Person, any provision of any
instrument, including a security, issued by such Person or of any agreement,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound.
 
“Credit Exposure” has the meaning set forth in the definition of “Required
Lenders” in this Section 1.01.
 
“Creditor” means each Lender, each Agent and each Indemnitee and their
respective successors and assigns, and “Creditors” means any two or more of such
Creditors.
 
“Debt to Capital Ratio” means the ratio of Consolidated Indebtedness to
Consolidated Capitalization.
 
“Debtor Relief Laws” means the Bankruptcy Reform Act of 1978, as amended, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief laws of the United States of America or
other applicable jurisdiction from time to time affecting the rights of
creditors generally.
 
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
 
“Defaulting Lender” means at any time any Lender that, within one Business Day
of when due, has failed to pay to any Agent or any Lender an amount owed by such
Lender pursuant to the terms of this Agreement or any other Loan Document unless
such amount is subject to a good faith dispute or (iii) has been deemed
insolvent or has become subject to a Bankruptcy Event.
 
“Derivatives Agreement” means (i) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar



13



--------------------------------------------------------------------------------

transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement and (ii) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement.
 
“Derivatives Obligations” of any Person means all obligations (including,
without limitation, any amounts which accrue after the commencement of any
Bankruptcy Event with respect to such Person, whether or not allowed or
allowable as a claim under any applicable Debtor Relief Laws) of such Person in
respect of any Derivatives Agreement, excluding any amounts which such Person is
entitled to set-off against its obligations under applicable law.
 
“Disposition” or “Dispose” means the sale, transfer, license or other
disposition (including any Sale/Leaseback Transaction) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes, accounts receivable or payment intangible or any
rights or claims associated therewith.
 
“Disqualified Stock” of any Person means (i) any Equity Interest of such Person
which by its terms (or by the terms of any security for which it is convertible
or for which it is exchangeable or exercisable), or upon the happening of any
event or otherwise (including an event which would constitute a Change of
Control), (A) matures or is mandatorily redeemable or subject to any mandatory
repurchase requirement, pursuant to a sinking fund or otherwise, (B) is
convertible into or exchangeable for Indebtedness or Disqualified Stock or (C)
is redeemable or subject to any repurchase requirement arising at the option of
the holder thereof, in whole or in part, on or prior to the first anniversary of
the Maturity Date and (ii) if such Person is a Subsidiary of Carpenter, any
Preferred Stock of such Person.
 
“Dollar Amount” means at any time:
 
(i)    with respect to Dollar-Denominated Loans, the aggregate outstanding
principal amount thereof after giving effect to any Borrowings, conversions,
continuations and prepayments or repayments of such Loans occurring on such
date; and
 
(ii)    with respect to Alternative Currency Loans, the Dollar Equivalent of the
aggregate outstanding principal amount thereof after giving effect to any
Borrowings, continuations and prepayments or repayments of such Loans occurring
on such date.
 
“Dollar-Denominated Loan” means any Loan that is made in Dollars in accordance
with the applicable Notice of Borrowing.
 
“Dollar Equivalent” means, on any date of determination, the equivalent in
Dollars of an amount denominated in a currency other than Dollars determined by
the Administrative Agent pursuant to Section 1.05 using the applicable Exchange
Rate.
 
“Dollars” and the sign “$” means lawful money of the United States of America.
 
“EEMU Legislation” means the legislative measures of the European Economic and
Monetary Union for the introduction of, changeover to, or operation of, the Euro
in one or more member states.
 
“Effective Date” means the date this Agreement becomes effective in accordance
with Section 11.18.



9



--------------------------------------------------------------------------------

 
“Eligible Assignee” means (i) any Lender, (ii) any Affiliate of a Lender, (iii)
any Approved Fund and (iv) any other Person (other than a natural Person)
approved by (A) the Administrative Agent and (B) unless (x) such Person is
taking delivery of an assignment in connection with physical settlement of a
credit derivatives transaction or (y) an Event of Default has occurred and is
continuing at the time any assignment is effected pursuant to Section 11.06(b),
Carpenter (each such approval not to be unreasonably withheld or delayed and any
such approval required of Carpenter to be deemed given by Carpenter if no
objection from Carpenter is received by the assigning Lender and the
Administrative Agent within two Business Days after notice of such proposed
assignment has been provided by the assigning Lender to Carpenter); provided,
however, that Carpenter and its Affiliates shall not qualify as Eligible
Assignees.
 
“Environmental Laws” means any current or future legal requirement of any
Governmental Authority pertaining to (i) the protection of health, safety, and
the environment, (ii) the conservation, management or use of natural resources
and wildlife, (iii) the protection or use of surface water and groundwater or
(iv) the management, manufacture, possession, presence, use, generation,
transportation, treatment, storage, disposal, release, threatened release,
abatement, removal, remediation or handling of, or exposure to, any hazardous or
toxic substance or material and includes, without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended by
the Superfund Amendments and Reauthorization Act of 1986, 42 USC 9601 et seq.,
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act of 1976 and Hazardous and Solid Waste Amendment of 1984, 42 USC 6901 et
seq., Federal Water Pollution Control Act, as amended by the Clean Water Act of
1977, 33 USC 1251 et seq., Clean Air Act of 1966, as amended, 42 USC 7401 et
seq., Toxic Substances Control Act of 1976, 15 USC 2601 et seq., Hazardous
Materials Transportation Act, 49 USC App. 1801 et seq., Occupational Safety and
Health Act of 1970, as amended, 29 USC 651 et seq., Oil Pollution Act of 1990,
33 USC 2701 et seq., Emergency Planning and Community Right-to-Know Act of 1986,
42 USC 11001 et seq., National Environmental Policy Act of 1969, 42 USC 4321 et
seq., Safe Drinking Water Act of 1974, as amended, 42 USC 300(f) et seq., any
analogous implementing or successor law, and any amendment, rule, regulation,
order or directive issued thereunder.
 
“Equity Equivalents” means with respect to any Person any rights, warrants,
options, convertible securities, exchangeable securities, indebtedness or other
rights, in each case exercisable for or convertible or exchangeable into,
directly or indirectly, Equity Interests of such Person or securities
exercisable for or convertible or exchangeable into Equity Interests of such
Person, whether at the time of issuance or upon the passage of time or the
occurrence of some future event.
 
“Equity Interests” means all shares of capital stock, partnership interests
(whether general or limited), limited liability company membership interests,
beneficial interests in a trust and any other interest or participation that
confers on a Person the right to receive a share of profits or losses, or
distributions of assets, of an issuing Person, but excluding any debt securities
convertible into such Equity Interests.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
issued thereunder, in each case as in effect from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Carpenter within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
 
“ERISA Event” means: (i) a Reportable Event with respect to a Pension Plan; (ii)
a withdrawal by Carpenter or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA



10



--------------------------------------------------------------------------------

during a plan year in which it was a substantial employer (as defined in Section
4001(a)(2) of ERISA); (iii) a complete or partial withdrawal by Carpenter or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (iv) the filing of a notice of intent to terminate,
the treatment of a Plan amendment as a termination under Sections 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (v) an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; or (vi) the imposition of any liability under Title IV of
ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon Carpenter or any ERISA Affiliate.
 
“Euro” means the lawful currency of the European Economic and Monetary Union as
constituted by the Treaty on European and Monetary Union and as referred to in
the EEMU Legislation.
 
“Eurocurrency Loan” means a Loan which is either a Eurodollar Loan or an
Alternative Currency Loan.
 
“Eurocurrency Rate” means, for each Interest Period for each Eurocurrency Loan
comprising the same Group, (i) with respect to any Eurocurrency Loans not
denominated in Dollars or Euros, the Applicable Interbank Offered Rate for the
applicable currency for such Interest Period, (ii) with respect to any
Eurocurrency Loans denominated in Dollars, the quotient obtained (rounded
upward, if necessary, to the next higher 1/100th of 1%) by dividing (A) the
Applicable Interbank Offered Rate for Dollars for such Interest Period by (B)
1.00 minus the Eurocurrency Reserve Percentage and (iii) with respect to
Eurocurrency Loans denominated in Euros, the Applicable Interbank Offered Rate
for Euros for such Interest Period.
 
“Eurocurrency Reserve Percentage” means for any day that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Board (or any
other entity succeeding to the functions currently performed thereby) for
determining the maximum reserve requirement for a member bank of the Federal
Reserve System in New York City with deposits exceeding five billion Dollars in
respect of “Eurocurrency liabilities” (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
Eurodollar Loans is determined or any category of extensions of credit or other
assets which includes loans by a non-United States office of any Lender to
United States residents), whether or not a Lender has any Eurocurrency
liabilities subject to such reserve requirement at that time. Eurocurrency Loans
shall be deemed to constitute Eurocurrency liabilities and as such shall be
deemed subject to reserve requirements without benefits of credits for
prorations, exceptions or offsets that may be available from time to time to a
Lender. The Eurocurrency Rate shall be adjusted automatically on and as of the
effective date of any change in the Eurocurrency Reserve Percentage.
 
“Eurodollar Loan” means a Loan denominated in Dollars which bears interest at a
Eurocurrency Rate pursuant to the applicable Notice of Borrowing or Notice of
Extension/Conversion.
 
“Event of Default” has the meaning set forth in Section 8.01.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto, together with the rules and regulations promulgated
thereunder.
 
“Exchange Rate” means on any day, with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars (or for
purposes of any provision of this Agreement requiring or permitting the
conversion of Loans denominated in a currency other than Dollars to
Dollar-Denominated Loans, the rate at which Dollars may be exchanged into such
currency), which shall be the quoted spot rate of exchange of the Administrative
Agent in the market where the



11



--------------------------------------------------------------------------------

Administrative Agent’s foreign currency exchange operations in respect of such
currency are then being conducted, prior to 4:00 P.M. local time in such market,
on such date for the purchase of Dollars (or such other currency, as the case
may be) for delivery two Business Days later; provided that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any method it deems reasonably appropriate to
determine such rate, and such determination shall be presumed correct absent
manifest error.
 
“Existing Debt” has the meaning set forth in Section 7.01(a)(i).
 
“Facility Fee” has the meaning set forth in Section 2.10(a).
 
“Failed Loan” has the meaning set forth in Section 2.02(e).
 
“Federal Funds Rate” means for any day the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (i) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate quoted to Wachovia Bank,
National Association on such day on such transactions as determined by the
Administrative Agent.
 
“Five-Year Facility” means the Five-Year Revolving Credit Agreement dated as of
November 20, 2001 among the Borrowers, the Guarantor, the lending institutions
party thereto from time to time and Wachovia Bank, National Association
(successor to First Union National Bank), as Administrative Agent, Issuing
Lender and Swingline Lender, as amended, restated, supplemented or otherwise
modified.
 
“Foreign Subsidiary” means with respect to any Person any Subsidiary of such
Person that is organized outside the United States and conducts substantially
all of its business outside the United States.
 
“GAAP” means at any time generally accepted accounting principles as then in
effect in the United States, applied on a basis consistent (except for changes
with which Carpenter’s independent public accountants have concurred) with the
most recent audited consolidated financial statements of Carpenter and its
Consolidated Subsidiaries previously delivered to the Lenders.
 
“Governmental Authority” means any federal, state, local, provincial or foreign
government, authority, agency, central bank, quasi-governmental or regulatory
authority, court or other body or entity, and any arbitrator with authority to
bind a party at law.
 
“Granting Lender” has the meaning set forth in Section 11.06(h).
 
“Group of Loans” means at any time a group of Loans consisting of (i) all Loans
which are Base Rate Loans at such time or (ii) all Loans which are Eurocurrency
Loans denominated in the same currency and having the same Interest Period at
such time; provided that, if a Loan of any particular Lender is converted to or
made as a Base Rate Loan pursuant to Article III, such Loan shall be included in
the same Group or Group of Loans from time to time as it would have been had it
not been so converted or made.
 
“Guaranteed Obligations” has the meaning set forth in Section 10.01.



12



--------------------------------------------------------------------------------

 
“Guaranty Obligation” means, with respect to any Person, without duplication,
any obligation (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guarantying, intended to
guaranty, or having the economic effect of guarantying, any Indebtedness of any
other Person in any manner, whether direct or indirect, and including without
limitation any obligation, whether or not contingent, (i) to purchase any such
Indebtedness or other obligation or any property constituting security therefor,
(ii) to advance or provide funds or other support for the payment or purchase of
such indebtedness or obligation or to maintain working capital, solvency or
other balance sheet condition of such other Person (including, without
limitation, maintenance agreements, comfort letters, take or pay arrangements,
put agreements or similar agreements or arrangements) for the benefit of the
holder of Indebtedness of such other Person, (iii) to lease or purchase
property, securities or services primarily for the purpose of assuring the owner
of such Indebtedness or (iv) to otherwise assure or hold harmless the owner of
such Indebtedness or obligation against loss in respect thereof. The amount of
any Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.
 
“Indebtedness” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, including, without limitation,
obligations for borrowed money incurred by any Person in respect of any asset
securitization transaction, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) all obligations of
such Person under conditional sale or other title retention agreements relating
to property purchased by such Person to the extent of the value of such property
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business), (iv) all
obligations, other than intercompany items, of such Person to pay the deferred
purchase price of property or services (other than trade accounts payable
arising in the ordinary course of business), (v) the Attributable Debt of such
Person in respect of Capital Lease Obligations and Synthetic Lease Obligations
(regardless of whether accounted for as indebtedness under GAAP), (vi) all
obligations of such Person to purchase securities or other property which arise
out of or in connection with the sale of the same or substantially similar
securities or property, (vii) all non-contingent obligations (and, for purposes
of Section 7.01 and Section 8.01(f), all contingent obligations) of such Person
to reimburse any bank or other Person in respect of amounts paid under a letter
of credit, bankers’ acceptance or similar instrument, (viii) all Guaranty
Obligations of such Person, (ix) all Disqualified Stock of such Person and (x)
the Indebtedness of any other Person (including any partnership in which such
Person is a general partner and any unincorporated joint venture in which such
Person is a joint venturer) to the extent such Person would be liable therefor
under applicable law or any agreement or instrument by virtue of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of such Indebtedness provide that such person shall not be
liable therefor.
 
“Indemnified Liabilities” has the meaning set forth in Section 11.05.
 
“Indemnitee” has the meaning set forth in Section 11.05.
 
“Interest Coverage Ratio” means for any period the ratio of (i) Consolidated
EBITDA to (ii) Consolidated Interest Expense for such period.
 
“Interest Payment Date” means (i) as to Base Rate Loans, the last day of each
fiscal quarter of Carpenter and the Maturity Date and (ii) as to Eurocurrency
Loans, the last day of each applicable Interest Period and the Maturity Date,
and, where the applicable Interest Period for a Eurocurrency Loan is greater
than three months, also the date three months from the beginning of the Interest
Period and each three months thereafter.



13



--------------------------------------------------------------------------------

 
“Interest Period” means, with respect to each Eurocurrency Loan, a period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of
Extension/Conversion and ending one, two, three or six months and, if available,
one week, thereafter, as the Borrower may elect in the applicable notice;
provided that:
 
(i)    any Interest Period which would otherwise end on a day which is not a
Business Day for the relevant currency shall be extended to the next succeeding
Business Day for such currency unless such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day for such currency;
 
(ii)    any Interest Period which begins on the last Business Day for the
relevant currency in a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day for the relevant currency of a
calendar month; and
 
(iii)    any Interest Period which would otherwise end after the Maturity Date
shall end on the Maturity Date.
 
“Investment” in any Person means (i) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise) of
assets, shares of Capital Stock, bonds, notes, debentures, time deposits or
other securities of such other Person, (ii) any deposit with, or advance, loan
or other extension of credit to or for the benefit of such Person (other than
deposits made in connection with the purchase of equipment or inventory in the
ordinary course of business) or (iii) any other capital contribution to or
investment in such Person, including by way of Guaranty Obligations of any
obligation of such Person, any support for a letter of credit issued on behalf
of such Person incurred for the benefit of such Person or in the case of any
Subsidiary of Carpenter, any release, cancellation, compromise or forgiveness in
whole or in part of any Indebtedness owing by such Subsidiary.
 
“Judgment Currency” has the meaning set forth in Section 2.14(b).
 
“Law” means any international, foreign, Federal, state or local statute, treaty,
rule, guideline, regulation, ordinance, code, or administrative or judicial
precedent or authority, including the interpretation or administration thereof
by any Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.
 
“Lender” means each bank or other lending institution identified on Schedule
1.01A as having a Revolving Commitment and each Eligible Assignee that becomes a
Lender and acquires a Revolving Commitment or a Loan pursuant to Section
11.06(b), and their respective successors.
 
“Lien” means, with respect to any asset, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of any financing statement under
the Uniform Commercial Code or comparable Laws of any jurisdiction), including
the interest of a purchaser of accounts receivable, chattel paper, payment
intangibles or promissory notes; provided, however, such term does not mean the
grant of a security interest created in connection with merchandise delivered to
Carpenter or any of its Subsidiaries on consignment until such time as any such
merchandise is taken out of consignment and sold to, used and consumed by
Carpenter or any of its Subsidiaries in their manufacturing processes.



14



--------------------------------------------------------------------------------

 
“Loan” means a revolving loan made under Section 2.01, and “Loans” mean one or
more of such revolving loans, collectively.
 
“Loan Documents” means this Agreement and the Notes, in each case as the same
may be amended, restated, modified or supplemented from time to time.
 
“Material Adverse Effect” means (i) any material adverse effect upon the
business, operations, business, properties, condition (financial or otherwise)
or prospects of Carpenter and its Consolidated Subsidiaries taken as a whole,
(ii) a material impairment of the ability of Carpenter to perform any of its
obligations under any Loan Document to which it is a party or (iii) a material
impairment of the rights and benefits of the Lenders under any Loan Document,
which materially impairs the rights or benefits of the Lenders under the Loan
Documents, taken as a whole.
 
“Maturity Date” means the date 364 days from the date of this Agreement or such
later date to which the Maturity Date may be extended pursuant to Section
2.09(d) or, if any such day is not a Business Day for the relevant currency, the
next preceding Business Day for such currency. Unless the context otherwise
requires, references to the Maturity Date are to the Maturity Date determined by
reference to Loans denominated in Dollars.
 
“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and its
successors or, absent any such successor, such nationally recognized statistical
rating organization as Carpenter and the Administrative Agent may select.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which Carpenter or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding three calendar
years, has made or been obligated to make contributions.
 
“Note” means a promissory note, substantially in the form of Exhibit B hereto,
evidencing the obligation of the Borrower to repay outstanding Loans, as such
Note may be amended, modified, supplemented, extended, renewed or replaced from
time to time.
 
“Notice of Borrowing” has the meaning set forth in Section 2.02.
 
“Notice of Extension/Conversion” has the meaning set forth in Section 2.06(a).
 
“Obligations” means, without duplication:
 
(i)    all principal of and interest (including, without limitation, any
interest which accrues after the commencement of any Bankruptcy Event, whether
or not allowed or allowable as a claim under any applicable Debtor Relief Law)
on any Loan under, or any Note issued pursuant to, this Agreement or any other
Loan Document;
 
(ii)    all fees, expenses, indemnification obligations, foreign currency
exchange obligations and other amounts of whatever nature now or hereafter
payable by the Borrowers (including, without limitation, any amounts which
accrue after the commencement of any Bankruptcy Event, whether or not allowed or
allowable as a claim under any applicable Debtor Relief Law) pursuant to this
Agreement or any other Loan Document;
 
(iii)    all expenses of the Agents as to which one or more of the Agents have a
right to reimbursement under Section 11.04 of this Agreement;



15



--------------------------------------------------------------------------------

 
(iv)    all Indemnified Liabilities and other amounts paid by any Indemnitee as
to which such Indemnitee has the right to payment or reimbursement under Section
11.05 of this Agreement or under any other similar provision of any other Loan
Document; and
 
(v)    in the case of Carpenter pursuant to the provisions of Article X, all
amounts now or hereafter payable by Carpenter and all other obligations or
liabilities now existing or hereafter arising or incurred (including, without
limitation, any amounts which accrue after the commencement of any Bankruptcy
Event with respect to any Borrower, whether or not allowed or allowable as a
claim under any applicable Debtor Relief Law) on the part of Carpenter pursuant
to the provisions of Article X;
 
together in each case with all renewals, modifications, consolidations or
extensions thereof.
 
“Operating Lease” means, as applied to any Person, a lease (including a lease
which may be terminated by the lessee at any time) of any property (whether
real, personal or mixed) by such Person as lessee which is not a Capital Lease.
 
“Organization Documents” means: (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (ii) with respect to
any limited liability company, the articles of formation and operating
agreement; and (iii) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation with the
secretary of state or other department in the state of its formation, in each
case as amended from time to time.
 
“Other Taxes” has the meaning set forth in Section 3.01.
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any entity succeeding to any or all of its
functions under ERISA.
 
“Pension Plan” means an “employee pension benefit plan” (as such term is defined
in Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by Carpenter or any ERISA
Affiliate or to which Carpenter or any ERISA Affiliate contributes or has an
obligation to contribute, in which in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.
 
“Permit” means any license, permit, franchise, right or privilege, certificate
of authority or order, or any waiver of the foregoing, issued or issuable by any
Governmental Authority.
 
“Permitted Lien” has the meaning set forth in Section 7.02.
 
“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a trust or an unincorporated association or any other
entity or organization, including a government or political subdivision or an
agency or instrumentality thereof.
 
“Preferred Stock” means, as applied to the Equity Interests of a Person, Equity
Interests of any class or classes (however designated) which is preferred as to
the payment of dividends or distributions, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over the Equity Interests of any other class of such Person.



21



--------------------------------------------------------------------------------

“Prime Rate” means for any day the rate of interest publicly announced by
Wachovia Bank, National Association in Charlotte, North Carolina (or such other
principal office of the Administrative Agent as communicated in writing to
Carpenter and the Lenders) from time to time as its Prime Rate for Dollars
loaned in the United States. It is a rate set by Wachovia Bank, National
Association based upon a variety of factors, including Wachovia Bank, National
Association’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such announced rate. Any change in the interest rate
resulting from a change in the Prime Rate shall take effect at the opening of
business on the day specified in the public announcement of such change.
 
“Principal Financial Center” means (i) in the case of each currency identified
in Section 1.4(a)(i)(A) of the 1991 ISDA Definitions (as amended and
supplemented by the 1998 Supplement to the 1991 ISDA Definitions and the 1998
ISDA Euro Definitions) published by the International Swaps and Derivates
Association, Inc., the financial center identified in said Section opposite such
currency and (ii) in the case of any other currency, the principal financial
center of the country that issues such currency, as determined by the
Administrative Agent.
 
“Purchase Money Indebtedness” means Indebtedness of Carpenter or any Subsidiary
incurred for the purpose of financing all or any part of the purchase price or
cost of construction or improvement of property used in the business of
Carpenter or such Subsidiary; provided that such Indebtedness is incurred within
90 days after such property is acquired or, in the case of improvements,
constructed.
 
“Register” has the meaning set forth in Section 11.06(d).
 
“Regulation D, O, T, U or X” means Regulation D, O, T, U or X, respectively, of
the Board as amended, or any successor regulation, in each case together with
all interpretations of staff opinions issued in connection therewith.
 
“Remaining Lenders” has the meaning set forth in Section 2.09(d)(ii)(B).
 
“Replacement Date” has the meaning set forth in Section 2.09(c).
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
 
“Required Lenders” means Lenders whose aggregate Credit Exposure (as hereinafter
defined) constitutes more than 50% of the Credit Exposure of all Lenders at such
time; provided, however, that if any Lender shall be a Defaulting Lender at such
time then there shall be excluded from the determination of Required Lenders
such Lender and the aggregate principal Dollar Amount of Credit Exposure of such
Lender at such time. For purposes of the preceding sentence, the term “Credit
Exposure” as applied to each Lender shall mean (i) at any time prior to the
termination of the Commitments, the Revolving Commitment Percentage of such
Lender multiplied by the Revolving Committed Amount, and (ii) at any time after
the termination of the Commitments, the Dollar Amount of the outstanding Loans
of such Lender.
 
“Reset Date” has the meaning set forth in Section 1.05.
 
“Responsible Officer” means the president, chief financial officer, treasurer or
assistant treasurer of Carpenter. Any document delivered hereunder that is
signed by a Responsible Officer of Carpenter shall be conclusively presumed to
have been authorized by all necessary corporate, partnership



22



--------------------------------------------------------------------------------

and/or other action on the part of Carpenter and such Responsible Officer shall
be conclusively presumed to have acted on behalf of Carpenter.
 
“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any class of Equity Interests or Equity Equivalents of
Carpenter or any Subsidiary, now or hereafter outstanding, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any class of Equity Interests or Equity
Equivalents of Carpenter or any Subsidiary, now or hereafter outstanding or
(iii) any payment made to retire, or to obtain the surrender of, any Equity
Interests or Equity Equivalents of or now or hereafter outstanding.
 
“Revolving Borrowing” means a Borrowing comprised of Loans and identified as
such in the Notice of Borrowing with respect thereto.
 
“Revolving Commitment” means, with respect to any Lender, the commitment of such
Lender, in an aggregate principal amount at any time outstanding of up to such
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount, to
make Loans in accordance with the provisions of Section 2.01.
 
“Revolving Committed Amount” means $75,000,000 or such lesser amount to which
the Revolving Committed Amount may be reduced pursuant to Section 2.09.
 
“Revolving Commitment Percentage” means, for each Lender, the percentage
identified as its Revolving Commitment Percentage on Schedule 1.01A hereto, as
such percentage may be modified in connection with any assignment made in
accordance with the provisions of Section 11.06(b).
 
“Revolving Outstandings” means at any date the Dollar Amount of the aggregate
outstanding principal amount of all Loans.
 
“Sale/Leaseback Transaction” means any direct or indirect arrangement with any
Person or to which any such Person is a party providing for the leasing to
Carpenter or any of its Subsidiaries of any property, whether owned by Carpenter
or any of its Subsidiaries as of the Closing Date or later acquired, which has
been or is to be sold or transferred by Carpenter or any of its Subsidiaries to
such Person or to any other Person from whom funds have been, or are to be,
advanced by such Person on the security of such property.
 
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., a
New York corporation, and its successor or, absent any such successor, such
nationally recognized statistical rating organization as Carpenter and the
Administrative Agent may select.
 
“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto, together with the rules and regulations promulgated thereunder.
 
“SPC” has the meaning set forth in Section 11.06(h).
 
“Subsidiary” means with respect to any Person any corporation, partnership,
limited liability company, association or other business entity of which (i) if
a corporation, more than 50% of the total voting power of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a partnership, limited
liability company, association or business entity other than a corporation, more
than 50% of the partnership or other similar ownership interests thereof is at
the time owned or controlled, directly or indirectly, by that Person or one or
more Subsidiaries of that Person or a combination thereof.



23



--------------------------------------------------------------------------------

 
For purposes hereof, a Person or Persons shall be deemed to have more than 50%
ownership interest in a partnership, limited liability company, association or
other business entity if such Person or Persons shall be allocated more than 50%
of partnership, association or other business entity gains or losses or shall be
or control the managing director, manager or a general partner of such
partnership, association or other business entity.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (i)
a so-called synthetic, off-balance sheet or tax retention lease or (ii) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
person (without regard to accounting treatment).
 
“Taxes” has the meaning set forth in Section 3.01.
 
“Type” has the meaning set forth in Section 1.04.
 
“Unfunded Pension Liability” means at any date the excess of a Pension Plan’s
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan’s assets, determined in accordance with the assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.
 
“United States” means the United States of America, including the states and the
District of Columbia, but excluding its territories and possessions.
 
“Wholly-Owned Subsidiary” means, with respect to any Person at any date, any
Subsidiary of such Person all of the shares of capital stock or other ownership
interests of which (except directors’ qualifying shares) are at the time
directly or indirectly owned by such Person.
 
Section 1.02    Computation of Time Periods and Other Definitional
Provisions.    For purposes of computation of periods of time hereunder, the
word “from” means “from and including” and the words “to” and “until” each mean
“to but excluding”. All references to time herein shall be references to Eastern
Standard time or Eastern Daylight time, as the case may be, unless specified
otherwise. References in this Agreement to Articles, Sections, Schedules,
Appendices or Exhibits shall be to Articles, Sections, Schedules, Appendices or
Exhibits of or to this Agreement unless otherwise specifically provided. The
definitions in Section 1.01 shall apply equally to both the singular and plural
forms of the terms defined.
 
Section 1.03    Accounting Terms and Determinations.    Except as otherwise
expressly provided herein, all accounting terms used herein shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Lenders hereunder shall be
prepared, in accordance with GAAP applied on a consistent basis. All financial
statements delivered to the Lenders hereunder shall be accompanied by a
statement from Carpenter that GAAP has not changed since the most recent
financial statements delivered by Carpenter to the Lenders or, if GAAP has
changed, describing such changes in detail and explaining how such changes
affect the financial statements. All calculations made for the purposes of
determining compliance with this Agreement shall (except as otherwise expressly
provided herein) be made by application of GAAP applied on a basis consistent
with the most recent annual or quarterly financial statements delivered pursuant
to Section 6.01 (or, prior to the delivery of the first financial statements
pursuant to Section 6.01, consistent with the financial statements described in
Section 5.05(a)).
 
Section 1.04    Types of Borrowings.    The term “Borrowing” denotes the
aggregation of Loans of one or more Lenders to be made to the Borrower pursuant
to Article II on the same date, all of



19



--------------------------------------------------------------------------------

which Loans are of the same Type (subject to Article III) and, except in the
case of Base Rate Loans, have the same initial Interest Period. Loans hereunder
are distinguished by “Type”. The “Type” of a Loan refers to whether such Loan is
a Base Rate Loan or a Eurocurrency Loan (Eurodollar or Alternative Currency).
 
Section 1.05    Exchange Rates.    On each Calculation Date, the Administrative
Agent shall determine the applicable Exchange Rates as of such Calculation Date
used for calculating relevant Dollar Amounts. The Exchange Rates so determined
shall become effective on the relevant Calculation Date (a “Reset Date”), shall
remain effective until the next succeeding Reset Date and shall for all purposes
of this Agreement (other than provisions expressly requiring the use of a
current Exchange Rate) be the Exchange Rates employed in converting any amounts
between Dollars and currencies other than Dollars. Whenever in this Agreement in
connection with a Borrowing or conversion or continuation of a Loan, an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing or Loan is denominated in a currency other than Dollars, such amount
shall be the relevant equivalent in such currency of such Dollar amount (rounded
to the nearest 1,000th unit of such currency), as determined by the
Administrative Agent.
 
Section 1.06    Redenomination of Certain Foreign Currencies.
 
(a)    Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Economic and Monetary
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euros at the time of such adoption (in accordance with the
EEMU Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.
 
(b)    Without prejudice and in addition to any method of conversion or rounding
prescribed by any EEMU Legislation and without limiting the liability of the
Borrower for any amount due under this Agreement or any other Loan Document, all
references in this Agreement to minimum amounts (or integral multiples thereof)
denominated in the national currency unit of any member state of the European
Economic and Monetary Union that adopts the Euro as its lawful currency after
the date hereof shall, immediately upon such adoption, be replaced by references
to such reasonably comparable and convenient amounts (or integral multiples
hereof) in the Euro as the Administrative Agent may specify.
 
(c)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Economic and Monetary Union and any relevant market
conventions or practices relating to the Euro.
 
ARTICLE II
 
THE CREDIT FACILITIES
 
Section 2.01    Commitments to Lend.    Each Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make Loans denominated in
Dollars or Available Alternative Currencies to the Borrower pursuant to this
Section 2.01 from time to time prior to the Maturity Date in



20



--------------------------------------------------------------------------------

 
amounts such that the aggregate Dollar Amount of its Revolving Outstandings
shall not exceed (after giving effect to all Loans repaid concurrently with the
making of any Loans) its Revolving Commitment; provided that, immediately after
giving effect to each such Loan, the aggregate Dollar Amount of the Revolving
Outstandings shall not exceed the aggregate amount of the Revolving Commitments.
Each Revolving Borrowing shall be in an aggregate principal Dollar Amount of
$2,000,000 or any larger multiple of $1,000,000 (except that any such Borrowing
may be in the aggregate amount of the unused Revolving Commitments) and shall be
made from the several Lenders ratably in proportion to their respective
Revolving Commitments. Within the foregoing limits, the Borrower may borrow
under this Section 2.01, repay, or, to the extent permitted by Section 2.08,
prepay, Loans and reborrow under this Section 2.01.
 
Section 2.02    Notice of Borrowings.    The Borrower shall give the
Administrative Agent notice of each Borrowing substantially in the form of
Exhibit A-1 hereto (a “Notice of Borrowing”) not later than 11:30 A.M. on (i)
the date of each Base Rate Borrowing, (ii) the third Business Day before each
Eurodollar Borrowing and (iii) the fourth Business Day before each Eurocurrency
Borrowing in an Alternative Currency. Each such notice shall be irrevocable and
shall specify:
 
(A)    the name of the applicable Borrower;
 
(B)    the date of such Borrowing, which shall be a Business Day for the
relevant currency;
 
(C)    the currency, the aggregate amount (in the applicable currency) and the
Dollar Amount, if applicable, of such Borrowing;
 
(D)    whether the Loans comprising such Borrowing are to bear interest
initially at the Base Rate or the Eurocurrency Rate; and
 
(E)    in the case of a Eurocurrency Borrowing, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period and to Section 2.05(a).
 
Section 2.03    Notice to Lenders; Funding of Loans.
 
(a)    Notice to Lenders.    Upon receipt of a Notice of Borrowing, the
Administrative Agent shall promptly notify each Lender of such Lender’s ratable
share (if any) of the Borrowing referred to therein, and such Notice of
Borrowing shall not thereafter be revocable by the Borrower.
 
(b)    Funding of Loans.    On the date of each Borrowing, each Lender
participating therein shall: (i) if such Borrowing is to be made in Dollars,
make available its share of such Borrowing in Dollars not later than 2:00 P.M.,
in Federal or other funds immediately available, to the Administrative Agent at
the Administrative Agent’s Office; or (ii) if such Borrowing is to be made in an
Alternative Currency, make available its share of such Borrowing in such
Alternative Currency (in such funds as may then be customary for the settlement
of international transactions in such Alternative Currency) to the account of
the Administrative Agent at such time and place as shall have been notified by
the Administrative Agent to the Lenders by at least two Business Days’ notice.
Unless the Administrative Agent determines that any applicable condition
specified in Article IV has not been satisfied, the Administrative Agent will
make the funds so received from the Lenders available to the Borrower at the
Administrative Agent’s Office.



21



--------------------------------------------------------------------------------

 
(c)    Funding by the Administrative Agent in Anticipation of Amounts Due from
the Lenders.    Unless the Administrative Agent shall have received notice from
a Lender prior to the date of any Borrowing (except in the case of a Base Rate
Borrowing, in which case prior to the time of such Borrowing) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available to the Administrative Agent on the date of such Borrowing in
accordance with Section 2.03(b) above, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such share available to the Administrative Agent, such Lender and the
Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount, together with interest thereon for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at (i) a rate per annum equal to
the higher of the Federal Funds Rate (if such Borrowing is in Dollars) or the
rate then applicable to such Loan in accordance with Section 2.05, in the case
of the Borrower, and (ii) the Federal Funds Rate (if such Borrowing is in
Dollars) or the Applicable Interbank Offered Rate (if such Borrowing is in an
Alternative Currency), in the case of such Lender. If such Lender shall repay to
the Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Loan included in such Borrowing for purposes of this
Agreement.
 
(d)    Obligations of Lenders Several.    The failure of any Lender to make a
Loan required to be made by it as part of any Borrowing hereunder shall not
relieve any other Lender of its obligation, if any, hereunder to make any Loan
on the date of such Borrowing, but no Lender shall be responsible for the
failure of any other Lender to make the Loan to be made by such other Lender on
such date of Borrowing.
 
(e)    Failed Loans.    If any Lender shall fail to make any Loan (a “Failed
Loan”) which such Lender is otherwise obligated hereunder to make to the
Borrower on the date of Borrowing thereof, and the Administrative Agent shall
not have received notice from the Borrower or such Lender that any condition
precedent to the making of the Failed Loan has not been satisfied, then, until
such Lender shall have made or be deemed to have made (pursuant to the last
sentence of this subsection (e)) the Failed Loan in full or the Administrative
Agent shall have received notice from the Borrower or such Lender that any
condition precedent to the making of the Failed Loan was not satisfied at the
time the Failed Loan was to have been made, whenever the Administrative Agent
shall receive any amount from the Borrower for the account of such Lender, (i)
the amount so received (up to the amount of such Failed Loan) will, upon receipt
by the Administrative Agent, be deemed to have been paid to the Lender in
satisfaction of the obligation for which paid, without actual disbursement of
such amount to the Lender, (ii) the Lender will be deemed to have made the same
amount available to the Administrative Agent for disbursement as a Loan to the
Borrower (up to the amount of such Failed Loan) and (iii) the Administrative
Agent will disburse such amount (up to the amount of the Failed Loan) to the
Borrower or, if the Administrative Agent has previously made such amount
available to the Borrower on behalf of such Lender pursuant to the provisions
hereof, reimburse itself (up to the amount of the amount made available to the
Borrower); provided, however, that the Administrative Agent shall have no
obligation to disburse any such amount to the Borrower or otherwise apply it or
deem it applied as provided herein unless the Administrative Agent shall have
determined in its sole discretion that to so disburse such amount will not
violate any law, rule, regulation or requirement applicable to the
Administrative Agent. Upon any such disbursement by the Administrative Agent,
such Lender shall be deemed to have made a Base Rate Loan as the Failed Loan to
the Borrower in satisfaction, to the extent thereof, of such Lender’s obligation
to make the Failed Loan.



22



--------------------------------------------------------------------------------

 
Section 2.04    Evidence of Loans.
 
(a)    Lender Accounts.    Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.
 
(b)    Administrative Agent Records.    The Administrative Agent shall maintain
accounts in which it will record (i) the amount of each Loan made hereunder and
the Type of each Loan made and the Interest Period, if any, applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Agent hereunder from the Borrower and each Lender’s
share thereof.
 
(c)    Evidence of Debt.    The entries made in the accounts maintained pursuant
to subsections (a) and (b) of this Section 2.04 shall be prima facie evidence of
the existence and amounts of the obligations therein recorded; provided,
however, that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Loans in accordance with their terms.
 
(d)    Notes.    Notwithstanding any other provision of this Agreement, if any
Lender shall request and receive a Note or Notes as provided in Section 11.06 or
otherwise, then the Loans of such Lender shall be evidenced by Notes
substantially in the form of Exhibit B and payable to the order of such Lender
for the account of its Applicable Lending Office in an amount equal to the
aggregate unpaid principal amount of such Lender’s Loans.
 
(e)    Notes for Loans of Different Types.    Each Lender may, by notice to the
Borrower and the Administrative Agent, request that its Loans of a particular
Type be evidenced by separate Notes in an amount equal to the aggregate unpaid
principal amount of such Loans. Each such Note shall be in substantially the
form of Exhibit B hereto with appropriate modifications to reflect the fact that
it evidences solely Loans of the relevant Type. Each reference in this Agreement
to such Lender’s “Note” shall be deemed to refer to and include any or all of
such Notes, as the context may require.
 
(f)    Note Endorsements.    Each Lender having one or more Notes shall record
the date, amount and Type of each Loan made by it and the date and amount of
each payment of principal made by the Borrower with respect thereto, and may, if
such Lender so elects in connection with any transfer or enforcement of any
Note, endorse on the reverse side or on the schedule, if any, forming a part
thereof appropriate notations to evidence the foregoing information with respect
to each outstanding Loan evidenced thereby; provided that the failure of any
Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower hereunder or under any such Note. Each Lender is
hereby irrevocably authorized by the Borrower so to endorse each of its Notes
and to attach to and make a part of each of its Notes a continuation of any such
schedule as and when required.
 
Section 2.05    Interest.
 
(a)    Rate Options Applicable to Loans.    Each Borrowing shall be comprised of
Base Rate Loans or Eurocurrency Loans, as the Borrower may request pursuant to
Section 2.02. Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrowers may not request any Borrowing that,
if made, would result in an aggregate of more than 10 separate Groups of
Eurocurrency Loans being outstanding hereunder at any one time. For this
purpose, Loans having different Interest Periods, regardless of whether
commencing on the same date, shall be considered separate Groups.



23



--------------------------------------------------------------------------------

 
(b)    Base Rate Loans.    Each Loan which is made as, or converted into, a Base
Rate Loan shall bear interest on the outstanding principal amount thereof, for
each day from the date such Loan is made as, or converted into, a Base Rate Loan
until it becomes due or is converted into a Loan of any other Type, at a rate
per annum equal to the Applicable Margin for Base Rate Loans for such day plus
the Base Rate for such day. Such interest shall be payable quarterly in arrears
on each Interest Payment Date and, with respect to the principal amount of any
Base Rate Loan converted to a Eurocurrency Loan, on the date such Base Rate Loan
is so converted. Any overdue principal of or interest on any Base Rate Loan
shall bear interest, payable on demand, for each day until paid at a rate per
annum equal to the sum of 2% plus the rate otherwise applicable to Base Rate
Loans for such day.
 
(c)    Eurocurrency Loans.    Each Eurocurrency Loan shall bear interest on the
outstanding principal amount thereof, for each day during the Interest Period
applicable thereto, at a rate per annum equal to the sum of the Applicable
Margin for Eurocurrency Loans for such day plus the Eurocurrency Rate applicable
to Eurocurrency Loans denominated in the relevant currency for such Interest
Period; provided that if any Eurocurrency Loan or any portion thereof shall, as
a result of the definition of Interest Period, have an Interest Period of less
than one month (other than any Eurocurrency Loan with an Interest Period of one
week), such portion shall bear interest during such Interest Period at the rate
applicable to Base Rate Loans during such period. Such interest shall be payable
for each Interest Period on each Interest Payment Date. Any overdue principal of
or interest on any Eurocurrency Loan shall bear interest, payable on demand, for
each day until paid at a rate per annum equal to the higher of (i) the sum of 2%
plus the Applicable Margin for Eurocurrency Loans for such day plus the
Eurocurrency Rate applicable to such Loan at the date such payment was due and
(ii) (A) in the case of Eurocurrency Loans not denominated in Dollars, the sum
of 2% plus the Applicable Margin for Eurocurrency Loans for such day plus the
Applicable Interbank Offered Rate for one day (or, if such amount due remains
unpaid more than three Business Days, then for such other period of time not
longer than six months as the Administrative Agent may select) deposits in the
relevant currency in an amount approximately equal to such overdue payment or
(B) in the case of Eurocurrency Loans denominated in Dollars, the sum of 2% plus
the Applicable Margin for Eurocurrency Loans for such day plus the quotient
obtained (rounded upward, if necessary, to the nearest 1/100th of 1%) by
dividing (x) the Applicable Interbank Offered Rate for one day (or if such
amount due remains unpaid more than three Business Days, then for such other
period of time not longer than six months as the Administrative Agent may
select) deposits in the relevant currency in an amount approximately equal to
such overdue payment by (y) 1.00 minus the Eurocurrency Reserve Percentage (or,
if the circumstances described in Section 3.02 shall exist, at a rate per annum
equal to the sum of 2% plus the rate applicable to Revolving Base Rate Loans for
such day).
 
(d)    Determination and Notice of Interest Rates.    The Administrative Agent
shall determine each interest rate applicable to the Loans hereunder. The
Administrative Agent shall give prompt notice to Carpenter and the participating
Lenders of each rate of interest so determined, and its determination thereof
shall be conclusive in the absence of manifest error. Any notice with respect to
Eurocurrency Loans shall, without the necessity of the Administrative Agent so
stating in such notice, be subject to adjustments in the Applicable Margin
applicable to such Loans after the beginning of the Interest Period applicable
thereto. When during an Interest Period any event occurs that causes an
adjustment in the Applicable Margin applicable to Loans to which such Interest
Period is applicable, the Administrative Agent shall give prompt notice to
Carpenter and the Lenders of such event and the adjusted rate of interest so
determined for such Loans, and its determination thereof shall be conclusive in
the absence of manifest error.
 
(e)    Default Interest.    Upon the occurrence and during the continuance of an
Event of Default, the principal of and, to the extent permitted by law, interest
on the Loans and any other amounts owing herein or under the other Loan
Documents shall bear interest, payable on demand, at a per annum rate equal to
(i) in the case of principal of any Loan, the rate otherwise applicable to such
Loan during



24



--------------------------------------------------------------------------------

such period pursuant to this Section 2.05 plus 2.00% (without duplication of any
amount owing in respect of Base Rate Loans under the third sentence of Section
2.05(b), in respect of Eurocurrency Loans under the third sentence of Section
2.05(c), (ii) in the case of interest on any Loan the Base Rate plus the
Applicable Margin for Loans on such day plus 2.00% and (iii) in the case of any
other amount, the Base Rate plus the Applicable Margin for Revolving Base Rate
Loans plus 2.00%.
 
Section 2.06    Extension and Conversion.
 
(a)    Continuation Conversion Options.    The Dollar-Denominated Loans included
in each Borrowing shall bear interest initially at the type of rate specified by
the Borrower in the applicable Notice of Borrowing. Thereafter, the Borrower
shall have the option, on any Business Day, to elect to change or continue the
type of interest rate borne by each Group of Dollar-Denominated Loans (subject
in each case to the provisions of Article III and subsection 2.06(d)), as
follows:
 
(i)    if such Loans are Base Rate Loans, the Borrower may elect to convert such
Loans to Eurodollar Loans as of any Business Day; and
 
(ii)    if such Loans are Eurodollar Loans, the Borrower may elect to convert
such Loans to Base Rate Loans or elect to continue such Loans as Eurodollar
Loans for an additional Interest Period, subject to Section 3.05 in the case of
any such conversion or continuation effective on any day other than the last day
of the then current Interest Period applicable to such Loans.
 
Each such election shall be made by delivering a notice, substantially in the
form of Exhibit A-2 hereto (a “Notice of Extension/Conversion”) to the
Administrative Agent not later than 12:00 Noon on the third Business Day before
the conversion or continuation selected in such notice is to be effective. A
Notice of Extension/Conversion may, if it so specifies, apply to only a portion
of the aggregate principal amount of the relevant Group of Loans, provided that
(i) such portion is allocated ratably among the Loans comprising such Group and
(ii) the portion to which such Notice applies, and the remaining portion to
which it does not apply, are each $2,000,000 or any larger multiple of $500,000.
 
(b)    Contents of Notice of Extension/Conversion.    Each Notice of
Extension/Conversion shall specify:
 
(i)    the Group of Loans (or portion thereof) to which such notice applies;
 
(ii)    the date on which the conversion or continuation selected in such notice
is to be effective, which shall comply with the applicable clause of subsection
2.06(a) above;
 
(iii)    if the Loans comprising such Group are to be converted, the new type of
Loans and, if the Loans being converted are to be Eurodollar Loans, the duration
of the next succeeding Interest Period applicable thereto; and
 
(iv)    if such Loans are to be continued as Eurodollar Loans for an additional
Interest Period, the duration of such additional Interest Period.
 
Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of the term “Interest Period”.
 
(c)    Notification to Lenders.    Upon receipt of a Notice of
Extension/Conversion from the Borrower pursuant to subsection 2.06(a) above, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and such notice shall not thereafter be revocable by the Borrower. If no



25



--------------------------------------------------------------------------------

 
Notice of Extension/Conversion is timely received prior to the end of an
Interest Period for any Group of Eurodollar Loans, the Borrower shall be deemed
to have elected that such Group be converted to Base Rate Loans as of the last
day of such Interest Period.
 
(d)    Limitation on Conversion/Continuation Options.    The Borrowers shall not
be entitled to elect to convert any Loans to, or continue any Loans for an
additional Interest Period as, Eurodollar Loans if (i) the aggregate principal
amount of any Group of Eurodollar Loans created or continued as a result of such
election would be less than $2,000,000 or (ii) a Default shall have occurred and
be continuing when the Borrower delivers notice of such election to the
Administrative Agent.
 
(e)    Alternative Currency Loans.    The initial Interest Period for each Group
of Alternative Currency Loans shall be specified by the Borrower in the
applicable Notice of Borrowing. The Borrower may specify the duration of each
subsequent Interest Period applicable to such Group of Alternative Currency
Loans by delivering to the Administrative Agent, not later than 12:00 Noon (New
York City time) on the fourth Business Day before the end of the immediately
preceding Interest Period, a notice specifying the Group of Loans to which such
notice applies and the duration of such subsequent Interest Period (which shall
comply with the provisions of the definition of Interest Period). Such notice
may, if it so specifies, apply to only a portion of the aggregate principal
amount of the relevant Group of Loans; provided that (i) such portion is
allocated ratably among the Loans comprising such Group and (ii) the Dollar
Amounts of the portion to which such notice applies, and the remaining portion
to which it does not apply, are each at least $2,000,000. If no such Notice of
Extension/Conversion is timely received by the Administrative Agent before the
end of any applicable Interest Period, the Borrower shall be deemed to have
elected that the subsequent Interest Period for such Group of Loans shall have a
duration of one month (subject to the provisions of the definition of Interest
Period).
 
(f)    Certain Mandatory Conversions and Prepayments of Eurocurrency
Loans.    On the date in which the aggregate unpaid Dollar Amount of
Eurocurrency Loans comprising any Group of Loans shall be reduced, by payment or
prepayment or otherwise, to less than $2,000,000, such Loans shall, on the last
day of the then current Interest Period therefor, (i) if such Eurocurrency Loans
are denominated in Dollars, automatically be converted into Base Rate Loans and
(ii) if such Eurocurrency Loans are denominated in an Alternative Currency, be
repaid by the Borrower. Upon the occurrence and during the continuance of any
Event of Default, (i) each Eurocurrency Loan shall automatically, on the last
day of the then current Interest Period therefor, (A) if such Eurocurrency Loan
is denominated in Dollars, be converted into a Base Rate Loan and (B) if such
Eurocurrency Loan is denominated in an Alternative Currency, be redenominated
into Dollars in an amount equal to the then Dollar Equivalent thereof as of the
date of determination and converted into Base Rate Loans and (ii) the obligation
of the Lenders to make, or to continue or convert Loans into, Eurocurrency Loans
shall be suspended. The Administrative Agent shall promptly notify each Lender
of the aggregate Dollar Amount if any such Eurocurrency Loan which is
redenominated into Dollars and such Lender’s pro-rata share of such Loan.
 
(g)    Accrued Interest.    Accrued interest on a Loan (or portion thereof)
being extended or converted shall be paid by the Borrower (i) with respect to
any Base Rate Loan being converted to a Eurodollar Loan, on the last day of the
first fiscal quarter of Carpenter ending on or after the date of conversion and
(ii) otherwise, on the date of extension or conversion.
 
Section 2.07    Scheduled Termination of Commitments; Mandatory
Prepayments.    The Commitments shall terminate on the Maturity Date, and any
Loans then outstanding (together with accrued interest thereon) shall be due and
payable on the Maturity Date. If on any Calculation Date after giving effect to
the determination of all relevant Dollar Amounts hereunder, the aggregate Dollar
Amount of all Revolving Outstandings exceeds the aggregate amount of the
Revolving Commitments, the Borrower shall, within five Business Days, prepay
outstanding Loans (as selected by Carpenter and



26



--------------------------------------------------------------------------------

notified to the Lenders through the Administrative Agent not less than three
Business Days prior to the date of such payment).
 
Section 2.08    Optional Prepayments.
 
(a)    Subject in the case of any Eurocurrency Loan to Section 3.05, the
Borrower may (i) with notice by 12:00 Noon on the date of such prepayment,
prepay any Group of Base Rate Loans bearing interest at the Base Rate pursuant
to Section 3.02, in each case in whole at any time, or from time to time in part
in an aggregate Dollar Amount of $5,000,000 or any larger multiple of
$1,000,000, or (ii) upon at least three Business Days’ notice to the
Administrative Agent, prepay any Group of Eurocurrency Loans in whole at any
time, or from time to time in part in an aggregate Dollar Amount of $5,000,000
or any larger multiple of $1,000,000, by paying the principal amount to be
prepaid together with accrued interest thereon to the date of prepayment. Each
such optional prepayment shall be applied to prepay ratably the Loans of the
several Lenders included in such Group or Borrowing.
 
(b)    Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of such Lender’s ratable share (if any) of such prepayment and such notice
shall not thereafter be revocable by the Borrower.
 
Section 2.09    Adjustment of Commitments.
 
(a)    Optional Termination or Reduction of Revolving Committed
Amount.    Carpenter may from time to time terminate in full or permanently
reduce the Revolving Committed Amount upon five Business Days’ prior written or
telecopied notice to the Administrative Agent; provided, however, that (i) no
such termination or reduction shall be made which would cause the Dollar Amount
of the Revolving Outstandings (after giving effect to any concurrent repayment
of Loans to exceed the Revolving Committed Amount as so reduced, and (ii) any
such partial reduction shall be in a minimum aggregate amount of $5,000,000 or
any integral multiple of $1,000,000 in excess thereof (or, if less, the full
remaining amount of the then applicable Revolving Committed Amount). The
Administrative Agent shall promptly notify each affected Lender of the receipt
by the Administrative Agent of any notice from Carpenter pursuant to this
Section 2.09(a). Any partial reduction of the Revolving Committed Amount
pursuant to this Section 2.09(a) shall be applied to the Revolving Commitments
of the Lenders pro-rata based upon their respective Revolving Commitment
Percentages. Carpenter shall pay to the Administrative Agent for the account of
the Lenders in accordance with the terms of Section 2.10, on the date of each
termination or reduction of the Revolving Committed Amount, any fees accrued
through the date of such termination or reduction on the amount of the Revolving
Committed Amount so terminated or reduced.
 
(b)    Automatic Termination at Maturity.    The Revolving Commitments of the
Lenders shall terminate automatically on the Maturity Date.
 
(c)    Optional Replacement of Lenders, Non-Pro-Rata Termination of
Commitments.    If (i) any Lender has demanded compensation or indemnification
pursuant to Section 3.01 or Section 3.04, (ii) the obligation of any Lender to
make Eurocurrency Loans has been suspended pursuant to Section 3.02, (iii) any
Lender is a Defaulting Lender or (iv) any Lender has failed to consent to a
proposed amendment, waiver, discharge or termination which pursuant to the terms
of Section 11.01 or any other provision of any Loan Document requires the
consent of all of the Lenders and with respect to which the Required Lenders
shall have granted their consent, Carpenter shall have the right, if no Default
or Event of Default then exists, to (i) remove such Lender by terminating such
Lender’s Commitment in full or (ii) replace such Lender by causing such Lender
to assign its Commitment to one or more existing



27



--------------------------------------------------------------------------------

Lenders or Eligible Assignees pursuant to Section 11.06. The replacement of a
Lender pursuant to this Section 2.09(c) shall be effective on the tenth Business
Day (the “Replacement Date”) following the date of notice of such replacement to
the Lenders through the Administrative Agent, subject to the satisfaction of the
following conditions:
 
(i)    each replacement Lender and/or Eligible Assignee, and each Lender subject
to replacement, shall have satisfied the conditions to an Assignment and
Acceptance set forth in Section 11.06(b) and, in connection therewith, the
replacement Lender(s) and/or Eligible Assignee(s) shall pay to each Lender
subject to replacement an amount equal in the aggregate to the sum of (x) the
principal of, and all accrued but unpaid interest on, its outstanding Loans and
(y) all accrued but unpaid fees owing to it pursuant to Section 2.10; and
 
(ii)    the Borrower shall have paid to the Administrative Agent for the account
of each replaced Lender an amount equal to all obligations owing to such
replaced Lenders by the Borrower pursuant to this Agreement and the other Loan
Documents (other than those obligations of the Borrower referred to in clause
(i)(A) above).
 
In the case of the removal of a Lender pursuant to this Section 2.09(c), upon
payment by the Borrower to the Administrative Agent for the account of the
Lender subject to such removal of an amount equal to the sum of (A) the
aggregate principal amount of all Loans held by such Lender and (B) all accrued
interest, fees and other amounts owing to such Lender hereunder, including,
without limitation, all amounts payable by the Borrower to such Lender under
Article III or Sections 10.04 and 10.05, such Lender shall cease to constitute a
Lender hereunder; provided that the provisions of this Agreement (including,
without limitation, the provisions of Article III and Sections 10.04 and 10.05)
shall continue to govern the rights and obligations of a removed Lender with
respect to any Loans made or any other actions taken by such removed Lender
while it was a Lender.
 
(d)    Optional Extensions of Commitments.
 
(i)    If Carpenter shall request, by notice to the Administrative Agent not
less than 45 days and not more than 60 days prior to the Maturity Date then in
effect, that the availability period for Loans be extended until the first
anniversary of such Maturity Date, then the Administrative Agent shall promptly
notify each Lender of such request, and each Lender shall notify Carpenter and
the Administrative Agent not less than 30 days and not more than 45 days prior
to such Maturity Date of its election so to extend or not extend the
availability period for Loans. Any Lender which shall not timely notify the
Administrative Agent of such election shall be deemed to have elected not to
extend such availability period.
 
(ii) (A)    If Lenders comprising the Required Lenders fail to timely notify the
Administrative Agent pursuant to clause d(i) of this Section 2.09 of their
election to extend the availability period for Loans or shall be deemed to have
elected not to extend the availability period for Loans by virtue of having not
timely notified the Administrative Agent of their election to extend such
availability period, then the Maturity Date then in effect shall not be extended
and the outstanding principal balance of all Loans and other amounts payable
hereunder shall be payable on such Maturity Date.
 
(B)    If, and only if, Lenders compromising the Required Lenders (collectively,
the “Remaining Lenders”) shall timely notify the Administrative Agent pursuant
to clause (d)(i) of this Section 2.09 of their election to extend the
availability period for Loans, then the Administrative Agent shall so advise
Carpenter and the Remaining Lenders, and the Remaining Lenders or any of them
shall have the right (but



28



--------------------------------------------------------------------------------

not the obligation), upon notice to the Administrative Agent not later than the
Business Day immediately preceding the applicable Maturity Date, to increase
their respective Revolving Commitments by an amount equal in the aggregate to
the Revolving Commitments of the Lenders who have, or have been deemed to have,
elected not to extend the availability period for Loans. Each Lender electing to
increase its Revolving Commitment hereunder shall specify in its notice to the
Administrative Agent the amount by which it is willing to increase its Revolving
Commitment; provided that such amount shall not exceed for any Lender the
product of (A) the quotient of (x) such Lender’s Revolving Commitment divided by
(y) the aggregate Revolving Commitments of all the Remaining Lenders (in each
case determined before giving effect to any increase in the Revolving
Commitments of the Remaining Lenders pursuant to this subsection (e)) multiplied
by (B) the aggregate Revolving Commitments of the Lenders who have, or have been
deemed to have, elected not to extend the availability period for Loans. Each
increase in the Revolving Commitment of a Lender hereunder shall be evidenced by
a written instrument executed by such Lender and the Administrative Agent and
shall take effect on the Maturity Date in effect for the Lenders who have, or
have been deemed to have, elected not to extend the availability period for
Loans.
 
(iii)    If the aggregate Revolving Commitments of the Lenders shall exceed the
aggregate amount by which the Remaining Lenders have agreed to increase their
Revolving Commitments pursuant to subsection (d)(ii) of this Section 2.09,
Carpenter may, with the approval of the Administrative Agent, designate one or
more Eligible Assignees willing to extend Revolving Commitments until the first
anniversary of the Maturity Date in effect for the Lenders who have, or have
been deemed to have, elected not to extend the availability period for Loans in
an aggregate amount not greater than such excess. Any such Eligible Assignee
shall, on or prior to the Maturity Date in effect for the Lenders who have, or
have been deemed to have, elected not to extend the availability period for
Loans, execute and deliver to Carpenter, the Administrative Agent and each
Remaining Lender an instrument, satisfactory to Carpenter and the Administrative
Agent, setting forth the amount of its Revolving Commitment and containing its
agreement to become, and to perform all the obligations of, a Lender hereunder.
The Revolving Commitment of such Eligible Assignee shall become effective, and
such Eligible Assignee shall become a Lender hereunder, on the Maturity Date
then in effect for the Lenders who have, or have been deemed to have, elected
not to extend the availability period for Loans.
 
(iv)    The Borrowers shall deliver to each Eligible Assignee, on the Maturity
Date in effect for the Lenders who have, or have been deemed to have, elected
not to extend the availability period for Loans, a Note evidencing the
Borrowers’ obligations to pay Loans made by such Eligible Assignee pursuant to
this Agreement.
 
(v)    If some or all of the Lenders shall have elected to extend the
availability period for Loans as provided in this Section 2.09(d), then (A) the
availability period with respect to the Revolving Commitments of such Lenders
and any which becomes a Lender hereunder shall continue until the first
anniversary of the Maturity Date in effect prior to such election and, as to
such Lenders, the term “Maturity Date”, as used herein, shall mean such first
anniversary; (B) the Revolving Commitments of the Lenders who have, or have been
deemed to have, elected not to extend the availability period for Loans shall
continue in effect until the Maturity Date in effect prior to such extension and
shall then terminate, and, as to such Lenders, the term “Maturity Date”, as used
herein, shall continue to mean such Maturity Date; and (C) on the Maturity Date
in effect prior to such extension, each of the Lenders who have, or have been
deemed to have, elected not to extend the availability period for Loans shall
cease to be a Lender hereunder; provided that the provisions of this Agreement
(including, without limitation, the provisions of



29



--------------------------------------------------------------------------------

Article III and Sections 10.04 and 10.05) shall continue to govern the rights
and obligations of such Lender with respect to any Loans made or any other
actions taken by such Lender while it was a Lender.
 
Section 2.10    Fees.
 
(a)    Facility Fee.    Carpenter shall pay to the Administrative Agent for the
account of each Lender a fee (the “Facility Fee”) on such Lender’s Revolving
Commitment Percentage of the daily Dollar Amount of Revolving Committed Amount,
computed at a per annum rate for each day at a rate equal to the Applicable
Margin in effect from time to time. The Facility Fee shall commence to accrue on
the Closing Date and shall be due and payable in arrears on each March 31, June
30, September 30 and December 31 (and any date that the Revolving Committed
Amount is reduced as provided in Section 2.08(a) and the Maturity Date) for the
calendar quarter or portion thereof ending on each such date, beginning with the
first of such dates to occur after the Closing Date.
 
(b)    Utilization Fee.    Carpenter shall pay to the Administrative Agent for
the account of each Lender a fee (the “Utilization Fee”) on the actual daily
aggregate Dollar Amount of such Lender’s Loans then outstanding hereunder with
respect to each day on which the principal amount of all Loans then outstanding
exceeds 50% of the aggregate Revolving Commitments (each such day a “Utilization
Fee Day”). Such fee shall be computed with respect to each Utilization Fee Day
at a rate equal to .125% per annum, and shall accrue with respect to each
Utilization Fee Day occurring on and after the Closing Date to the Maturity Date
and, to the extent accrued during such period, shall be due and payable,
quarterly in arrears, on the last Business Day of each March, June, September
and December, beginning on the first of such dates to occur after the Closing
Date.
 
(c)    Agency Fees.    Carpenter shall pay an agency fee to the Administrative
Agent’s own account, in amounts and at times specified in the letter agreement
dated September 3, 2002, among Carpenter, Wachovia Securities, Inc. and the
Administrative Agent. All such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.
 
Section 2.11    Pro-rata Treatment.    Except to the extent otherwise provided
herein, each Borrowing, each payment or prepayment of principal of or interest
on any Loan, each payment of fees (other than the fees retained by the Agents
for their own account), each reduction of the Revolving Committed Amount and
each conversion or continuation of any Loan, shall be allocated pro-rata among
the relevant Lenders in accordance with the respective Revolving Commitment
Percentages, of such Lenders (or, if the Commitments of such Lenders have
expired or been terminated, in accordance with the respective principal amounts
of the outstanding Loans of such Lenders); provided that, in the event any
amount paid to any Lender pursuant to this subsection (a) is rescinded or must
otherwise be returned by the Administrative Agent, each Lender shall, upon the
request of the Administrative Agent, repay to the Administrative Agent the
amount so paid to such Lender, with interest for the period commencing on the
date such payment is returned by the Administrative Agent until the date the
Administrative Agent receives such repayment at a rate per annum equal to,
during the period to but excluding the date two Business Days after such
request, the Federal Funds Rate, and thereafter, the Base Rate plus two percent
(2%) per annum.
 
Section 2.12    Sharing of Payments.    The Lenders agree among themselves that,
except to the extent otherwise provided herein, if any Lender shall obtain
payment in respect of any Loan or any other obligation owing to such Lender
under this Agreement through the exercise of a right of setoff, banker’s lien or
counterclaim, or pursuant to a secured claim under Section 506 of the Bankruptcy
Code or other security or interest arising from, or in lieu of, such secured
claim, received by such Lender under any applicable bankruptcy, insolvency or
other similar law or otherwise, or by any other means, in excess



30



--------------------------------------------------------------------------------

of its pro-rata share of such payment as provided for in this Agreement, such
Lender shall promptly pay in cash or purchase from the other Lenders a
participation in such Loans, and other obligations in such amounts, and make
such other adjustments from time to time, as shall be equitable to the end that
all Lenders share such payment in accordance with their respective ratable
shares as provided for in this Agreement; provided that nothing in this Section
2.12 shall impair the right of any Lender to exercise any right of set-off or
counterclaim it may have for payment of indebtedness of the Borrower other than
its indebtedness hereunder. The Lenders further agree among themselves that if
payment to a Lender obtained by such Lender through the exercise of a right of
setoff, banker’s lien, counterclaim or other event as aforesaid shall be
rescinded or must otherwise be restored, each Lender which shall have shared the
benefit of such payment shall, by payment in cash or a repurchase of a
participation theretofore sold, return its share of that benefit (together with
its share of any accrued interest payable with respect thereto) to each Lender
whose payment shall have been rescinded or otherwise restored. The Borrower
agrees that any Lender so purchasing such a participation may, to the fullest
extent permitted by law, exercise all rights of payment, including setoff,
banker’s lien or counterclaim, with respect to such participation as fully as if
such Lender were a holder of such Loan or other obligation in the amount of such
participation. Except as otherwise expressly provided in this Agreement, if any
Lender or the Administrative Agent shall fail to remit to the Administrative
Agent or any other Lender an amount payable by such Lender or the Administrative
Agent to the Administrative Agent or such other Lender pursuant to this
Agreement on the date when such amount is due, such payments shall be made
together with interest thereon if paid within two Business Days of the date when
such amount is due at a per annum rate equal to the Federal Funds Rate and
thereafter at a per annum rate equal to the Base Rate until the date such amount
is paid to the Administrative Agent or such other Lender. If under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a setoff to which this Section 2.12 applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders under this
Section 2.12 to share in the benefits of any recovery on such secured claim.
 
Section 2.13    Payments; Computations.
 
(a)    Payments by the Borrower.    Each payment of principal of and interest on
Loans and fees hereunder (other than fees payable directly to the Agents) shall
be paid not later than 2:00 P.M. on the date when due, in the applicable
currency and in funds immediately available to the Administrative Agent at the
Administrative Agent’s Office. Each such payment shall be made irrespective of
any set-off, counterclaim or defense to payment which might in the absence of
this provision be asserted by the Borrower or any Affiliate against any Agent or
any Lender. Except as otherwise provided herein, payments received after 2:00
P.M. shall be deemed to have been received on the next Business Day. The
Borrower shall, at the time it makes any payments under this Agreement, specify
to the Administrative Agent the Loan, fees or other amounts payable by the
Borrower hereunder to which such payment is to be applied (and if it fails so to
specify or if such application would be inconsistent with the terms hereof, the
Administrative Agent shall, subject to Section 2.11, distribute such payment to
the Lenders in such manner as the Administrative Agent may deem appropriate).
The Administrative Agent will distribute such payments in like funds to the
applicable Lenders on the date of receipt thereof, if such payment is received
prior to 2:00 P.M.; otherwise the Administrative Agent will distribute such
payment to the applicable Lenders on the next succeeding Business Day. Whenever
any payment hereunder shall be due on a day which is not a Business Day, the
date for payment thereof shall be extended to the next succeeding Business Day
unless (in the case of Eurocurrency Loans) such Business Day falls in another
calendar month, in which case the date for payment thereof shall be the next
preceding Business Day for such currency. If the date for any payment of
principal is extended by operation of law or otherwise, interest thereon shall
be payable for such extended time. The Borrower hereby authorizes and directs
the Administrative Agent to debit any account maintained by the Borrower with
the Administrative Agent to pay when due any amounts required to be paid from
time to time under this Agreement. Unless converted



31



--------------------------------------------------------------------------------

to Dollars pursuant to the express terms of this Agreement, all payments in
respect of the principal of or interest on Loans denominated in any Available
Alternative Currency shall be made by the Borrower in such Alternative Currency.
 
(b)    Distributions by the Administrative Agent.    Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Lenders hereunder that the Borrower will not make such
payment in full, the Administrative Agent may assume that the Borrower has made
such payment in full to the Administrative Agent on such date, and the
Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent that the Borrower shall not have so made
such payment, each Lender shall repay to the Administrative Agent forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent, at (i) the
Federal Funds Rate (if such amount was distributed in Dollars) or (ii) the rate
per annum at which one day deposits in the relevant currency are offered to the
Administrative Agent in the appropriate interbank market for such day (if such
amount was distributed in an Alternative Currency).
 
(c)    Computations.    Except for Base Rate Loans, in which case interest shall
be computed on the basis of a 365 or 366 day year as the case may be (unless the
Base Rate is determined by reference to the Federal Funds Rate), all
computations of interest and fees hereunder shall be made on the basis of the
actual number of days elapsed over a year of 360 days. Interest shall accrue
from and include the date of borrowing (or continuation or conversion) but
excluding the date of payment.
 
Section 2.14    Judgment Currency.
 
(a)    Exchange Ratio.    If, for the purpose of obtaining judgment in any
court, it is necessary to convert a sum owing hereunder or under any other Loan
Document in one currency into another currency, each party hereto agrees, to the
fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.
 
(b)    Satisfaction of Obligations in Agreement Currency.    The obligations of
each Borrower hereunder and under each other Loan Document in respect of any sum
due to any other party hereto or thereto or to any holder of the obligations
owing hereunder or thereunder (an “Applicable Creditor”) shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than the currency in
which such sum is stated to be due hereunder (the “Agreement Currency”), be
discharged only to the extent that, on the Business Day following receipt by the
Applicable Creditor of any sum adjudged to be so due in the Judgment Currency,
the Applicable Creditor may, in accordance with normal banking procedures in the
relevant jurisdiction, purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Applicable Creditor in the Agreement Currency, the
Borrowers agree, jointly and severally, as a separate obligation and
notwithstanding such judgment, to indemnify the Applicable Creditor against such
loss. The obligations of the Borrowers contained in this Section 2.14 shall
survive the termination of this Agreement and the payment of all other amounts
owing.



32



--------------------------------------------------------------------------------

 
ARTICLE III
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
Section 3.01    Taxes.
 
(a)    Payments Net of Certain Taxes.    Any and all payments by the Borrower to
or for the account of any Lender or any Agent hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and each Agent, taxes imposed on its income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which such Lender (or its
Applicable Lending Office) or such Agent (as the case may be) is organized or
any political subdivision thereof (all such non-excluded taxes, duties, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Taxes”). If the Borrower shall be required by law to deduct or
withhold any Taxes from or in respect of any sum payable under this Agreement or
any other Loan Document to any Lender or any Agent, (i) the sum payable shall be
increased as necessary so that after making all required deductions and
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section 3.01) such Lender or such Agent receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and withholdings, (ii) the Borrower
shall pay the full amount deducted or withheld to the relevant taxation
authority or other authority in accordance with applicable law and (iv) the
Borrower shall furnish to the Administrative Agent, at the office of the
Administrative Agent specified in Section 11.02, the original or a certified
copy of a receipt evidencing payment thereof.
 
(b)    Other Taxes.    In addition, the Borrower agrees to pay any and all
present or future stamp or documentary, excise or property taxes or similar
levies (including mortgage recording taxes) which arise from any payment made
under this Agreement or any other Loan Document or from the execution or
delivery of, or otherwise with respect to, this Agreement or any other Loan
Document (hereinafter referred to as “Other Taxes”).
 
(c)    Additional Taxes.    The Borrowers agree, jointly and severally, to
indemnify each Lender and each Agent for the full amount of Taxes and Other
Taxes (including any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 3.01) paid by such Lender or
such Agent (as the case may be) and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto.
 
(d)    Tax Forms and Certificates.    Each Lender organized under the laws of a
jurisdiction outside the United States (a “Non-U.S. Lender”), on or prior to the
date of its execution and delivery of this Agreement in the case of each Lender
listed on the signature pages hereof and on or prior to the date on which it
becomes a Lender in the case of each other Lender, and from time to time
thereafter as required by law, shall provide Carpenter and the Administrative
Agent with (i) Internal Revenue Service Form W-8 BEN or W-8 ECI, as appropriate,
or any successor form prescribed by the Internal Revenue Service, certifying
that such Lender is entitled to benefits under an income tax treaty to which the
United States is a party which reduces to zero the rate of withholding tax on
payments of interest or certifying that the income receivable pursuant to this
Agreement is effectively connected with the conduct of a trade or business in
the United States, (ii) Interval Revenue Service Form W-8 or W-9, as
appropriate, or any successor form prescribed by the Internal Revenue Service
and (iii) any other form or certificate required by any taxing authority
(including any certificate required by Sections 871(h) and 881(c) of the
Internal Revenue Code), certifying that such Lender is entitled to an exemption
from tax on payments pursuant to this Agreement or any of the other Loan
Documents.



33



--------------------------------------------------------------------------------

 
(e)    Failure to Provide Tax Forms and Certificates.    For any period with
respect to which a Lender has failed to provide Carpenter and the Administrative
Agent with the appropriate form pursuant to Section 3.01(d) (unless such failure
is due to a change in treaty, law or regulation occurring subsequent to the date
on which a form originally was required to be provided), such Lender shall not
be entitled to indemnification under Section 3.01(a) or 3.01(b) with respect to
Taxes imposed by the United States; provided, however, that should a Lender,
which is otherwise exempt from or subject to a reduced rate of withholding tax,
become subject to Taxes because of its failure to deliver a form required to be
delivered hereunder, the Borrower shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such Taxes.
 
(f)    Obligations in Respect of Non-U.S. Lenders.    The Borrower shall not be
required to indemnify any Non-U.S. Lender or to pay any additional amounts to
any Non-U.S. Lender, in respect of United States Federal withholding tax
pursuant to subsections (a) or (b) above to the extent that the obligation to
withhold amounts with respect to United States Federal withholding tax existed
on the date such Non-U.S. Lender became a party to this Agreement (or, in the
case of a participant, on the date such participant acquired its participation
interest) or, with respect to payments to a new Applicable Lending Office, the
date such Non-U.S. Lender designated such new Applicable Lending Office with
respect to a Loan; provided, however, that this subsection (f) shall not apply
(i) to any participant or new Applicable Lending Office that becomes a
participant or new Applicable Lending Office as a result of an assignment,
participation, transfer or designation made at the request of the Borrower and
(ii) to the extent the indemnity payment or additional amounts any participant,
or any Lender acting through a new Applicable Lending Office, would be entitled
to receive (without regard to this subsection (f)) do not exceed the indemnity
payment or additional amounts that the Person making the assignment,
participation or transfer to such participant, or Lender (or participant) making
the designation of such new Applicable Lending Office, would have been entitled
to receive in the absence of such assignment, participation, transfer or
designation.
 
(g)    Mitigation.    If the Borrower is required to pay additional amounts to
or for the account of any Lender pursuant to this Section 3.01, then such Lender
will agree to use reasonable efforts to change the jurisdiction of its
Applicable Lending Office so as to eliminate or reduce any such additional
payment which may thereafter accrue if such change, in the judgment of such
Lender, is not otherwise disadvantageous to such Lender.
 
(h)    Tax Receipts.    Within thirty days after the date of any payment of
Taxes, the Borrower shall furnish to the Agent the original or a certified copy
of a receipt evidencing such payment (to the extent one is so provided).
 
Section 3.02    Illegality.    If, on or after the date of this Agreement, the
adoption of any applicable Law, or any change in any applicable Law, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Applicable Lending
Office) with any request or directive (whether or not having the force of Law)
of any such authority, central bank or comparable agency shall make it unlawful
or impossible for any Lender (or its Applicable Lending Office) to make,
maintain or fund any of its Eurocurrency Loans in any currency and such Lender
shall so notify the Administrative Agent, the Administrative Agent shall
forthwith give notice thereof to the other Lenders and Carpenter, whereupon
until such Lender notifies Carpenter and the Administrative Agent that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurocurrency Loans, or to convert outstanding Loans into
Eurocurrency Loans, in such currency shall be suspended. Before giving any
notice to the Administrative Agent pursuant to this Section 3.02, such Lender
shall designate a different Applicable Lending Office if such designation will
avoid the need for giving such notice and will not, in the judgment of such
Lender, be otherwise



34



--------------------------------------------------------------------------------

disadvantageous to such Lender. If such notice is given, each Eurocurrency Loan
of such Lender in such currency then outstanding shall be converted (at the
Dollar Equivalent on the date of conversion in the case of each Alternative
Currency Loan) to a Base Rate Loan either (i) on the last day of the then
current Interest Period applicable to such Eurocurrency Loan if such Lender may
lawfully continue to maintain and fund such Loan to such day or (ii) immediately
if such Lender shall determine that it may not lawfully continue to maintain and
fund such Loan to such day.
 
Section 3.03    Basis for Determining Interest Rate Inadequate or Unfair.    If
on or prior to the first day of any Interest Period for any Eurocurrency Loan:
 
(i)    the Administrative Agent determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the applicable
Eurocurrency Rate for the applicable currency for such Interest Period; or
 
(ii)    in the case of Eurocurrency Loans, Lenders having 50% or more of the
aggregate amount of the Commitments advise the Administrative Agent that the
Applicable Interbank Offered Rate as determined by the Administrative Agent will
not adequately and fairly reflect the cost to such Lenders of funding their
Eurocurrency Loans in the applicable currency for such Interest Period;
 
the Administrative Agent shall forthwith give notice thereof to Carpenter and
the Lenders, whereupon until the Administrative Agent notifies Carpenter that
the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to make Eurocurrency Loans, or to continue or convert
outstanding Loans as or into Eurocurrency Loans, in the affected currency shall
be suspended and (ii) each outstanding Eurocurrency Loan in the affected
currency shall be converted (in the case of an Alternative Currency Loan, at the
then Dollar Equivalent) into a Base Rate Loan on the last day of the then
current Interest Period applicable thereto. Unless the Borrower notifies the
Administrative Agent at least two Business Days before the date of any
Eurocurrency Borrowing for which a Notice of Borrowing has previously been given
that it elects not to borrow on such date, if such Eurocurrency Borrowing is a
Borrowing, such Borrowing shall instead be made in Dollars as a Base Rate
Borrowing in the same aggregate Dollar Amount as the requested Borrowing.
 
Section 3.04    Increased Costs and Reduced Return.    (a) If on or after the
date hereof, in the case of any Loan or any obligation to make Loans, the
adoption of or any change in any applicable Law or in the interpretation or
application thereof applicable to any Lender (or its Applicable Lending Office),
or compliance by any Lender (or its Applicable Lending Office) with any request
or directive (whether or not having the force of Law) from any central bank or
other Governmental Authority, in each case made subsequent to the Effective Date
(or, if later, the date on which such Lender becomes a Lender):
 
(i)    shall subject such Lender (or its Applicable Lending Office) to any tax
of any kind whatsoever with respect to any Eurocurrency Loans made by it or any
of its Notes or its obligation to make Eurocurrency Loans, or change the basis
of taxation of payments to such Lender (or its Applicable Lending Office) in
respect thereof (except for (A) Taxes and Other Taxes covered by Section 3.01
(including Taxes imposed solely by reason of any failure of such Lender to
comply with its obligations under Section 3.01(d)) and (B) changes in taxes
measured by or imposed upon the overall net income, or franchise tax (imposed in
lieu of such net income tax), of such Lender or its Applicable Lending Office,
branch or any affiliate thereof));



35



--------------------------------------------------------------------------------

 
(ii)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender (or
its Applicable Lending Office) which is not otherwise included in the
determination of the Eurocurrency Rate hereunder; or
 
(iii)    shall impose on such Lender (or its Applicable Lending Office) any
other condition (excluding any tax of any kind whatsoever);
 
and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making, converting into, continuing or
maintaining any Eurocurrency Loans or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, upon notice to Carpenter from such
Lender, through the Administrative Agent, in accordance herewith, the Borrower
shall be obligated to promptly pay such Lender, upon its demand, any additional
amounts necessary to compensate such Lender on an after-tax basis (after taking
into account applicable deductions and credits in respect of the amount
indemnified) for such increased cost or reduced amount receivable.
 
(b)    If any Lender shall have determined that the adoption or the becoming
effective of, or any change in, or any change by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof in the interpretation or administration of, any
applicable Law, regarding capital adequacy, or compliance by such Lender, or its
parent corporation, with any request or directive regarding capital adequacy
(whether or not having the force of Law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on such Lender’s (or parent corporation’s) capital or assets as a consequence of
its commitments or obligations hereunder to a level below that which such
Lender, or its parent corporation, could have achieved but for such adoption,
effectiveness, change or compliance (taking into consideration such Lender’s (or
parent corporation’s) policies with respect to capital adequacy), then, upon
notice from such Lender to Carpenter, the Borrower shall be obligated to pay to
such Lender such additional amount or amounts as will compensate such Lender on
an after-tax basis (after taking into account applicable deductions and credits
in respect of the amount indemnified) for such reduction. Each determination by
any such Lender of amounts owing under this Section shall, absent manifest
error, be conclusive and binding on the parties hereto; provided, that if any
Lender receives a rebate of any amount for which it had received compensation
from the Borrower pursuant to subsection (a) or subsection (b) of this Section
3.04, any such Lender shall promptly remit any such rebated amount to the
Borrower.
 
(c)    A certificate of each Lender setting forth such amount or amounts as
shall be necessary to compensate such Lender or its holding company as specified
in subsection (a) or (b) above, as the case may be, shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
each Lender the amount shown as due on any such certificate delivered by it
within 10 Business Days after receipt of the same.
 
(d)    Promptly after any Lender becomes aware of any circumstance that will, in
its sole judgment, result in a request for increased compensation pursuant to
this Section, such Lender shall notify Carpenter thereof. Failure on the part of
any Lender so to notify Carpenter or to demand compensation for any increased
costs or reduction in amounts received or receivable or reduction in return on
capital with respect to any period shall not constitute a waiver of such
Lender’s right to demand compensation with respect to such period or any other
period. The protection of this Section shall be available to each Lender
regardless of any possible contention of the invalidity or inapplicability of
the law, rule, regulation, guideline or other change or condition which shall
have occurred or been imposed.



36



--------------------------------------------------------------------------------

 
Section 3.05    Funding Losses.    The Borrowers shall indemnify, jointly and
severally, each Lender against any loss or reasonable expense (including any
loss of anticipated profits) which such Lender may sustain or incur as a
consequence of (i) any failure by any Borrower to fulfill on the date of any
Borrowing hereunder the applicable conditions set forth in Article IV, so long
as any such failure is not solely due to the failure of the Agent or any Lender
to comply with its obligations hereunder in all material respects, (ii) any
failure by the Borrower to borrow or to refinance, convert or continue any Loan
hereunder after irrevocable notice of such Borrowing, refinancing, conversion or
continuation has been given pursuant to Section 2.02 or 2.06, so long as any
such failure is not solely due to the failure of the Agent or any Lender to
comply with its obligations hereunder in all material respects, (iii) any
payment, prepayment or conversion of a Eurocurrency Loan, whether voluntary or
involuntary, pursuant to any other provision of this Agreement or otherwise made
on a date other than the last day of the Interest Period applicable thereto, so
long as any such payment, prepayment or conversion is not solely due to the
failure of the Agent or any Lender to comply with its obligations hereunder in
all material respects, (iv) any default in payment or prepayment of the
principal amount of any Loan or any part thereof or interest accrued thereon, as
and when due and payable (at the due date thereof, by irrevocable notice of
prepayment or otherwise), (v) any redenomination of a Eurocurrency Loan
denominated in an Alternative Currency to a Base Rate Loan in Dollars pursuant
to Section 2.06(f) by reason of any difference between the applicable Exchange
Rate used to effect such redenomination hereunder and the actual exchange rate
used by such Lender to effect such redenomination on its books at or about the
time it receives notice of such redenomination hereunder, or (vi) the occurrence
of any Event of Default, including, in each such case, any loss or reasonable
expense sustained or incurred or to be sustained or incurred in liquidating or
employing deposits from third parties acquired to effect or maintain such Loan
or any part thereof as a Eurocurrency Loan. Such loss or reasonable expense
shall include an amount equal to the excess, if any, as reasonably determined by
such Lender, of (i) its cost of obtaining the funds for the Loan being paid,
prepaid, converted or not borrowed (based on the applicable Eurocurrency Rate),
for the period from the date of such payment, prepayment, conversion or failure
to borrow, convert or continue to the last day of the Interest Period for such
Loan (or, in the case of a failure to borrow, the Interest Period for such Loan
which would have commenced on the date of such failure to borrow, convert or
continue) over (ii) the amount of interest (as reasonably determined by such
Lender) that would be realized by such Lender in reemploying the funds so paid,
prepaid, converted or not borrowed, converted or continued for such period or
Interest Period, as the case may be. A certificate of any Lender setting forth
any amount or amounts which such Lender is entitled to receive pursuant to this
Section shall be delivered to Carpenter and shall be conclusive absent manifest
error.
 
Section 3.06    Base Rate Loans Substituted for Affected Eurocurrency
Loans.    If (i) the obligation of any Lender to make, or to continue or convert
outstanding Loans as or to, Eurocurrency Loans has been suspended pursuant to
Section 3.02 or (ii) any Lender has demanded compensation under Section 3.01 or
3.04 with respect to its Eurocurrency Loans, and in any such case the Borrower
shall, by at least five Business Days’ prior notice to such Lender through the
Administrative Agent, have elected that the provisions of this Section shall
apply to such Lender, then, unless and until such Lender notifies the Borrower
that the circumstances giving rise to such suspension or demand for compensation
no longer exist, all Loans which would otherwise be made by such Lender as (or
continued as or converted to) Eurocurrency Loans (in the affected currency)
shall instead be Base Rate Loans (in the case of Alternative Currency Loans, in
the same Dollar Amount as the Eurocurrency Loan that such Lender would otherwise
have made in the Alternative Currency) (on which interest and principal shall be
payable contemporaneously with the related Eurocurrency Loans of the other
Lenders). If such Lender notifies the Borrower that the circumstances giving
rise to such suspension or demand for compensation no longer exist, the
principal amount of each such Base Rate Loan shall be converted into a
Eurocurrency Loan on the first day of the next succeeding Interest Period
applicable to the related Eurocurrency Loans of the other Lenders. If such Loan
is converted into an Alternative Currency Loan, such Lender, the Administrative
Agent and the Borrower shall make such arrangements as shall be required
(including



37



--------------------------------------------------------------------------------

increasing or decreasing the amount of such Alternative Currency Loan) so that
such Alternative Currency Loan shall be in the same amount as it would have been
if the provisions of this Section had never been applied thereto.
 
ARTICLE IV
 
CONDITIONS
 
Section 4.01    Conditions to Closing.    The obligation of each Lender to make
a Loan on the Closing Date is subject to the satisfaction of the following
conditions:
 
(a)    Executed Loan Documents.    Receipt by the Administrative Agent of duly
executed copies of: (i) this Agreement; and (ii) the Notes, if any, each in form
and substance satisfactory to the Lenders in their sole discretion.
 
(b)    Legal Matters.    All legal matters incident to this Agreement and the
borrowings hereunder shall be satisfactory to the Administrative Agent and to
Mayer, Brown, Rowe & Maw, counsel for the Administrative Agent.
 
(c)    Organization Documents.    The Administrative Agent shall have received:
(i) a copy of the Organization Documents of each Borrower, certified (if
available) as of a recent date by the Secretary of State or similar official of
its respective state or similar jurisdiction of organization, and a certificate
as to the good standing of each Borrower, from such Secretary of State or
similar official, as of a recent date; (ii) a certificate of the Secretary or
Assistant Secretary of each Borrower dated the Closing Date and certifying (A)
that the Organization Documents of such Borrower have not been amended since the
date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above; (B) that attached thereto is a true and
complete copy of by-laws or similar constitutive documents of such Borrower as
in effect on the Closing Date and at all times since a date prior to the date of
the resolutions described in clause (C) below, (C) that attached thereto is a
true and complete copy of resolutions duly adopted by the board of directors or
similar governing body of each Borrower authorizing the execution, delivery and
performance of the Loan Documents and the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect; and (D) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Borrower; (iii) a certificate of another officer of
each Borrower as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (ii) above; and
(iv) such other documents as the Administrative Agent or Mayer, Brown, Rowe &
Maw, counsel for the Administrative Agent, may reasonably request.
 
(d)    Officer’s Certificate.    The Agent shall have received a certificate,
dated the Closing Date and signed by a Responsible Officer of Carpenter, (i)
confirming compliance with the conditions precedent set forth in paragraphs (b)
and (c) of Section 4.02 and (ii) certifying the current Carpenter’s Ratings.
 
(e)    Opinions of Counsel.    On the Closing Date, the Administrative Agent
shall have received a favorable written opinions of Poyner & Spruill, L.L.P.,
special North Carolina counsel to the Borrowers, and in-house counsel of
Carpenter, each case addressed to the Administrative Agent and each Lender,
dated the Closing Date, substantially in the form of Exhibit D hereto and
covering such additional matters incident to the transactions contemplated
hereby as the Administrative Agent or the Required Lenders may reasonably
request.



38



--------------------------------------------------------------------------------

 
(f)    Payment of Fees.    All costs, fees and expenses due to the
Administrative Agent, the Syndication Agent and the Lenders on or before the
Closing Date shall have been paid.
 
(g)    Counsel Fees.    The Administrative Agent shall have received full
payment from the Borrower of the fees and expenses of Mayer, Brown, Rowe & Maw
described in Section 11.04 which are billed through the Closing Date.
 
(h)    Repayment of Indebtedness.    The Administrative Agent shall have
received satisfactory evidence of the repayment in full of all amounts owing and
termination of all commitments to lend under the $75,000,000 364-Day Revolving
Credit Agreement dated as of November 20, 2001 among Carpenter, as Borrower and
Guarantor, the other Borrowers party thereto, the lenders from time to time
party thereto, Wachovia Bank, National Association (successor to First Union
National Bank), as Administrative Agent, and JPMorgan Chase Bank, as Syndication
Agent, as amended through the date hereof.
 
(i)    Financial Statements.    The Administrative Agent and the Lenders shall
have received and be satisfied with (a) the consolidated balance sheet and
income statement of Carpenter and its Consolidated Subsidiaries, as of June 30,
2001, and the related consolidated statements of operations and retained
earnings and cash flows for such fiscal year, audited by independent certified
public accountants of recognized national standing reasonably acceptable to the
Administrative Agent and accompanied by an opinion of such accountants (which
shall not be subject to any qualifications or exceptions as to the scope of the
audit nor to any qualifications or exceptions not reasonably acceptable to the
Required Lenders) to the effect that such consolidated financial statements have
been prepared in accordance with GAAP and present fairly the consolidated
financial position and consolidated results of operations and cash flows of
Carpenter and its Consolidated Subsidiaries in accordance with GAAP consistently
applied (except for changes with which such accountants concur) and (b)
unaudited, interim financial statements of Carpenter and its Consolidated
Subsidiaries for the fiscal quarter ended March 31, 2002.
 
All corporate and legal proceedings and instruments and agreements relating to
the transactions contemplated by this Agreement or in any other document
delivered in connection herewith or therewith shall be satisfactory in form and
substance to the Administrative Agent and its counsel, and the Administrative
Agent shall have received all information and copies of all documents and
papers, including records of corporate proceedings, governmental approvals, good
standing certificates and bring-down telegrams, if any, which the Administrative
Agent reasonably may have requested in connection therewith, such documents and
papers where appropriate to be certified by proper corporate or Governmental
Authorities. The documents referred to in this Section shall be delivered to the
Administrative Agent no later than the Closing Date. The certificates and
opinions referred to in this Section shall be dated the Closing Date.
 
The requirement that any document, agreement, certificate or other writing be
satisfactory to the Required Lenders shall be deemed to be satisfied if (i) such
document, agreement, certificate or other writing was delivered to the Lenders
not less than two Business Days prior to the Closing Date, (ii) such document,
agreement, certificate or other writing is satisfactory to the Administrative
Agent and (iii) Lenders holding at least 50% of the Commitments have not
objected in writing to such document, agreement, certificate or other writing to
the Administrative Agent prior to the Closing Date.
 
Section 4.02    Conditions to All Borrowings.    The obligation of any Lender to
make a Loan on the occasion of any Borrowing is subject to the satisfaction of
the following conditions:



39



--------------------------------------------------------------------------------

 
(a)    Notice.    The Borrower shall have delivered to the Administrative Agent
an appropriate Notice of Borrowing, duly executed and completed, by the time
specified in Section 2.02.
 
(b)    Representations and Warranties.    The representations and warranties
made by the Borrowers in any Loan Document are true and correct in all material
respects at and as if made as of such date except to the extent they expressly
relate to an earlier date.
 
(c)    No Default.    No Default or Event of Default shall exist or be
continuing either prior to or after giving effect thereto.
 
(d)    Availability.    Immediately after giving effect to the making of a Loan
(and the application of the proceeds thereof) the Dollar Amount of the Revolving
Outstandings shall not exceed the Revolving Committed Amount.
 
(e)    Currency Availability.    In the case of any Eurocurrency Borrowing in a
currency other than Dollars or an Agreed Alternative Currency, the fact that no
Lender shall have notified the Administrative Agent (which shall promptly notify
the Borrower and the other Lenders) within two Business Days of such Lender’s
receipt of the Notice of Borrowing for such Eurocurrency Borrowing that deposits
in the relevant currency are not available to such Lender in the applicable
interbank market for the relevant Interest Period.
 
The delivery of each Notice of Borrowing shall constitute a representation and
warranty by the Borrowers of the correctness of the matters specified in
subsections (b) and (c) above.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
The Borrowers represent and warrant to the Agents and the Lenders that:
 
Section 5.01    Existence, Qualification and Power; Compliance with Laws.    The
Borrowers (i) are corporations or other entities duly organized validly existing
and in good standing under the Laws of the jurisdiction of their respective
incorporation or organization, (ii) have all requisite power and authority and
all governmental licenses, authorizations, consents and approvals to own their
respective assets, carry on their respective business and to execute, deliver,
and perform their respective obligations under the Loan Documents to which they
are a party, (iii) are duly qualified and licensed and are in good standing
under the Laws of each jurisdiction where their ownership, lease or operation of
properties or the conduct of their respective businesses require such
qualification or license and (iv) are in compliance with all Laws, except in
each case referred to in clause (iii) or this clause (iv), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
Section 5.02    Authorization; No Contravention.    The execution, delivery and
performance by each Borrower of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or similar action,
and do not and will not (i) contravene the terms of any of such Person’s
Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under, any indenture, mortgage,
loan agreement, deed of trust or other contract, agreement or instrument to
which such Person is a party or any order, injunction, writ or decree of any
Governmental Authority to which such Person or its property is subject or (iii)
violate any Law.
 
Section 5.03    Governmental and Other Authorizations.    No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or other Person is necessary or required in connection
with the execution, delivery or performance by, or enforcement against, any
Borrower of this Agreement or any other Loan Document.



40



--------------------------------------------------------------------------------

 
Section 5.04    Binding Effect.    This Agreement constitutes, and each other
Loan Document to which any Borrower is a party when executed and delivered will
constitute, a legal, valid and binding obligation of such Borrower enforceable
against such Borrower in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
equitable principles of general applicability (regardless of whether enforcement
is sought by proceedings in equity or at law).
 
Section 5.05    Financial Condition.
 
(a)    Audited Financial Statements.    The consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of June 30, 2001 and the related
consolidated statements of income and cash flows for the fiscal year then ended,
reported on by PricewaterhouseCoopers and set forth in Carpenter’s 2001 Form
10-K, a copy of which has been delivered to each of the Lenders, fairly present,
in conformity with GAAP, the consolidated financial position of Carpenter and
its Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.
 
(b)    Interim Financial Statements.    The unaudited consolidated balance sheet
of Carpenter and its Consolidated Subsidiaries as of March 31, 2002 and the
related unaudited consolidated statements of income and cash flows for the nine
months then ended, set forth in Carpenter’s Latest Form 10-Q, a copy of which
has been delivered to each of the Lenders, fairly present, in conformity with
GAAP applied on a basis consistent with the financial statements referred to in
subsection (a) of this Section, the consolidated financial position of Carpenter
and its Consolidated Subsidiaries as of such date and their consolidated results
of operations and cash flows for such three-month period (subject to normal
year-end audit adjustments).
 
(c)    Material Adverse Effect.    Since June 30, 2001, there has been no
Material Adverse Effect, and no event or development has occurred which could
reasonably be expected to result in a Material Adverse Effect.
 
(d)    Post-Closing Financial Statements.    The financial statements delivered
to the Lenders pursuant to Section 6.01(a) and (b), if any, (i) have been
prepared in accordance with GAAP (except as may otherwise be permitted under
Section 6.01(a) and (b)) and (ii) present fairly (on the basis disclosed in the
footnotes to such financial statements, if any) the consolidated financial
condition, results of operations and cash flows of Carpenter and its
Consolidated Subsidiaries as of the respective dates thereof and for the
respective periods covered thereby.
 
Section 5.06    Litigation.    There are no actions, suits, investigations or
legal, equitable, arbitration or administrative proceedings pending or, to the
knowledge of any Borrower, threatened against or affecting Carpenter or any of
its Subsidiaries or against any of their properties or revenues that (i) purport
to affect or pertain to any Loan Document or (ii) if determined adversely, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
 
Section 5.07    No Default.    Neither Carpenter nor any Subsidiary is in
default in any respect under any Contractual Obligation which default could
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred or exists or would result from the consummation of the
transactions contemplated by this Agreement and the other Loan Documents.
 
Section 5.08    Ownership of Property; Liens.    Carpenter and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as would not, individually or



41



--------------------------------------------------------------------------------

 
in the aggregate, have a Material Adverse Effect. As of the Effective Date, the
property of Carpenter and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.02.
 
Section 5.09    Environmental Compliance.    Carpenter and its Subsidiaries
conduct in the ordinary conduct of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof each Borrower has reasonably concluded
that such Environmental Laws and claims would not, individually or in the
aggregate, have a Material Adverse Effect.
 
Section 5.10    Insurance.    The properties of Carpenter and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of Carpenter, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where Carpenter or its Subsidiaries
operate.
 
Section 5.11    Taxes.    Carpenter and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
Carpenter or any Subsidiary that would, if made, have a Material Adverse Effect.
 
Section 5.12    ERISA Compliance.
 
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of Carpenter, nothing has occurred which would prevent, or cause the
loss of such qualification. Carpenter and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
 
(b)    There are no pending or, to the best knowledge of Carpenter, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could be reasonably expected to result in a Material Adverse Effect.
 
(c)    (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
no Pension Plan has any Unfunded Pension Liability; (iii) neither Carpenter nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither Carpenter nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA
with respect to a Multiemployer Plan; and (v) neither Carpenter nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.
 
Section 5.13    Subsidiaries.    Schedule 5.13 sets forth a complete and
accurate list as of the Closing Date of all Subsidiaries of Carpenter. Schedule
5.13 sets forth as of the Closing Date the



42



--------------------------------------------------------------------------------

 
jurisdiction of formation of each such Subsidiary, the number of authorized
shares of each class of Equity Interests of each such Subsidiary, the number of
outstanding shares of each class of Equity Interests, the number and percentage
of outstanding shares of each class of Equity Interests of each such Subsidiary
owned (directly or indirectly) by any Person and the number and effect, if
exercised, of all Equity Equivalents with respect to Capital Stock of each such
Subsidiary.
 
Section 5.14    Margin Regulation; Investment Company Act; Public Utility
Holding Company Act.    (a) None of Carpenter and its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock” within the
meaning of Regulation U. No part of the proceeds of the Loans will be used,
directly, or indirectly, for the purpose of purchasing or carrying any “margin
stock” within the meaning of Regulation U. If requested by any Lender or the
Administrative Agent, Carpenter will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 referred to in Regulation U. No indebtedness being
reduced or retired out of the proceeds of the Loans was or will be incurred for
the purpose of purchasing or carrying any margin stock within the meaning of
Regulation U or any “margin security” within the meaning of Regulation T.
“Margin stock” within the meaning of Regulation U does not constitute more than
25% of the value of the consolidated assets of Carpenter and its Consolidated
Subsidiaries. None of the transactions contemplated by this Agreement (including
the direct or indirect use of the proceeds of the Loans) will violate or result
in a violation of the Securities Act, as amended, the Exchange Act or
regulations issued pursuant thereto, or Regulation T, U or X.
 
(b)    None of Carpenter and its Subsidiaries is subject to regulation under the
Public Utility Holding Company Act of 1935, the Federal Power Act or the
Investment Company Act of 1940, each as amended. In addition, none of Carpenter
and its Subsidiaries is (i) an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, (ii) controlled
by such a company, or (iii) a “holding company”, a “subsidiary company” of a
“holding company”, or an “affiliate” of a “holding company” or of a “subsidiary”
of a “holding company”, within the meaning of the Public Utility Holding Company
Act of 1934, as amended.
 
(c)    No director, executive officer or principal holder of any Equity Interest
of Carpenter or any of its Subsidiaries is a director, executive officer or
principal shareholder of any Lender. For the purposes hereof, the terms
“director”, “executive officer” and “principal shareholder” (when used with
reference to any Lender) have the respective meanings assigned thereto in
Regulation O.
 
Section 5.15    Disclosure.    No statement, information, report,
representation, or warranty made by any Borrower in any Loan Document or
furnished to the Administrative Agent or any Lender by or on behalf of any
Borrower in connection with any Loan Document contains any untrue statement of a
material fact or omits any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
Section 5.16    Intellectual Property.    Carpenter and its Subsidiaries own, or
possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other rights that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person. To the best knowledge of
any Borrower, no slogan or other advertising devise, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by Carpenter or any Subsidiary infringes upon any rights held by any
other Person. No claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of any Borrower, threatened, and no patent, invention,
device, application, principle or any statute, law, rule, regulation, standard
or code is pending or, to the knowledge of any Borrower, proposed, which, in
either case, could reasonably be expected to have a Material Adverse Effect.



43



--------------------------------------------------------------------------------

 
ARTICLE VI
 
AFFIRMATIVE COVENANTS
 
The Borrowers agree that so long as any Lender has any Commitment hereunder, any
Obligation or other amount payable hereunder or under any Note or other Loan
Document:
 
Section 6.01    Information.    Carpenter will furnish, or cause to be
furnished, to the Administrative Agent, and the Administrative Agent will
furnish each of the Lenders:
 
(a)    Annual Financial Statements.    As soon as available, and in any event
within 105 days after the end of each fiscal year of Carpenter, a consolidated
balance sheet and income statement of Carpenter and its Consolidated
Subsidiaries, as of the end of such fiscal year, and the related consolidated
statements of operations and retained earnings and cash flows for such fiscal
year, setting forth in comparative form consolidated figures for the preceding
fiscal year, all such financial statements to be in reasonable form and detail
and audited by independent certified public accountants of recognized national
standing reasonably acceptable to the Administrative Agent and accompanied by an
opinion of such accountants (which shall not be subject to any qualifications or
exceptions as to the scope of the audit nor to any qualifications or exceptions
not reasonably acceptable to the Required Lenders) to the effect that such
consolidated financial statements have been prepared in accordance with GAAP and
present fairly the consolidated financial position and consolidated results of
operations and cash flows of Carpenter and its Consolidated Subsidiaries in
accordance with GAAP consistently applied (except for changes with which such
accountants concur).
 
(b)    Quarterly Financial Statements.    As soon as available, and in any event
within 60 days after the end of each of the first three fiscal quarters in each
fiscal year of Carpenter, a consolidated balance sheet of Carpenter and its
Consolidated Subsidiaries as of the end of such fiscal quarter, together with
related consolidated statements of operations and retained earnings and cash
flows for such fiscal quarter and the then elapsed portion of such fiscal year,
setting forth in comparative form consolidated figures for the corresponding
periods of the preceding fiscal year, all such financial statements to be in
form and detail and reasonably acceptable to the Administrative Agent, and
accompanied by a certificate of the chief financial officer of Carpenter to the
effect that such quarterly financial statements have been prepared in accordance
with GAAP and present fairly in all material respects the consolidated financial
position and consolidated results of operations and cash flows of Carpenter and
its Consolidated Subsidiaries in accordance with GAAP consistently applied,
subject to changes resulting from normal year-end audit adjustments and the
absence of footnotes required by GAAP.
 
(c)    Officer’s Certificate.    At the time of delivery of the financial
statements provided for in Sections 6.01(a) and 6.01(b) above, a certificate of
the chief financial officer of Carpenter (i) demonstrating compliance with the
financial covenants contained in Section 7.12 by calculation thereof as of the
end of the fiscal period covered by such financial statements, (ii) stating that
no Default or Event of Default exists, or if any Default or Event of Default
does exist, specifying the nature and extent thereof and what action Carpenter
proposes to take with respect thereto, (iii) stating whether, since the date of
the most recent financial statements delivered hereunder, there has been any
material change in the GAAP applied in the preparation of the financial
statements of Carpenter and its Consolidated Subsidiaries, and, if so,
describing such change.
 
(d)    Reports.    Promptly after the same are filed or made available, copies,
which may be in electronic format, of each annual report, proxy or financial
statement or other report or communication sent to the stockholders of
Carpenter, and copies of all annual, regular, periodic and special reports and
registration statements which Carpenter may file or be required to file with the



44



--------------------------------------------------------------------------------

Securities and Exchange Commission under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto.
 
(e)    Notices.    Prompt notice of: (i) the occurrence of any Default or Event
of Default; (ii) any matter that has resulted or may result in a Material
Adverse Effect, including (A) breach or non-performance of, or any default
under, a Contractual Obligation of Carpenter or any Subsidiary; (B) any dispute,
litigation, investigation, proceeding or suspension between Carpenter or any
Subsidiary and of Governmental Authority; (C) the commencement of, or any
material development in, any litigation or proceeding affecting Carpenter or any
Subsidiary, including pursuant to any applicable Environmental Law; (D) any
litigation, investigation or proceeding affecting any Borrower in which the
amount involved exceeds $5,000,000, or in which injunctive relief or similar
relief is sought, which relief, if granted, could be reasonably expected to have
a Material Adverse Effect; (E) the occurrence of any ERISA Event; (F) any
material change in accounting policies or financial reporting practice by
Carpenter or any Subsidiary; and (G) of any announcement by Moody’s or S&P of
any change or possible change in the ratios assigned to Carpenter’s Ratings.
Each notice pursuant to this Section 6.01(e) shall (i) be accompanied by a
statement of a Responsible Officer of Carpenter setting forth details of the
occurrence referred to therein and stating what action Carpenter has taken and
proposes to take with respect thereto and (ii) describe with particularity any
and all provisions of this Agreement or other Loan Document that have been
breached.
 
(f)    Annual Business Plan and Budget.    Prior to the 30th day after the
beginning of each fiscal year of Carpenter, an annual business plan and budget
of Carpenter and its Consolidated Subsidiaries.
 
(g)    Other Information.    With reasonable promptness upon request therefor,
such other information regarding the business, properties or financial condition
of Carpenter or any Subsidiary as the Administrative Agent or the Required
Lenders may reasonably request.
 
Section 6.02    Payment of Obligations.    Carpenter will, and will cause each
of its Subsidiaries to, pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including: (i) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings and adequate reserves in accordance with GAAP are being
maintained by Carpenter or such Subsidiary; and (ii) all lawful claims which, if
unpaid, would by law become a Lien (other than a Permitted Lien) upon its
property.
 
Section 6.03    Preservation of Existence, Etc.    Carpenter will, and will
cause each of its Subsidiaries to, preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization; take all reasonable action to maintain all
rights, privileges, permits licenses and franchises necessary or desirable in
the normal conduct of its business, except in a transaction permitted by Section
7.04 or 7.05; and preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation or non-maintenance of which
could reasonably be expected to have a Material Adverse Effect.
 
Section 6.04    Maintenance of Properties.    Carpenter will, and will cause
each of its Subsidiaries to, (i) subject to the provisions of clause (ii) of
this Section 6.04, maintain, preserve and protect all of its material properties
and equipment necessary in the operation of its business in good working order
and condition, ordinary wear and tear excepted; and (ii) make all necessary
repairs thereto and renewals and replacements thereof except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.



45



--------------------------------------------------------------------------------

Section 6.05    Maintenance of Insurance.    Carpenter will, and will cause each
of its Subsidiaries to, maintain with financially sound and reputable insurance
companies not Affiliates of Carpenter, insurance with respect to its properties
and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.
 
Section 6.06    Compliance with Laws.    Carpenter will, and will cause each of
its Subsidiaries to, comply in all material respects with the requirements of
all Laws applicable to it or to its business or property, except in such
instances in which (i) such requirement of Law is being contested in good faith
or a bona fide dispute exists with respect thereto or (ii) the failure to comply
therewith could not be reasonably expected to have a Material Adverse Effect.
 
Section 6.07    Books and Records.    Carpenter will, and will cause each of its
Subsidiaries to, maintain proper books of record and account, in which full,
true and correct entries in conformity with GAAP shall be made of all financial
transactions and matters involving the assets and business of Carpenter or such
Subsidiary, as the case may be; and maintain such books of record and account in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over Carpenter or such Subsidiary, as
the case may be.
 
Section 6.08    Inspection Rights.    Carpenter will, and will cause each of its
Subsidiaries to, permit representatives and independent contractors of the
Administrative Agent and, upon the occurrence and during the continuation of an
Event of Default, each Lender to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at the expense
of Carpenter and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to Carpenter,
provided, however, that when an Event of Default exists, the Administrative
Agent or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of Carpenter at any time
during normal business hours and without advance notice.
 
Section 6.09    Compliance with ERISA.    Carpenter will, and will cause each of
its ERISA Affiliates to, (i) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state law; (ii) cause each Plan which is qualified under Section 401(a) of the
Code to maintain such qualification; and (iii) make all required contributions
to any Plan subject to Section 412 of the Code.
 
Section 6.10    Use of Proceeds.    Each Borrower will use the proceeds of the
Borrowings for working capital and other general corporate purposes not in
contravention of any Law or of any Loan Document, including, without limitation,
making Investments permitted by this Agreement.
 
ARTICLE VII
 
NEGATIVE COVENANTS
 
Each Borrower agrees that so long as any Lender has any Commitment hereunder,
any Obligation or other amount payable hereunder or under any Note or other Loan
Document:
 
Section 7.01    Limitation on Indebtedness.    Carpenter will not, nor will it
cause or permit any Subsidiary to, directly or indirectly, incur, create, assume
or permit to exist any Indebtedness except:



46



--------------------------------------------------------------------------------

 
(i)    Debt of Carpenter and its Subsidiaries outstanding on the Closing Date
and disclosed on Schedule 7.01, without giving effect to any subsequent
extension, renewal or refinancing thereof (collectively, the “Existing
Indebtedness”);
 
(ii)    Indebtedness of the Borrowers under this Agreement and the other Loan
Documents;
 
(iii)    Indebtedness of Carpenter and its Subsidiaries not otherwise permitted
by this Section 7.01 incurred after the Closing Date in an aggregate principal
amount not to exceed $200,000,000 at any time outstanding; provided that (A) up
to $20,000,000 aggregate principal amount of such Indebtedness may be secured,
(B) no Default or Event of Default shall have occurred and be continuing
immediately before and immediately after giving effect to such incurrence and
(C) upon giving effect on a pro-forma basis to the incurrence of such
Indebtedness and to the concurrent retirement of any other Indebtedness of
Carpenter or any subsidiary, Carpenter shall be in compliance with the financial
covenants set forth in Section 7.12;
 
(iv)    Purchase Money Indebtedness of Carpenter and its Subsidiaries incurred
after the Closing Date; provided that (A) such Indebtedness is issued and any
Liens securing such Indebtedness are created concurrently with, or within 90
days after, the acquisition of the asset financed and (B) no Lien securing such
Indebtedness shall extend to or cover any property or asset of Carpenter or any
Subsidiary other than the asset so financed;
 
(v)    an asset securitization transaction of Carpenter or its Subsidiaries, on
terms reasonably acceptable to the Administrative Agent and not in excess of
$75,000,000 in the aggregate; and
 
(vi)    Indebtedness of Carpenter and its Subsidiaries under the 5-Year
Facility.
 
Section 7.02    Restriction on Liens.    Carpenter will not, and will not cause
or permit any of its Subsidiaries to, create, incur, assume or permit to exist
any Lien on any property or assets (including Equity Interests or other
securities of any Person, including any Subsidiary of Carpenter) now owned or
hereafter acquired by it or on any income or rights in respect thereof, except
Liens described in any of the following clauses:
 
(i)    existing and future Liens existing on the Closing Date and listed on
Schedule 7.02 hereto, provided that such Liens shall secure only those
obligations which they secure on the date hereof (and permitted extensions,
renewals and refinancings of such obligations) and shall not subsequently apply
to any other property or assets of Carpenter and its Subsidiaries (other than
accessions to and the proceeds of the property or assets subject to such Liens
to the extent provided by the terms thereof on the date hereof);
 
(ii)    existing and future Liens (other than any Liens imposed by ERISA or
pursuant to any Environmental Law) for taxes, assessments or governmental
charges or levies not yet due or being contested in good faith and by
appropriate proceedings diligently pursued for which adequate reserves (in the
good faith judgment of the management of Carpenter) have been established in
accordance with GAAP (and as to which the property or assets subject to any such
Lien is not yet subject to foreclosure, sale or loss on account thereof);
 
(iii)    Liens imposed by law securing the charges, claims, demands or levies of
landlords, carriers, warehousemen, mechanics, carriers and other like persons
which were incurred in the ordinary course of business and which (A) do not,
individually or in the aggregate,



47



--------------------------------------------------------------------------------

materially detract from the value of the property or assets which are the
subject of such Lien or materially impair the use thereof in the operation of
the business of Carpenter or any of its Subsidiaries or (B) which are being
contested in good faith by appropriate proceedings diligently pursued, which
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to such Lien;
 
(iv)    Liens arising from judgments, decrees or attachments (or securing of
appeal bonds with respect thereto) in circumstances not constituting an Event of
Default under Section 8.01;
 
(v)    existing and future Liens (other than any Liens imposed by ERISA or
pursuant to any Environmental Law) not securing Indebtedness incurred or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security or to
secure the performance of tenders, statutory obligations, surety bonds (other
than appeal bonds), bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations incurred in the ordinary
course of business;
 
(vi)    existing and future zoning restrictions, easements, rights of way,
licenses, reservations, covenants, conditions, waivers, restrictions on the use
of property or other minor encumbrances or irregularities of title not securing
Indebtedness or Derivatives Obligations which do not, individually or in the
aggregate, materially impair the use of any property in the operation or
business of Carpenter or any of its Subsidiaries or the value of such property
for the purpose of such business;
 
(vii)    Liens securing (A) the secured Indebtedness permitted to be incurred
under Section 7.01(iii)(A) and (B) Purchase Money Indebtedness permitted to be
incurred under Section 7.01(iv);
 
(viii)    any Lien existing on any asset of any Person at the time such Person
becomes a Subsidiary of Carpenter and not created in contemplation of such
event;
 
(ix)    any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into Carpenter or a Subsidiary of Carpenter and
not created in contemplation of such event;
 
(x)    any Lien existing on any asset prior to the acquisition thereof by
Carpenter or a Subsidiary of Carpenter and not created in contemplation of such
acquisition;
 
(xi)    existing and future Liens arising solely by virtue of any statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights, in each case incurred in the ordinary course of business;
 
(xii)    Liens on the property or assets of Carpenter its Subsidiaries arising
in connection with an asset securitization transaction permitted pursuant to
Section 7.01(v); and
 
(xiii)    Liens other than those permitted by clause (i) through clause (xii) of
this Section 7.02 on property or assets of Carpenter and its Subsidiaries now
owned or hereafter acquired by it, or on any income or rights in respect
thereof, not in excess of 15% of Consolidated Tangible Net Worth.



48



--------------------------------------------------------------------------------

 
Section 7.03    Investments.    The Borrower will not, and will not cause or
permit any of its Subsidiaries to, make or acquire, any Investment in any
Person, except the following (such Investments described below being herein
referred to as “Permitted Investments”):
 
(i)    Investments other than those permitted by subsections (i) through (vii)
existing on the date hereof and listed on Schedule 7.03;
 
(ii)    Investments held by Carpenter or such Subsidiary in the form of Cash
Equivalents;
 
(iii)    advances to officers, directors and employees of Carpenter and
Subsidiaries in an aggregate amount not to exceed $2,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
 
(iv)    Investments of any Subsidiary in Carpenter or another Subsidiary;
 
(v)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the sale or lease of goods or
services in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;
 
(vi)    Investments permitted by Section 7.05;
 
(vii)    Investments consisting of the acquisition by Carpenter or any of is
Subsidiaries of assets or shares of Capital Stock of any other Person; provided,
that (A) no Default or Event of Default shall have occurred and be continuing,
(B) the Person whose assets or shares of Capital Stock are acquired pursuant to
this clause (vii) shall be engaged in substantially the same line of business as
Carpenter and its Subsidiaries are engaged in as of the Closing Date and (C)
after to giving effect to any such acquisition, Carpenter shall be in pro forma
compliance with the covenants set forth in Section 7.13 of this Agreement; and
 
(viii)    other Investments made in the ordinary course of business of Carpenter
and its Subsidiaries.
 
Section 7.04    Fundamental Changes.    Carpenter will not, and will not cause
or permit any of its Subsidiaries to, merge, consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default or Event of Default exists or would result therefrom:
 
(i)    any Subsidiary may merge with (A) Carpenter, provided that Carpenter
shall be the continuing or surviving Person, or (B) any one or more
Subsidiaries, provided that when any Wholly-Owned Subsidiary is merging with
another Subsidiary, the Wholly-Owned Subsidiary shall be the continuing or
surviving Person; and
 
(ii)    any Subsidiary may sell all or substantially all of its assets (upon
voluntary liquidation or otherwise), to Carpenter or to another Subsidiary;
provided that if the seller in such a transaction is a Wholly-Owned Subsidiary,
then the purchaser must also be a Wholly-Owned Subsidiary.



49



--------------------------------------------------------------------------------

 
Section 7.05    Dispositions.    Carpenter will not, and will not cause or
permit any of its Subsidiaries to, make any Disposition or enter into any
agreement to make any Disposition, except:
 
(i)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
 
(ii)    Dispositions of inventory and other property in the ordinary course of
business;
 
(iii)    Dispositions of equipment or real property to the extent that (A) such
property is exchanged for credit against the purchase price of similar
replacement property, (B) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property or (C) the
Board of Directors or senior management of Carpenter or such Subsidiary has
determined in good faith that the failure to replace such property will not be
detrimental to the business of Carpenter or such Subsidiary;
 
(iv)    Dispositions of property by Carpenter or any Subsidiary of Carpenter to
Carpenter or to a Wholly-Owned Subsidiary of Carpenter;
 
(v)    Dispositions permitted by Section 7.04;
 
(vi)    Dispositions of assets of Carpenter or its Subsidiaries in connection
with an asset securitization transaction on terms reasonably acceptable to the
Administrative Agent and not in excess of $75,000,000 in the aggregate; and
 
(vii)    in addition to the Dispositions permitted by clause (i) through clause
(vi) of this Section 7.05, Dispositions of all or substantially all of the
property or all of the shares of Capital Stock of any Subsidiary of Carpenter
not in excess of 15% of the total assets of Carpenter and its Subsidiaries.
 
provided, however, that any Disposition pursuant to clauses (i) through (vi) of
property having a book value in excess of $25,000,000 shall be for fair market
value.
 
Section 7.06    Restricted Payments.    Carpenter will not, and will not cause
or permit any of its Subsidiaries to, declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that:
 
(i)    each Subsidiary may make Restricted Payments to Carpenter and to
Wholly-Owned Subsidiaries (and, in the case of a Restricted Payment by a
non-Wholly-Owned Subsidiary, to Carpenter and any Subsidiary and to each other
owner of Equity Interests of such Subsidiary on a pro-rata basis based on their
relative ownership interests);
 
(ii)    Carpenter and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the Equity Interests (exclusive of
Disqualified Stock) of such Person;
 
(iii)    Carpenter and each Subsidiary may purchase, redeem or otherwise acquire
shares of its common stock; provided that, (A) any such purchase, redemption or
other acquisition for value shall not have a Material Adverse Effect and (B)
immediately prior to and after giving effect to any such proposed action, no
Default or Event of Default shall have occurred and be continuing; and



50



--------------------------------------------------------------------------------

 
(iv)    Carpenter may declare or pay cash dividends to its stockholders;
provided that, (A) any such declaration or payment shall not have a Material
Adverse Effect and (B) immediately after giving effect to any such proposed
action, no Default or Event of Default shall have occurred and be continuing.
 
Section 7.07    ERISA.    Carpenter will not, nor will it cause or permit any
Subsidiary to, at any time engage in a transaction which could be subject to
Section 4069 or 4212(c) of ERISA, or permit any Plan to (i) engage in any
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code);
(ii) fail to comply with ERISA or any other applicable Laws; or (iii) incur any
material “accumulated funding deficiency” (as defined in Section 302 of ERISA),
which, with respect to each event listed above, could be reasonably expected to
have a Material Adverse Effect.
 
Section 7.08    Change in Nature of Business.    Carpenter will not, nor will it
cause or permit any Subsidiary to, at any time, engage in any material line of
business substantially different from those lines of business conducted by
Carpenter and its Subsidiaries on the Effective Date.
 
Section 7.09    Transactions with Affiliates.    Carpenter will not, nor will it
cause or permit any of its Subsidiaries to, enter into any transaction of any
kind with any Affiliate of Carpenter (other than a Subsidiary), other than
arm’s-length transactions with Affiliates that are otherwise permitted
hereunder.
 
Section 7.10    Burdensome Agreements.    Carpenter will not, nor will it cause
or permit any of its Subsidiaries to, enter into any Contractual Obligation that
limits the ability (i) of any Subsidiary to make Restricted Payments to
Carpenter or to otherwise transfer property to Carpenter or (ii) of Carpenter or
any Subsidiary to create, incur, assume or suffer to exist Liens on property of
such Person.
 
Section 7.11    Use of Proceeds.    Carpenter will not, nor will it cause or
permit any of its Subsidiaries to, use the proceeds of any Borrowing, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the Board)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
 
Section 7.12    Financial Covenants.
 
(a)    Interest Coverage Ratio.    The Interest Coverage Ratio for any period of
four consecutive fiscal quarters of Carpenter, in each case taken as a single
accounting period, will not be less than (i) 1.75:1.00 on the last day of the
fiscal quarters ended September 30, 2002 and December 31, 2002, (ii) 2.25:1.00
on the last day of the fiscal quarter ended March 31, 2003, (iii) 2.50:1.00 on
the last day of the fiscal quarter ended June 30, 2003 and (iv) 3.00:1.00 on the
last day of any fiscal quarter thereafter.
 
(b)    Debt to Capital Ratio.    The Debt to Capital Ratio shall not exceed 55%
at any time.
 
ARTICLE VIII
 
DEFAULTS
 
Section 8.01    Events of Default.    An Event of Default shall exist upon the
occurrence of any of the following specified events or conditions (each an
“Event of Default”):
 
(a)    Payment.    Any Borrower shall fail to pay: (i) as and when due (whether
by scheduled maturity, mandatory prepayment, acceleration or otherwise) any
amount of principal of any Loan; (ii) within three days of when due (whether by
scheduled maturity, mandatory prepayment,



56



--------------------------------------------------------------------------------

 
acceleration or otherwise) any interest on any Loan, any commitment facility,
utilization or other fee due hereunder; or (iii) within five days after the same
become due, any other amount payable hereunder or under any other Loan Document.
 
(b)    Representation and Warranties.    Any representation, warranty or
statement made or deemed to be made by any Borrower herein, in any of the other
Loan Documents or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove untrue in any material respect
on the date as of which it was made or deemed to have been made.
 
(c)    Covenants.    Any Borrower shall:
 
(i)    default in the due performance or observance of any term, covenant or
agreement contained in Sections 6.01, 6.02, 6.03, 6.05 or 6.10 or in Article VII
or Article X;
 
(ii)    default in the due performance or observance by it of any term, covenant
or agreement contained in Article VI (other than those referred to in
subsections (a), (b) or (c)(i) of this Section 8.01) and such default shall
continue unremedied for a period of ten Business Days after the earlier of an
executive officer of such Borrower becoming aware of such default or notice
thereof given by the Administrative Agent; or
 
(iii)    default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b) or
(c)(i) or (ii) of this Section 8.01) contained in this Agreement and such
default shall continue unremedied for a period of at least 30 days after the
earlier of an executive officer of such Borrower becoming aware of such default
or notice thereof given by the Administrative Agent.
 
(d)    Other Loan Documents.    Any Borrower shall default in the due
performance or observance of any term, covenant or agreement in any of the other
Loan Documents and such default shall continue unremedied for a period of at
least 30 days after the earlier of an executive officer of such Borrower
becoming aware of such default or notice thereof given by the Administrative
Agent.
 
(e)    Bankruptcy, etc.    A Bankruptcy Event shall occur with respect to
Carpenter or any of its Subsidiaries.
 
(f)    Cross-Default.    Carpenter or any Subsidiary (A) fails to make payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), regardless of amount, in respect of any Indebtedness or
Guaranty Obligation (other than in respect of Indebtedness outstanding under the
Loan Documents) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $15,000,000,
(B) fails to perform or observe any other condition or covenant, or any other
event shall occur or condition shall exist, under any agreement or instrument
relating to any such Indebtedness or Guaranty Obligation, if the effect of such
failure, event or condition is to cause such Indebtedness to be declared to be
due and payable prior to its stated maturity, or such Guaranty Obligation to
become payable, or cash collateral in respect thereof to be demanded or (C)
shall be required by the terms of such Indebtedness or Guaranty Obligation to
offer to prepay or repurchase such Indebtedness or the primary Indebtedness
underlying such Guaranty Obligation (or any portion thereof) prior to the stated
maturity thereof.
 
(g)    Judgments.    One or more judgments, orders, decrees or arbitration
awards is entered against Carpenter or any Subsidiary involving in the aggregate
a liability (to the extent not covered by independent third-party insurance as
to which the insurer does not dispute coverage), as to any



57



--------------------------------------------------------------------------------

 
single or related series of transactions, incidents or conditions, of
$15,000,000 or more, and the same shall remain undischarged, unvacated and
unstayed pending appeal for a period of 60 days after the entry thereof, or any
Consolidated Party shall enter into any agreement to settle or compromise any
pending or threatened litigation, as to any single or related series of claims,
involving payment by any Consolidated Party of $15,000,000 or more, or any
non-monetary judgment, order or decree is entered against any Consolidated Party
which has or would reasonably be expected to have a Material Adverse Effect, and
there shall be any period of 60 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.
 
(h)    ERISA.    (i)   An ERISA Event occurs when respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Carpenter under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $15,000,000,
or (ii) Carpenter or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $15,000,000.
 
(i)    Invalidity of Loan Documents.    Any Loan Document, at any time after its
execution and delivery and for any reason other than the agreement of all the
Lenders or satisfaction in full of all the Obligations, ceases to be in full
force and effect, or is declared by a court of competent jurisdiction to be null
and void, invalid or unenforceable in any respect; any Borrower denies that it
has any or further liability or obligation under any Loan Document, or purports
to revoke, terminate or rescind any Loan Document; or any provision of Article X
of this Agreement shall for any reason cease to be valid and binding on or
enforceable against Carpenter or Carpenter shall so state in writing.
 
(j)    Ownership.    There shall occur a Change of Control.
 
Section 8.02    Acceleration; Remedies.    Upon the occurrence of an Event of
Default, and at any time thereafter unless and until such Event of Default has
been waived in writing by the Required Lenders (or all Lenders as may be
required pursuant to Section 11.01), the Administrative Agent shall, upon the
request and direction of the Required Lenders, by written notice to Carpenter,
take any of the following actions without prejudice to the rights of the Agents
or any Lender to enforce its claims against any Borrower except as otherwise
specifically provided for herein:|MPEP|
 
(a)    Termination of Commitments.    Declare the Commitments terminated
whereupon the Commitments shall be immediately terminated.
 
(b)    Acceleration of Loans.    Declare the unpaid principal of and any accrued
interest in respect of all Loans and any and all other indebtedness or
obligations of any and every kind owing by the Borrower to any of the Lenders
hereunder to be due whereupon the same shall be immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by any Borrower.
 
(c)    Enforcement of Rights.    Enforce any and all rights and interests
created and existing under the Loan Documents, including, without limitation,
all rights of set-off, or applicable Law.
 
Notwithstanding the foregoing, if an Event of Default specified in Section
8.01(e) shall occur, then the Commitments shall automatically terminate and all
Loans, all accrued interest in respect thereof and all accrued and unpaid fees
and other indebtedness or obligations owing to the Lenders hereunder and under
the other Loan Documents shall immediately become due and payable without the
giving of any notice or other action by the Administrative Agent or the Lenders,
which notice or other action is expressly waived by any Borrower.



58



--------------------------------------------------------------------------------

 
Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by law, a
separate right of payment and shall be considered a separate “creditor” holding
a separate “claim” within the meaning of Section 101(5) of the Bankruptcy Code
or any other insolvency statute.
 
In case any one or more of the covenants and/or agreements set forth in this
Agreement or any other Loan Document shall have been breached by any Borrower,
then the Administrative Agent may proceed to protect and enforce the Lenders’
rights either by suit in equity and/or by action at law, including an action for
damages as a result of any such breach and/or an action for specific performance
of any such covenant or agreement contained in this Agreement or such other Loan
Document. Without limitation of the foregoing, the Borrowers agree that failure
to comply with any of the covenants contained herein will cause irreparable harm
and that specific performance shall be available in the event of any breach
thereof.
 
ARTICLE IX
 
AGENCY PROVISIONS
Section 9.01    Appointment; Authorization
 
(a)    Appointment.    Each Lender hereby designates and appoints Wachovia Bank,
National Association as Administrative Agent and JPMorgan Chase Bank as
Syndication Agent of such Lender to act as specified herein and in the other
Loan Documents, and each such Lender hereby authorizes the Agents, as the agents
for such Lender, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated by the terms hereof and of the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere herein and in the other
Loan Documents, the Agents shall not have any duties or responsibilities, except
those expressly set forth herein and therein, or any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any of the other
Loan Documents, or shall otherwise exist against the Agents. In performing its
functions and duties under this Agreement and the other Loan Documents, each
Agent shall act solely as an agent of the Lenders and does not assume and shall
not be deemed to have assumed any obligation or relationship of agency or trust
with or for any Borrower. Without limiting the generality of the foregoing two
sentences, the use of the term “agent” herein and in the other Loan Documents
with reference to any Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties. The provisions of this Article IX (other than
Section 9.09) are solely for the benefit of the Agents and the Lenders and no
Borrower shall have any rights as a third party beneficiary of the provisions
hereof (other than Section 9.09).
 
(b)    Certain Other Agents.    JPMorgan Chase Bank, in its capacity as
Syndication Agent, shall have no duties or obligations whatsoever under this
Agreement or any of the other Loan Documents.
 
Section 9.02    Delegation of Duties.    An Agent may execute any of its duties
hereunder or under the other Loan Documents by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. An
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it in the absence of gross negligence or willful
misconduct.



59



--------------------------------------------------------------------------------

Section 9.03    Exculpatory Provisions.    No Agent-Related Person shall be (i)
liable for any action lawfully taken or omitted to be taken by any of them under
or in connection herewith or in connection with any of the other Loan Documents
or the transactions contemplated hereby or thereby (except for its own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein) or (ii) responsible in any manner to any of the Lenders or
participants for any recitals, statements, representations or warranties made by
any Borrower contained herein or in any of the other Loan Documents or in any
certificate, report, document, financial statement or other written or oral
statement referred to or provided for in, or received by an Agent under or in
connection herewith or in connection with the other Loan Documents, or
enforceability or sufficiency therefor of any of the other Loan Documents, or
for any failure of any Borrower to perform its obligations hereunder or
thereunder or be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained herein or therein or as to the use of the proceeds of the Loans or of
the existence or possible existence of any Default or Event of Default or to
inspect the properties, books or records of any Borrower.
 
Section 9.04    Reliance on Communications.    The Agents shall be entitled to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy or e-mail message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to any Borrower,
independent accountants and other experts selected by the Agents). The Agents
may deem and treat each Lender as the owner of its interests hereunder for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Administrative Agent in accordance with Section
11.05(b). The Agents shall be fully justified in failing or refusing to take any
action under this Agreement or under any of the other Loan Documents unless it
shall first receive such advice or concurrence of the Required Lenders as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Agents shall in all
cases be fully protected in acting, or in refraining from acting, hereunder or
under any of the other Loan Documents in accordance with a request of the
Required Lenders (or to the extent specifically provided in Section 11.01, all
the Lenders) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders (including their successors and
assigns). Where this Agreement expressly permits or prohibits an action unless
the Required Lenders otherwise determine, any Agent shall, and in all other
instances an Agent may, but shall not be required to, initiate any solicitation
for the consent or vote of the Lenders.
 
Section 9.05    Notice of Default.    An Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder, unless such Agent has received written notice from a Lender or a
Borrower referring to the Agreement, describing such Default or Event of Default
and stating that such notice is a “notice of default”. If the Administrative
Agent receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders (or when expressly required by this Agreement, the
Lenders); provided, however, that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default or it shall deem advisable or in the best
interest of the Lenders, except to the extent that the other provisions of this
Agreement expressly require that any such action be taken or not be taken only
with the consent or at the request of the Lenders or the Required Lenders, as
applicable.



55



--------------------------------------------------------------------------------

 
Section 9.06     Credit Decision; Disclosure of Information by Administrative
Agent.    Each Lender expressly acknowledges that no Agent-Related Person has
made any representations or warranties to it and that no act by any Agent
hereinafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Borrower or any Affiliate thereof, shall be deemed
to constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether any Agent-Related person has
disclosed material information in its possession. Each Lender represents to the
Agents that it has, independently and without reliance upon any Agent-Related
Person or any other Lender, and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, assets, operations, property, financial and other condition, prospects
and creditworthiness of any Borrower, and all requirements of Law pertaining to
the Transaction, and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of any Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Agents shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, assets, property, financial or other
conditions, prospects or creditworthiness of any Borrower or their respective
Affiliates which may come into the possession of any Agent-Related Person.
 
Section 9.07    Indemnification.    Whether or not the transactions contemplated
hereby are consummated, the Lenders agree to indemnify each Agent-Related Person
(to the extent not reimbursed by the Borrowers and without limiting the
obligation of the Borrowers to do so), ratably according to their respective
Commitments (or if the Commitments have expired or been terminated, in
accordance with the respective principal amounts of outstanding Loans of the
Lenders), from and against any and all Indemnified Liabilities which may at any
time (including, without limitation, at any time following payment in full of
the Obligations) be imposed on, incurred by or asserted against an Agent in its
capacity as such in any way relating to or arising out of this Credit Agreement
or the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by an Agent under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
from such Person’s gross negligence or willful misconduct; provided, however,
that no action taken in accordance with the directions of the Required Lenders
shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section. If any indemnity furnished to an Agent for any purpose
shall, in the opinion of such Agent, be insufficient or become impaired, such
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrowers. The agreements in
this Section shall survive the payment of the Obligations and all other
obligations and amounts payable hereunder and under the other Loan Documents.
 
Section 9.08    Agents in Their Individual Capacity.    Each Agent and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in,



56



--------------------------------------------------------------------------------

and generally engage in any kind of banking, trust, financial advisory,
underwriting and other business with any Borrower as though such Agent were not
an Agent hereunder or under another Loan Document. The Lenders acknowledge that,
pursuant to any such activities, an Agent or its Affiliates may receive
information regarding the Borrowers or their respective Affiliates (including
information that may be subject to confidentiality obligations in favor of any
such Borrower or such Affiliate) and acknowledge that no Agent shall be under
any obligation to provide such information to them. With respect to the Loans
made and all obligations owing to it, an Agent shall have the same rights and
powers under this Agreement as any Lender and may exercise the same as though it
was not an Agent, and the terms “Lender” and “Lenders” shall include each Agent
in its individual capacity.
 
Section 9.09    Successor Agents.    Any Agent may, at any time, resign upon 30
days’ written notice to the Lenders. If an Agent resigns under a Loan Document,
the Required Lenders shall appoint from among the Lenders a successor Agent,
which successor Agent shall be consented to by Carpenter at all times other than
during the existence of an Event of Default (which consent of Carpenter shall
not be unreasonably withheld or delayed). If no successor Agent shall have been
so appointed by the Required Lenders, and shall have accepted such appointment
prior to the effective date of the resignation of the resigning Agent, then the
resigning Agent shall have the right, after consulting with the Lenders and
Carpenter, to appoint a successor Agents; provided such successor is a Lender
hereunder or a commercial bank organized under the laws of the United States of
America or of any State thereof and has a combined capital and surplus of at
least $500,000,000. If no successor Agent is appointed prior to the effective
date of the resignation of the resigning Agent, the Administrative Agent may
appoint, after consulting with the Lenders and Carpenter, a successor Agent from
among the Lenders. Upon the acceptance of any appointment as an Agent hereunder
by a successor, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations as an
Agent, as appropriate, under this Agreement and the other Loan Documents and the
provisions of this Section 9.09 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was an Agent under this Agreement.
If no successor Administrative Agent has accepted appointment as Administrative
Agent within sixty days after the retiring Administrative Agent’s giving notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless become effective and the Lenders shall perform all duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above.
 
Section 9.10    Certain Other Agents.    None of the Lenders identified on the
facing page or signature pages of this Agreement as a “syndication agent”,
“co-agent”, “book runner” or “lead manager” shall have any right, power,
obligation, liability, responsibility or duty under the Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or any such Person so identified shall have or be deemed to have any
fiduciary relationship to any Lender or any Borrower. Each Lender acknowledges
that it has not relied, and will not rely, on any of the Lenders or other
Persons so identified in deciding to enter into this Agreement or in taking or
not taking action hereunder.
 
Section 9.11    Agents’ Fees.     Carpenter shall pay to the Administrative
Agent for its own account fees in the amounts and at the times previously agreed
upon between Carpenter and the Administrative Agent with respect to this
Agreement, the other Loan Documents and the transactions contemplated hereby and
thereby.



57



--------------------------------------------------------------------------------

 
ARTICLE X
 
GUARANTEE
 
Section 10.01    Unconditional Guarantee.     For valuable consideration,
receipt whereof is hereby acknowledged, and to induce each Lender to make Loans
to the Borrowers and to induce the Agents to act hereunder, Carpenter hereby
unconditionally and irrevocably guarantees to each Lender and the Agents the
punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of all of the Obligations with respect to Borrowers (other than
Carpenter) (the “Guaranteed Obligations”). Without limiting the generality of
the foregoing, Carpenter’s liability shall extend to all amounts that constitute
part of the Guaranteed Obligations and would be owed by the Borrowers (other
than Carpenter) to the Agents or any Lender under this Agreement but for the
fact that they are enforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving any Borrower (other
than Carpenter).
 
Section 10.02    Guarantee Absolute.    Carpenter guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this
Agreement, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Lender or
any Agent with respect thereto. The obligations of Carpenter under this Article
X are independent of the Obligations and the Guaranteed Obligations, and a
separate action or actions may be brought and prosecuted against Carpenter to
enforce this Article X, irrespective of whether any action is brought against
any other Borrower or whether any other Borrower is joined in any such action or
actions. The liability of Carpenter under this guarantee shall be irrevocable,
absolute and unconditional irrespective of, and Carpenter hereby irrevocably
waives any defenses it may now or hereafter have in any way relating to, any or
all of the following:
 
(a)    any lack of validity or enforceability of this Agreement or any other
agreement or instrument relating thereto;
 
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations, or any other amendment or
waiver of or any consent to departure from this Agreement;
 
(c)    any taking, exchange, release or non-perfection of any collateral or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;
 
(d)    any change, restructuring or termination of the corporate structure or
existence of any Borrower; or
 
(e)    any other circumstance, (including, without limitation, any statute of
limitations to the fullest extent permitted by applicable law) which might
otherwise constitute a defense available to, or a discharge of, Carpenter, the
other Borrowers or any other guarantor.
 
This guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment or any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any of the Lenders or the Agents upon the
insolvency, bankruptcy or reorganization of any Borrower or otherwise, all as
though such payment had not been made.
 
Section 10.03    Waivers.    (a)    Carpenter hereby expressly waives
promptness, diligence, notice of acceptance, presentment, demand for payment,
protest, any requirement that any right or power be exhausted or any action be
taken against any Borrower or against any other guarantor of all or any portion
of the Loans, and all other notices and demands whatsoever.



58



--------------------------------------------------------------------------------

 
(b)    Carpenter hereby waives any right to revoke this guaranty, and
acknowledges that this guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.
 
(c)    Carpenter acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated it is this
Agreement and that the waivers set forth in this Article X are knowingly made in
contemplation of such benefits.
 
(d)    Carpenter agrees that payments made by it pursuant to this Article X will
be subject to the provisions of Section 3.01 as if such payments were made by
the other Borrowers.
 
Section 10.04    Subrogation.    Carpenter will not exercise any rights that it
may now or hereafter acquire against any other Borrower or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
the Guaranteed Obligations under this Agreement, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Agents or any Lender against any such Borrower or any other insider guarantor or
any collateral, whether or not such claim, remedy or right arises in equity or
under contract, statute or common law, including, without limitation, the right
to take or receive from any such Borrower or any other insider guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until all of its obligations and all other amounts payable under this
guaranty shall have been paid in full in cash and the Commitments shall have
expired or terminated. If any amount shall be paid to Carpenter in violation of
the preceding sentence at any time prior to the later of the payments in full in
cash or immediately available funds of the Guaranteed Obligations and all other
amounts payable under this guaranty and the Maturity Date, such amount shall be
held in trust for the benefit of the Agents and the Lenders and shall forthwith
be paid to the Administrative Agent to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this guaranty, whether matured
or unmatured, in accordance with the terms of this Agreement, or to be held as
collateral for any Guaranteed Obligations or other amounts payable under this
guaranty thereafter arising. If (i) Carpenter shall make payment to the
Administrative Agent or any other Lender of all or any part of the Guaranteed
Obligations, (ii) all the Guaranteed Obligations and all other amounts payable
under this guaranty shall be paid in full in cash and (iii) the Maturity Date
shall have occurred, the Agents and the Lenders will, at Carpenter’s request and
expense, execute and deliver to Carpenter appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to Carpenter of an interest in the Guaranteed
Obligations resulting from such payment by Carpenter. Carpenter acknowledges
that it will receive direct and indirect benefits from the financing
arrangements contemplated by this Agreement and that the waiver set forth in
this section is knowingly made in contemplation of such benefits.
 
Section 10.05    Survival.    This guaranty is a continuing guarantee and shall
(a) remain in full force and effect until payment in full (after the Maturity
Date) of the Guaranteed Obligations and all other amounts payable under this
guaranty, (b) be binding upon Carpenter, its successors and assigns, (c) inure
to the benefit of and be enforceable by each Lender (including each assignee
Lender pursuant to Section 11.06) and each Agent and their respective successor,
transferees, and assigns and (d) shall be reinstated if at any time any payment
to a Lender or an Agent hereunder is required to be restored by such Lender or
such Agent. Without limiting the generality of the foregoing clause (c), each
Lender may assign or otherwise transfer its interest in any Loan to any other
Person, and such other Person shall thereupon become vested with all the rights
in respect thereof granted to such Lender herein or otherwise.



59



--------------------------------------------------------------------------------

 
ARTICLE XI
 
MISCELLANEOUS
 
Section 11.01    Amendments, Waivers and Consents.    Neither this Agreement nor
any other Loan Document nor any of the terms hereof or thereof may be amended,
changed, waived, discharged or terminated except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Borrowers,
the Administrative Agent, and the Required Lenders or, in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Borrowers and the Agents party thereto; provided that the foregoing shall
not restrict the ability of the Required Lenders to waive any Event of Default
prior to the time the Administrative Agent shall have declared, or the Required
Lenders shall have requested the Administrative Agent to declare, the Loans
immediately due and payable pursuant to Article VIII; provided, however, that:
 
(i)    no such amendment, change, waiver, discharge or termination shall,
without the consent of each Lender affected thereby:
 
(A)    extend the final maturity of any Loan, provided that this clause (A)
shall not restrict the ability of the Required Lenders to waive any Event of
Default (other than an Event of Default the waiver of which would effectively
result in any such extension or waiver), prior to the time the Administrative
Agent shall have declared, or the Required Lenders shall have requested the
Administrative Agent to declare, the Loans immediately due and payable pursuant
to Article VIII;
 
(B)    reduce the rate, or extend the time of payment, of interest or change the
manner of computation of any financial covenant used in determining the
Applicable Margin that could result in the reduction of the rate of interest on
any Loan (other than as a result of waiving the applicability of any
post-default increase in interest rates) thereon or fees hereunder;
 
(C)    reduce or waive the principal amount of any Loan;
 
(D)    increase the Commitment of a Lender over the amount thereof in effect (it
being understood and agreed that a waiver of any Default or Event of Default or
a mandatory reduction in the Commitments shall not constitute a change in the
terms of any Commitment of any Lender);
 
(E)    release any Borrower from its respective obligations under the Loan
Documents, including, without limitation, Carpenter with respect to its
obligations under Article X of this Agreement;
 
(F)    amend, modify or waive any provision of this Section 11.01 or reduce any
percentage specified in, or otherwise modify, the definition of Required
Lenders; or
 
(G)    consent to the assignment or transfer by any Borrower of any of its
respective rights and obligations under (or in respect of) the Loan Documents,
except as permitted thereby;
 
(ii)    no provision of Article IX may be amended without the consent of the
Administrative Agent.



60



--------------------------------------------------------------------------------

 
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (i) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersede the unanimous consent provisions set forth herein
and (ii) the Required Lenders may consent to allow any Borrower to use cash
collateral in the context of a bankruptcy or insolvency proceeding.
 
Section 11.02    Notices and Other Communications; Facsimile Copies.
 
(a)    General.    Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission) and mailed, faxed or delivered, to the address,
facsimile number or (subject to subsection (c) below) electronic mail address
specified for notices on Schedule 10.02; or, in the case of the Borrowers or the
Administrative Agent, to such other address as shall be designated by such party
in a notice to the other parties, and in the case of any other party, to such
other address as shall be designated by such party in a notice to the Borrowers
and the Administrative Agent. All such notices and other communications shall be
deemed to be given or made upon the earlier to occur of (i) actual receipt by
the intended recipient and (ii) (A) if delivered by hand or by courier, when
signed for by the intended recipient; (B) if delivered by mail, four Business
Days after deposit in the mails, postage prepaid; (C) if delivered by facsimile,
when sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
subsection (c) below), when delivered; provided, however, that notices and other
communications to the Administrative Agent pursuant to Article II shall not be
effective until actually received by such Person. Any notice or other
communication permitted to be given, made or confirmed by telephone hereunder
shall be given, made or confirmed by means of a telephone call to the intended
recipient at the number specified on Schedule 10.02, it being understood and
agreed that a voicemail message shall in no event be effective as a notice,
communication or confirmation hereunder.
 
(b)    Effectiveness of Facsimile Documents and Signatures.    Loan Documents
may be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to requirements of Law, have the same
force and effect as manually-signed originals and shall be binding on the
Borrowers, the Agents and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.
 
(c)    Limited Use of Electronic Mail.    Electronic mail and internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information, and to distribute Loan Documents for
execution by the parties thereto, and may not be used for any other purpose.
 
(d)    Reliance by Administrative Agent and Lenders.    The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices purportedly
given by or on behalf of the Borrowers even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrowers
shall indemnify, jointly and severally, each Agent-Related Person and each
Lender from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower. All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.



61



--------------------------------------------------------------------------------

 
Section 11.03    No Waiver; Cumulative Remedies.    No failure or delay on the
part of an Agent or any Lender in exercising any right, power or privilege
hereunder or under any other Loan Document and no course of dealing between the
Agents or any Lender and any Borrower shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, power or privilege hereunder
or under any other Loan Document preclude any other or further exercise thereof
or the exercise of any other right, power or privilege hereunder or thereunder.
The rights and remedies provided herein are cumulative and not exclusive of any
rights or remedies which the Agents or any Lender would otherwise have. No
notice to or demand on any Borrower in any case shall entitle any Borrower to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Agents or the Lenders to any other or
further action in any circumstances without notice or demand.
 
Section 11.04    Attorney Costs, Expenses and Taxes.    Carpenter agrees (i) to
pay or reimburse the Administrative Agent for all costs and expenses incurred in
connection with the preparation, negotiation and execution of this Agreement and
the other Loan Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, and (ii) to pay or reimburse the
Administrative Agent for all costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all Attorney Costs. The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other out-of-pocket
expenses incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by the Administrative Agent. The
agreements in this Section 11.04 shall survive the termination of the
Commitments and repayment of all the other Obligations.
 
Section 11.05    Indemnification.    Whether or not the transactions
contemplated hereby are consummated, the Borrowers agree to indemnify, save and
hold harmless each Agent-Related Person, on a joint and several basis, each
Lender and their respective Affiliates, directors, officers, employees, counsel,
agents and attorneys-in-fact (collectively the “Indemnitees”) from and against:
(i) any and all claims, demands, actions or causes of action that are asserted
against any Indemnitee by any Person (other than the Administrative Agent or any
Lender) relating directly or indirectly to a claim, demand, action or cause of
action that such Person asserts or may assert against any Borrower, any
Affiliate of any Borrower or any of their respective officers or directors; (ii)
any and all claims, demands, actions or causes of action that may at any time
(including at any time following repayment of the Obligations and the
resignation or removal of any Agent or the replacement of any Lender) be
asserted or imposed against any Indemnitee, arising out of or relating to, the
Loan Documents, any predecessor loan documents, the Commitments, the use of or
contemplated use of the proceeds of any Borrowing, or the relationship of any
Borrower, any Agent and the Lenders under this Agreement or any other Loan
Document; (ii) any administrative or investigative proceeding by any
Governmental Authority arising out of or related to a claim, demand, action or
cause of action described in clause (i) or (ii) above; and (iv) any and all
liabilities (including liabilities under indemnities), losses, costs or expenses
(including Attorney Costs) that any Indemnitee suffers or incurs as a result of
the assertion of any foregoing claim, demand, action, cause of action or
proceeding, or as a result of the preparation of any defense in connection with
any foregoing claim, demand, action, cause of action or proceeding, in all
cases, and whether or not an Indemnitee is a party to such claim, demand,
action, cause of action, or Proceeding (all the foregoing, collectively; the
“Indemnified Liabilities”); provided that no Indemnitee shall be entitled to
indemnification for any claim caused by its own gross negligence or willful
misconduct. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 11.05 applies, such



62



--------------------------------------------------------------------------------

indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Borrower, their respective directors, shareholders
or creditors or an Indemnitee or any other Person or any Indemnitee is otherwise
a party thereto and whether or not the transactions contemplated hereby are
consummated. The Borrowers agree not to assert any claim against any Agent, any
Lender, any other Creditor, any of their Affiliates or any of their respective
directors, officers, employees, attorneys, agents and advisers, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to the Loan Documents, any of the transactions
contemplated herein or therein or the actual or proposed use of the proceeds of
the Loans. Without prejudice to the survival of any other agreement of any
Borrower hereunder and under the other Loan Documents, the agreements and
obligations of the Borrowers contained in this Section 11.05 shall survive the
repayment of the Loans and other obligations under the Loan Documents and the
termination of the Commitments hereunder.
 
Section 11.06    Successors and Assigns.
 
(a)    Generally.    This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto; provided that no Borrower may assign or transfer any of its
respective interests and obligations without the prior written consent of either
the Required Lenders or the Lenders, as the terms set forth in Section 11.01 may
require;
 
(b)    Assignments.    Any Lender may assign all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Loans, its Notes and its Commitments; provided, however, that:
 
(i)    each such assignment shall be to an Eligible Assignee;
 
(ii)    except in the case of an assignment to another Lender, an Affiliate of
an existing Lender or any Approved Fund (A) the aggregate amount of the
Revolving Commitment of the assigning Lender subject to such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not, without the
consent of Carpenter and the Administrative Agent, be less than $5,000,000 and
an integral multiple of $1,000,000 (or such lesser amount as shall equal the
assigning Lender’s entire Revolving Commitment) and (B) after giving effect to
such assignment, unless otherwise consented to by Carpenter, the aggregate
amount of the Revolving Commitment to the assigning Lender shall not be less
than $2,500,000 (unless the assigning Lender shall have assigned its entire
Revolving Commitment pursuant to such assignment or assignments otherwise
complying with this Section executed substantially simultaneously with such
assignment); and
 
(iii)    the parties to such assignment shall execute and deliver to the
Administrative Agent for its acceptance an Assignment and Acceptance in the form
of Exhibit C, together with any Note subject to such assignment and a processing
fee of $3,500, payable or agreed between the assigning Lender and the assignee.
 
(c)    Assignment and Acceptance.    By executing and delivering an Assignment
and Acceptance in accordance with this Section 11.06, the assigning Lender
thereunder and the assignee thereunder shall be deemed to confirm to and agree
with each other and the other parties hereto as follows: (i) such assigning
Lender warrants that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim and the assignee warrants
that it is an Eligible Assignee; (ii) except as set forth in clause (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, any of the other Loan Documents or
any other instrument or document furnished pursuant hereto or thereto, or the
execution, legality, validity, enforceability,



63



--------------------------------------------------------------------------------

genuineness, sufficiency or value of this Agreement, any of the other Loan
Documents or any other instrument or document furnished pursuant hereto or
thereto or the financial condition of any Borrower or the performance or
observance by any Borrower of any of its obligations under this Agreement, any
of the other Loan Documents or any other instrument or document furnished
pursuant hereto or thereto; (iii) such assignee represents and warrants that it
is legally authorized to enter into such assignment agreement; (iv) such
assignee confirms that it has received a copy of this Agreement, the other Loan
Documents, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (v) such assignee will independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Loan Documents; (vi) such
assignee appoints and authorizes the Administrative Agent to take such action on
its behalf and to exercise such powers under this Agreement or any other Loan
Document as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement and the other Loan
Documents are required to be performed by it as a Lender. Upon execution,
delivery, and acceptance of such Assignment and Acceptance, the assignee
thereunder shall be a party hereto and, to the extent of such assignment, have
the obligations, rights, and benefits of a Lender hereunder and the assigning
Lender shall, to the extent of such assignment, relinquish its rights and be
released from its obligations under this Agreement. Upon the consummation of any
assignment pursuant to this Section 11.06, the assignor, the Administrative
Agent and the Borrowers shall make appropriate arrangements so that, if
required, new Notes are issued to the assignor and the assignee. If the assignee
is not a United States person under Section 7701(a)(30) of the Code, it shall
deliver to Carpenter and the Administrative Agent certification as to exemption
from deduction or withholding of Taxes in accordance with Section 3.01.
 
(d)    Register.    The Borrowers hereby designate the Administrative Agent to
serve as the Borrowers’ agent, solely for purposes of this subsection 11.06(d),
to (i) maintain a register (the “Register”) on which the Administrative Agent
will record the Commitments from time to time of each Lender, the Loans made by
each Lender and each repayment in respect of the principal amount of the Loans
of each Lender and to (ii) retain a copy of each Assignment and Acceptance
delivered to the Administrative Agent pursuant to this Section. Failure to make
any such recordation, or any error in such recordation, shall not affect the
Borrowers’ obligation in respect of such Loans. The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person in whose name a
Loan and the Note evidencing the same is registered as the owner thereof for all
purposes of this Agreement, notwithstanding notice or any provision herein to
the contrary. With respect to any Lender, the assignment or other transfer of
the Commitments of such Lender and the rights to the principal of, and interest
on, any Loan made and any Note issued pursuant to this Agreement shall not be
effective until such assignment or other transfer is recorded on the Register
and, except to the extent provided in this subsection 11.06(d), otherwise
complies with Section 11.06, and prior to such recordation all amounts owing to
the transferring Lender with respect to such Commitments, Loans and Notes shall
remain owing to the transferring Lender. The registration of assignment or other
transfer of all or part of any Commitments, Loans and Notes for a Lender shall
be recorded by the Administrative Agent on the Register only upon the acceptance
by the Administrative Agent of a properly executed and delivered Assignment and
Acceptance and payment of the administrative fee referred to in Section
11.06(b)(iv). The Register shall be available at the offices where kept by the
Administrative Agent for inspection by Carpenter and any Lender at any
reasonable time upon reasonable prior notice to the Administrative Agent.



64



--------------------------------------------------------------------------------

 
(e)    Participations.    Each Lender may, without the consent of Carpenter or
any Agent, sell participations to one or more Persons in all or a portion of its
rights, obligations or rights and obligations under this Agreement (including
all or a portion of its Commitment or the Loans owing to it); provided, however,
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the participant shall be entitled to
the benefit of the right of Setoff contained in Section 11.08 and the yield
protection provisions contained in Sections 3.01,3.04 and 3.05 and to the same
extent that the Lender from which such participant acquired its participation
would be entitled to the benefits of such yield protections; provided that no
Borrower shall be required to reimburse any participant pursuant to Sections
3.01, 3.04 or 3.05 in an amount which exceeds the amount that would have been
payable thereunder to such Lender had such Lender not sold such participation
and (iv) the Borrowers, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrowers relating to the Obligations owing to
such Lender and to approve any amendment, modification or waiver of any
provision of this Agreement (other than amendments, modifications or waivers
decreasing the amount of principal of or the rate at which interest is payable
on such Loans or Notes, extending any scheduled principal payment date or date
fixed for the payment of interest on such Loans or Notes or extending its
Commitment).
 
(f)    Other Assignments.    Any Lender may at any time (i) assign all or any
portion of its rights under this Agreement and any Notes to a Federal Reserve
Bank, (ii) pledge or assign a security interest in all or any portion of its
interest and rights under this Agreement (including all or any portion of its
Notes, if any) to secure obligations of such Lender and (iii) grant to an SPC
referred to in subsection (h) below identified as such in writing from time to
time by such Lender to the Administrative Agent and Carpenter the option to
provide to the Borrowers all or any part of any Loans that such Lender would
otherwise be obligated to make to the Borrowers pursuant to the Agreement;
provided that no such assignment, option, pledge or security interest shall
release a Lender from any of its obligations hereunder or substitute any such
Federal Reserve Bank or other person to which such option, pledge or assignment
has been made for such Lender as a party hereto.
 
(g)    Information.    Any Lender may furnish any information concerning any
Borrower or any of its Subsidiaries in the possession of such Lender from time
to time to assignees and participants (including prospective assignees and
participants), subject, however, to the provisions of Section 11.07.
 
(h)    Other Funding Vehicles.    Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (a “SPC”), identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and Carpenter, the
option to provide to any Borrower all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to any such Borrower pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to make any Loan or shall reduce the Commitment of any Granting
Lender, (ii) if any SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms of this Agreement. The making of a Loan by
any SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. Each party
to this Agreement hereby agrees that no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender pursuant to the terms of this Agreement and the
other Loan Documents). In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or



65



--------------------------------------------------------------------------------

liquidation proceedings under the laws of the United States or any State
thereof. In addition, notwithstanding anything to the contrary contained in this
Section 11.06(h), any SPC may (i) with notice to, but without the prior written
consent of, Carpenter and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to in writing
by Carpenter and Administrative Agent) providing liquidity and/or credit support
to or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC. This Section
11.06(h) may not be amended without the written consent of each SPC that has
made a Loan which is outstanding at the time of any such amendment.
 
Section 11.07    Confidentiality.    Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (ii) to the extent requested
by any regulatory authority; (iii) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (iv) to any other party
to this Agreement; (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder; (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any Eligible Assignee of
or participant in, or any prospective Eligible Assignee of or participant in,
any of its rights or obligations under this Agreement or (B) any direct or
indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any credit derivative transaction relating to obligations of any Borrower;
(vii) with the consent of Carpenter; (viii) to the extent such information (A)
becomes publicly available other than as a result of a breach of this Section or
(B) becomes available to an Agent or any Lender on a nonconfidential basis from
a source other than any Borrower; or (ix) to any other similar organization or
any nationally recognized rating agency that requires access to information
about a Lender’s or its Affiliates’ investment portfolio in connection with
ratings issued with respect to such Lender or its Affiliates. For the purposes
of this Section, “Information” means all information received from any Borrower
relating to any such Borrower or its respective business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Borrower; provided that, in the
case of information received from any Borrower after the date hereof, such
information is clearly identified in writing at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
 
Section 11.08    Set-off.    In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
each Lender (and each of its Affiliates) is authorized at any time and from time
to time, without presentment, demand, protest or other notice of any kind (all
of such rights being hereby expressly waived), to set-off and to appropriate and
apply any and all deposits (general or specific) and any other indebtedness at
any time held or owing by such Lender (including, without limitation, branches,
agencies or Affiliates of such Lender wherever located) to or for the credit or
the account of any Borrower against obligations and liabilities of any Borrower
to the Lenders hereunder, under the Notes, under the other Loan Documents or
otherwise, irrespective of whether the Administrative Agent or the Lenders shall
have made any demand hereunder and although such obligations, liabilities or
claims, or any of them, may be contingent or unmatured, and any such set-off
shall be deemed to have been made immediately upon the occurrence of an Event of
Default even though



66



--------------------------------------------------------------------------------

 
such charge is made or entered on the books of such Lender subsequent thereto.
The Borrowers hereby agree that to the extent permitted by Law any Person
purchasing a participation in the Loans and Commitments hereunder pursuant to
Section 2.14 or 11.06(e) may exercise all rights of set-off with respect to its
participation interest as fully as if such Person were a Lender hereunder and
any such set-off shall reduce the amount owed by any such Borrower to the
Lender.
 
Section 11.09    Interest Rate Limitation.    Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to any Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations.
 
Section 11.10    Counterparts.    This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart. Delivery of an executed counterpart by
facsimile shall be effective as an original executed counterpart and shall be
deemed a representation that the original executed counterpart will be
delivered.
 
Section 11.11    Integration.    This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, put rather in accordance with the fair meaning thereof.
 
Section 11.12    Survival of Representations and Warranties.    All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Borrowing, and shall continue
in full force and effect as long as any Loan or any other Obligation shall
remain unpaid or unsatisfied.
 
Section 11.13    Severability.    Any provision of this Agreement and the other
Loan Documents to which any Borrower is a party that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions thereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.



67



--------------------------------------------------------------------------------

 
Section 11.14    Headings.    The headings and captions of the sections and
subsections hereof are provided for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.
 
Section 11.15    Defaulting Lenders.    Each Lender understands and agrees that
if such Lender is a Defaulting Lender then, notwithstanding the provisions of
Section 11.01, it shall not be entitled to vote on any matter requiring the
consent of the Required Lenders or to object to any matter requiring the consent
of all the Lenders adversely affected thereby; provided, however, that all other
benefits and obligations under the Loan Documents shall apply to such Defaulting
Lender, except as provided in Section 2.03(e).
 
Section 11.16    Governing Law; Submission to Jurisdiction
 
(a)    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET
FORTH IN SUCH OTHER LOAN DOCUMENTS) AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NORTH CAROLINA,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES; PROVIDED THAT THE ADMINISTRATIVE
AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW. Any
legal action or proceeding with respect to this Agreement or any other Loan
Document may be brought in the courts of the State of North Carolina in
Mecklenburg County, or of the United States for the Western District of North
Carolina, and, by execution and delivery of this Agreement, each Borrower hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditional, the nonexclusive jurisdiction of such courts. The Borrowers
irrevocably waive, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such court and any claim that any such proceeding brought in any such
court has been brought in an inconvenient forum.
 
(b)    The Borrowers hereby irrevocably appoint C.T. Corporation System its
authorized agent to accept and acknowledge service of any and all process which
may be served in any suit, action or proceeding of the nature referred to in
this Section 11.16 and consents to process being served in any such suit, action
or proceeding upon C.T. Corporation System in any manner or by the mailing of a
copy thereof by registered or certified mail, postage prepaid, return receipt
requested, to the Borrowers’ address referred to in Section 11.02. The Borrower
agrees that such service (i) shall be deemed in every respect effective service
of process upon it in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by law, be taken and held to be valid personal service
upon and personal delivery to it. Nothing in this Section 11.16 shall affect the
right of any Lender to serve process in any manner permitted by law or limit the
right of any Lender to bring proceedings against any Borrower in the courts of
any jurisdiction or jurisdictions.
 
Section 11.17    Waiver of Jury Trial.    EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR



68



--------------------------------------------------------------------------------

 
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
Section 11.18    Binding Effect.    This Agreement shall become effective at
such time when it shall have been executed by the Borrowers, and the
Administrative Agent, and the Administrative Agent shall have received copies
hereof (telefaxed or otherwise) which, when taken together, bear the signatures
of each Lender, and thereafter this Agreement shall be binding upon and inure to
the benefit of the Borrowers, the Administrative Agent and each Lender and their
respective successors and assigns.
 
Section 11.19    Conflict.    To the extent that there is a conflict or
inconsistency between any provision hereof, on the one hand, and any provision
of any other Loan Document, on the other hand, this Agreement shall control.
 
[Signature Pages Follow]



69



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
CARPENTER TECHNOLOGY CORPORATION,
as a Borrower and as Guarantor
By:
 
/s/     JAIME VASQUEZ      
   

--------------------------------------------------------------------------------

Name:    Jaime Vasquez
   
Title:      Vice President and Treasurer
CARPENTER TECHNOLOGY (UK) LIMITED,
as a Borrower
By:
 
/s/     JAIME VASQUEZ      
   

--------------------------------------------------------------------------------

Name:    Jaime Vasquez
   
Title:      Attorney-in-Fact
CERTECH INTERNATIONAL LIMITED,
as a Borrower
By:
 
/s/     JAIME VASQUEZ      
   

--------------------------------------------------------------------------------

Name:    Jaime Vasquez
   
Title:      Attorney-in-Fact
CARPENTER TECHNOLOGY (EUROPE) S.A.,
as a Borrower
By:
 
/s/     JAIME VASQUEZ      
   

--------------------------------------------------------------------------------

Name:    Jaime Vasquez
   
Title:      Attorney-in-Fact
CARPENTER POWDER PRODUCTS AB,
as a Borrower
By:
 
/s/     JAIME VASQUEZ      
   

--------------------------------------------------------------------------------

Name:    Jaime Vasquez
   
Title:      Attorney-in-Fact

 



--------------------------------------------------------------------------------

 
WACHOVIA BANK, NATIONAL ASSOCIATION
as Administrative Agent
By:
       

--------------------------------------------------------------------------------

Name:    
   
Title:      



2



--------------------------------------------------------------------------------

 
WACHOVIA BANK, NATIONAL ASSOCIATION
as Lender
By:
       

--------------------------------------------------------------------------------

Name:    
   
Title:      



3



--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK,
as Lender
By:
       

--------------------------------------------------------------------------------

Name:    
   
Title:      



4



--------------------------------------------------------------------------------

MELLON BANK, N.A.,
as Lender
By:
       

--------------------------------------------------------------------------------

Name:    
   
Title:      



5



--------------------------------------------------------------------------------

 
PNC BANK, NATIONAL ASSOCIATION,
as Lender
By:
       

--------------------------------------------------------------------------------

Name:    
   
Title:      



6



--------------------------------------------------------------------------------

 
CREDIT SUISSE FIRST BOSTON,
as Lender
By:
       

--------------------------------------------------------------------------------

Name:    
   
Title:      
By:
       

--------------------------------------------------------------------------------

Name:    
   
Title:      



7



--------------------------------------------------------------------------------

 
ALLFIRST BANK,
as Lender
By:
       

--------------------------------------------------------------------------------

Name:    
   
Title:      



8



--------------------------------------------------------------------------------

SCHEDULE 1.01A
Lenders and Commitments
 
Name of Lender

--------------------------------------------------------------------------------

  
Amount of Revolving Commitment

--------------------------------------------------------------------------------

    
Revolving Commitment Percentage

--------------------------------------------------------------------------------

Wachovia Bank, National Association
  
$
26,875,000
    
36.0%
JP Morgan Chase
  
$
17,500,000
    
24.0%
PNC Bank, National Association
  
$
13,125,000
    
17.5%
Credit Suisse First Boston
  
$
9,375,000
    
12.5%
Allfirst Bank
  
$
8,125,000
    
10.0%
    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    
$
75,000,000
    
100.0%

 



--------------------------------------------------------------------------------

SCHEDULE 2.06
Existing Letters of Credit
 
None.
 



--------------------------------------------------------------------------------

 
SCHEDULE 5.13
Subsidiaries
 



--------------------------------------------------------------------------------

 
SCHEDULE 5.17
 
Intellectual Property
 
None.
 



--------------------------------------------------------------------------------

 
SCHEDULE 7.01
 
Indebtedness
 

      
($ in millions)

--------------------------------------------------------------------------------

Medium-Term Notes, Series C at 7.625 % due 2011
    
99.4
Medium Term Notes, Series B at 6.28% to 7.10% due from April 2003 to 2018
    
198.0
9% Sinking Fund Debentures due 2022, callable beginning in March 2002 at 104.2%
    
99.6
Medium-Term Notes, Series A at 6.78% to 7.8% due from September 2000 to 2005
    
30.0
Secured Note due April 2010 (Lear Jet – see Schedule 7.02 )
    
7.5
Other: Certech, CPP AB capital leases
    
1.9
      

--------------------------------------------------------------------------------

Letters of Credit, bonds or trust (see next page)
    
1.2
Total Debt
    
437.6

 



87



--------------------------------------------------------------------------------

 
Indebtedness Continued
 
Steel Division:
                        
L/C, Bond
or Trust

--------------------------------------------------------------------------------

 
Amount

--------------------------------------------------------------------------------

  
Issuer/Broker
or Trustee

--------------------------------------------------------------------------------

  
Beneficiary

--------------------------------------------------------------------------------

  
Purpose

--------------------------------------------------------------------------------

  
Maturity
Date

--------------------------------------------------------------------------------

  
Notes

--------------------------------------------------------------------------------

    902383
 
$277,000.00
  
PNC Bank
  
Travelers Indemnity
  
W/C Claim Indemnification
  
04/01/02
  
Automatic rollover provision
    S235342PGH
 
$275,000.00
  
PNC Bank
  
Kemper Casualty Insurance Company
  
W/C Claim Indemnification
  
06/30/02
  
Automatic rollover provision
    S232440PGH
 
$450,000.00
  
PNC Bank
  
Lumbermens Mutual Casualty Company
  
W/C Claim Indemnification
  
07/01/02
  
Automatic rollover provision
CSPC:
                            
    SM407365P
 
$133,926.00
  
First Union
  
Taiwan Power
  
Performance Bond
  
08/01/02
  
\
Dynament:
                            
    S842482
 
$100,000.00
  
Mellon Bank
  
Liberty Mutual Insurance Company
  
W/C Claim Indemnification
  
06/30/02
  
Automatic rollover provision

 



--------------------------------------------------------------------------------

 
SCHEDULE 7.02
 
Existing Liens
 
DATE OF FILING

--------------------------------------------------------------------------------

  
UCC FILE #

--------------------------------------------------------------------------------

  
COLLATERAL

--------------------------------------------------------------------------------

  
AMOUNT OUTSTANDING

--------------------------------------------------------------------------------

4/19/00
  
31521154
  
1999 Learjet Model 45 Serial Number 063; Airplane Engines and parts
  
$7.5 Million



--------------------------------------------------------------------------------

 
SCHEDULE 7.03
 
Investments
 

    
Outstanding
Balance
$

--------------------------------------------------------------------------------

    
Notes Receivable
           
Talley Corp.
           
Reynolds Note
  
 
526,887
  
Acquired through purchase of Talley Industries
Patricia Brown Note
  
 
44,969
  
Acquired through purchase of Talley Industries
Schalow Note
  
 
43,106
  
Acquired through purchase of Talley Industries
Dynamet
           
Note IDB and PIDA loans for Trigon/FPD Co.
  
 
334,060
  
Acquired through purchase of Dynamet
    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    
Total
  
 
949,022
         

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

         
Amount of Investment
$

--------------------------------------------------------------------------------

    
Equity Investments
           
Ampersand/Distributed Systems Services/ Other
  
 
613,000
    
Foreign Investments
  
 
4,188,000
         

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    
Total
  
 
4,801,000
         

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    
Total Investments
  
$
5,750,022
         

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    

 



90



--------------------------------------------------------------------------------

SCHEDULE 10.02
 
Eurodollar and Domestic Lending Offices, Addresses for Notices
 
BORROWERS
 
CARPENTER TECHNOLOGY CORPORATION
CERTECH INTERNATIONAL LIMITED
CARPENTER TECHNOLOGY (EUROPE) S.A.
CARPENTER POWDER PRODUCTS AB
CARPENTER TECHNOLOGY (UK) LIMITED
1047 North Park Road
Wyomissing, PA 19610
 
Attn:
 
Jaime Vasquez, Treasurer
   
Telephone: 610-208-2165
   
Facsimile: 610-208-2989
   
Electronic Mail: jvasquez@cartech.com

 
WACHOVIA BANK, NATIONAL ASSOCIATION
 
Administrative Agent’s Office and Wachovia Bank, National Association’s Lending
Office
(for payments and Requests for Credit Extensions):
 
Wachovia Bank, National Association
Syndication Agency Services
201 S. College Street
NC0686
Charlotte, North Carolina 28288
Attention: Justin Stark
Telephone (704) 374-2698
Facsimile: (704) 383-0288
Electronic Mail: justin.stark@funb.com
Account No.: 5000000031197
Ref: Carpenter Technology Corporation
ABA# 053000219



--------------------------------------------------------------------------------

 
Other Notices as Administrative Agent:
 
Wachovia Bank, National Association
Syndication Agency Services
201 S. College Street
NC0680
Charlotte, North Carolina 28288
Attention:
 
Justin Stark
   
Telephone: (704) 374-2698
   
Facsimile: (704) 383-0288
   
Electronic Mail: justin.stark@funb.com

 
Other Notices as a Lender:
 
Wachovia Bank, National Association
Syndication Agency Services
201 S. College Street
NC0680
Charlotte, North Carolina 28288
Attention:
 
Justin Stark
   
Telephone: (704) 374-2698
   
Facsimile: (704) 383-0288
   
Electronic Mail: justin.stark@funb.com

 
JPMORGAN CHASE
 
Requests for Credit Extensions:
 
JPMorgan Chase
270 Park Avenue, 21st Floor
New York, New York 10017
Attn:
 
Peter Predun
   
Nina Gaton
   
Telephone: (212) 270-7005
   
Facsimile: (212) 270-4724
   
Electronic Mail: peter.predun@jpmorgan.com, nina.gaton@jpmorgan.com
   
Acct. No.: 323258336
   
Ref: Carpenter Tech
   
ABA#021000021

 
Notices (other than Requests for Credit Extensions):
 
JPMorgan Chase
1 Chase Manhattan Plaza, 8th Floor
New York, New York 10081
Attn:
 
Jeannie Chin
   
Loan & Agency Group
   
Telephone: (212) 552-7952
   
Facsimile: (212) 552-5650

 
PNC BANK, NATIONAL ASSOCIATION
 
Requests for Credit Extensions:



2



--------------------------------------------------------------------------------

PNC Bank, National Association
One PNC Plaza, 3rd Floor
249 5th Avenue
Pittsburgh, Pennsylvania 15222-2707
Attn:
 
Troy Brown
   
Dale Stein
   
Telephone: (412) 768-5950, (412) 762-7867
   
Facsimile: (412) 705-3232
   
Electronic Mail: troy.brown@pncbank.com, dale.stein@pncbank.com
   
Account No. 196030010890
   
Ref: Carpenter Technology, Attention Commercial Loan Department
   
ABA#043000096

 
Notices (other than Requests for Credit Extensions):
 
PNC Bank, National Association
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, Pennsylvania 15219
Attn:
 
Krista Texter
   
Tina Lanuka
   
Telephone: (412) 768-7635, (412) 768-5876
   
Facsimile: (412) 768-4586
   
Electronic Mail: krista.texter@pncbank.com, tina.lanuka@pncbank.com

 
CREDIT SUISSE FIRST BOSTON
 
Requests for Credit Extensions:
 
Credit Suisse First Boston
11 Madison Avenue
New York, New York 10010-3629
Attn:
 
Mark Heron
   
Robert Hetu
   
Telephone: (212) 325-9933, (212) 325-4542
   
Facsimile: (212) 325-8319, (212) 325-8309
   
Electronic Mail: mark.heron@csfb.com, robert.hetu@csfb.com
   
Account No. 890-0329-262
   
Ref: Carpenter Technology Corporation
   
ABA#021000018

 
Notices (other than Requests for Credit Extensions):
 
Credit Suisse First Boston
11 Madison Avenue, 13th Floor
New York, New York 10010-3629
Attn:
 
Lai Chung
   
Telephone: (212) 538-3353
   
Facsimile: (212) 538-3477

 
ALLFIRST BANK
 
Requests for Credit Extensions:



3



--------------------------------------------------------------------------------

 
Allfirst Bank
2055 South Queen Street
182-02-01
York, Pennsylvania 17403
Attn:
 
Theodore K. Oswald
   
Kelli M. Matthews
   
Telephone: (717) 771-4904, (717) 771-4905
   
Facsimile: (717) 771-4914
   
Electronic Mail: theodore.k.oswald@allfirst.com, kellie.m.matthews@allfirst.com
   
Account No. 01010655013039
   
Ref: Carpenter Technology
   
ABA#052000113

 
Notices (other than Requests for Credit Extensions):
 
Allfirst Bank
2005 South Queen Street
182-02-01
York, Pennsylvania 17403
Attn:
 
Coteelia Reed
   
Heidi A. Beck
   
Telephone: (717) 771-4906, (717) 771-4902
   
Facsimile: (717) 771-4914
   
Electronic Mail: coteelia.reed@allfirst.com. heidi.a.beck@allfirst.com



4



--------------------------------------------------------------------------------

 
EXHIBIT A-1
 
Form of Notice of Borrowing
 
            ,             
 
Wachovia Bank, National Association 
as Administrative Agent
Syndication Agency Services
201 S. College Street
Charlotte, North Carolina 28288
Attention: Justin Stark
 
Dear Mr. Stark:
 
Reference is made to that certain 364-Day Credit Agreement dated as of September
3, 2002 (as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”) among Carpenter Technology Corporation, a Delaware corporation, as a
borrower and guarantor, Carpenter Technology (UK) Limited, a company organized
and existing under the laws of England and Wales, as a borrower, Certech
International Limited, a company organized and existing under the laws of
England and Wales, as a borrower, Carpenter Powder Products AB, a company
organized and existing under the laws of Sweden, as a borrower, and Carpenter
Technology (Europe) S.A., a company organized under the laws of Belgium, as a
borrower, the lending institutions party thereto from time to time and Wachovia
Bank, National Association, as Administrative Agent. Terms defined in the Credit
Agreement and not otherwise defined herein have, as used herein, the respective
meanings provided for therein. This notice constitute a Notice of Borrowing
pursuant to Section 2.02 of the Credit Agreement.
 

 
1.
 
The name of the applicable Borrower is                         .

 

 
2.
 
The date of the Borrowing will be                         ,             .1

 

 
3.
 
The currency in which the Borrowing will be denominated is                     .

 

 
4.
 
The aggregate principal Dollar Amount of the Borrowing will be
$                    .2

 

 
5.
 
The Borrowing will consist of [Base Rate] [Eurocurrency] Loans.

 

 
6.
 
The initial Interest Period for the Loans comprising such Borrowing will be
                    .3

 
The Borrowing requested herein complies with the proviso to the first sentence
of Section 2.01 of the Credit Agreement.

--------------------------------------------------------------------------------

1
 
Must be a Business Day for the relevant currency.

2
 
Must be an aggregate principal amount of $5,000,000 or any larger multiple of
$1,000,000.

3
 
Applicable only in the case of a Eurocurrency Borrowing. Insert “one week”, “one
month”, “two months”, “three months” or “six months” (subject to the provisions
of the definition of Interest Period and to Section 2.05(a) of the Credit
Agreement).



--------------------------------------------------------------------------------

 
 
[BORROWER NAME]
By:
 

--------------------------------------------------------------------------------

   
Name:
Title:

 



96



--------------------------------------------------------------------------------

EXHIBIT A-2
 
Form of Notice of Extension/Conversion
                                   ,         
Wachovia Bank, National Association  
    as Administrative Agent
Syndication Agency Services
201 S. College Street
Charlotte, North Carolina 28288
Attention: Justin Stark
 
Dear Mr. Stark:
 
This notice shall constitute a “Notice of Conversion/Continuation” pursuant to
Section 2.08(a) of the 364-Day Credit Agreement dated as of September 3, 2002
(as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”) among Carpenter Technology Corporation, a Delaware corporation, as a
borrower and guarantor, Carpenter Technology (UK) Limited, a company organized
and existing under the laws of England and Wales, as a borrower, Certech
International Limited, a company organized and existing under the laws of
England and Wales, as a borrower, Carpenter Powder Products AB, a company
organized and existing under the laws of Sweden, as a borrower, and Carpenter
Technology (Europe) S.A., a company organized under the laws of Belgium, as a
borrower, the lending institutions party thereto from time to time and Wachovia
Bank, National Association, as Administrative Agent. Terms defined in the Credit
Agreement and not otherwise defined herein have, as used herein, the respective
meanings provided for therein.
 
1. The Group of Loans (or portion thereof) to which this notice applies is [all
or a portion of all Base Rate Loans currently outstanding] [all or a portion of
all Eurocurrency Loans currently outstanding having an Interest Period of [one
week]  [             months] and ending on the Election Date specified below].
 
2. The date on which the conversion/continuation selected hereby is to be
effective is             ,              (the “Election Date”).1
 
3. The principal amount of the Group of Loans (or portion thereof) to which this
notice applies is $            .2
 
4. The Group of Loans (or portion thereof) which are to be converted will bear
interest based upon the [Base Rate] [Applicable Interbank Offered Rate]. The
Group of Loans (or portion thereof) which are to be continued will bear interest
based upon the [Base Rate] [Applicable Interbank Offered Rate].
 
5. The Interest Period for such Loans will be             .3

--------------------------------------------------------------------------------

1
 
Must be a Business Day.

2
 
May apply to a portion of the aggregate principal amount of the relevant Group
of Loans; provided that (i) such portion is allocated ratably among the Loans
comprising such Group and (ii) the portion to which such notice applies, and the
remaining portion to which it does not apply, are each $[2,000,000] or any
larger multiple of $1,000,000.



--------------------------------------------------------------------------------

[BORROWER NAME]
By:
 

--------------------------------------------------------------------------------

   
Name:
   
Title:

 

--------------------------------------------------------------------------------

3
 
Applicable only in the case of a conversion to, or a continuation of Eurodollar
Loans. For Eurodollar Loans, insert “one week”, “one month”, “two months”,
“three months” or “six months” (subject to the provisions of the definition of
Interest Period).



2



--------------------------------------------------------------------------------

 
EXHIBIT B
 
Form of Revolving Note
 
Principal Sum: $[            ]
Charlotte, North Carolina

September 3, 2002
 
For value received, [BORROWER NAME], [BORROWER DESCRIPTION] (the “Borrower”),
hereby promises to pay to the order of the Lender set forth above (the “Lender”)
for the account of its Applicable Lending Office, at the office of Wachovia
Bank, National Association (the “Administrative Agent”) as set forth in that
certain 364-Day Credit Agreement dated as of September 3, 2002 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”) among
Carpenter Technology Corporation, a Delaware corporation, as a borrower and
guarantor, Carpenter Technology (UK) Limited, a company organized and existing
under the laws of England and Wales, as a borrower, Certech International
Limited, a company organized and existing under the laws of England and Wales,
as a borrower, Carpenter Powder Products AB, a company organized and existing
under the laws of Sweden, as a borrower, and Carpenter Technology (Europe) S.A.,
a company organized under the laws of Belgium, as a borrower, the Borrower, the
lending institutions from time to time party thereto, and Wachovia Bank,
National Association, as Administrative Agent, the Principal Sum set forth above
(or such lesser amount as shall equal the aggregate unpaid principal amount of
all Loans made by the Lender to the Borrower under the Credit Agreement), in the
applicable currency and in immediately available funds, on the dates and in the
currencies and principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount of each such Loan, at such office, in
like money and funds, for the period commencing on the date of such Loan until
such Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, payable on demand, from the
due date thereof until the date of actual payment (and before as well as after
judgment) computed at the rates per annum set forth in the Credit Agreement.
 
This Note is one of the Notes referred to in the Credit Agreement and evidences
Loans made by the Lender thereunder. Capitalized terms used in this Note and not
otherwise defined shall have the respective meanings assigned to them in the
Credit Agreement and the terms and conditions of the Credit Agreement are
expressly incorporated herein and made a part hereof.
 
The Credit Agreement provides for the acceleration of the maturity of the Loans
evidenced by this Note upon the occurrence of certain events (and for payment of
collection costs in connection therewith) and for prepayments of Loans upon the
terms and conditions specified therein. In the event this Note is not paid when
due at any stated or accelerated maturity, the Borrower agrees to pay, in
addition to the principal and interest, all costs of collection, including
reasonable attorney fees.
 
The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Loan made by the Lender to the Borrower, and each payment
made on account of the principal thereof, shall be recorded by the Lender on its
books and, if the Lender so elects in connection with any transfer or
enforcement hereof, appropriate notations to evidence the foregoing information
with respect to each Loan then outstanding shall be endorsed by the Lender on
the schedule attached to and made a part hereof, provided that the failure of
the Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower to make a payment when due of any amount owing under
the Credit Agreement or under this Note in respect of the Loans to be evidenced
by this Note, and each such recordation or endorsement shall be prima facie
evidence of such information.



2



--------------------------------------------------------------------------------

 
EXHIBIT B
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
 
This Note and the Loans evidenced hereby may be transferred in whole or in part
only by registration of such transfer on the Register maintained for such
purpose by or on behalf of the Borrower as provided in Section 11.06(d) of the
Credit Agreement.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NORTH CAROLINA.
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed as of the
date first above written.
 
 
[BORROWER NAME]
By:
       

--------------------------------------------------------------------------------

Name:
Title:



3



--------------------------------------------------------------------------------

 
EXHIBIT B
LOANS AND PAYMENTS WITH RESPECT THERETO
 
Date

--------------------------------------------------------------------------------

  
Type of
Loan Made

--------------------------------------------------------------------------------

    
Amount of
Loan Made (Specify
Applicable Currency)

--------------------------------------------------------------------------------

    
End of
Interest
Period

--------------------------------------------------------------------------------

    
Amount of Principal or Interest Paid
This Date

--------------------------------------------------------------------------------

    
Outstanding Principal
Balance
This Date

--------------------------------------------------------------------------------

    
Notation
Made By

--------------------------------------------------------------------------------

                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                              
                                                                               
                                                                              
                                                                            
                                                                            
                                                                            
                                                                     

 



4



--------------------------------------------------------------------------------

 
EXHIBIT C
Form of Assignment and Acceptance
 
Reference is made to the 364-Day Credit Agreement dated as of September 3, 2002
(as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”) among Carpenter Technology Corporation, a Delaware corporation, as a
borrower and guarantor, Carpenter Technology (UK) Limited, a company organized
and existing under the laws of England and Wales, as a borrower, Certech
International Limited, a company organized and existing under the laws of
England and Wales, as a borrower, Carpenter Powder Products AB, a company
organized and existing under the laws of Sweden, as a borrower, and Carpenter
Technology (Europe) S.A., a company organized under the laws of Belgium, as a
borrower, the lending institutions from time to time parties thereto, and
Wachovia Bank, National Association, as Administrative Agent. Capitalized terms
used but not defined herein shall have the respective meanings ascribed thereto
in the Credit Agreement.
 
The “Assignor” and the “Assignee” referred to on Schedule 1 hereto agree as
follows:
 
1.    The Assignor hereby sells and assigns, without recourse, to the Assignee,
and the Assignee hereby purchases and assumes, without recourse, from the
Assignor, effective as of effective date of the assignment as designated in
paragraph 4 below (the “Effective Date”), the interests set forth on Schedule 1
hereto (collectively, the “Assigned Interest”) in the Assignor’s rights and
obligations under the Credit Agreement, including, without limitation, (i) the
interest set forth on Schedule 1 hereto in the Revolving Commitment Percentage
of the Assignor on the Effective Date and (ii) the Loans owing to the Assignor
in connection with the Assigned Interest which are outstanding on the Effective
Date, in each case as of the Effective Date. The purchase of the Assigned
Interest shall be at par and periodic payments made with respect to the Assigned
Interest which (i) accrued prior to the Effective Date shall be remitted to the
Assignor and (ii) accrue from and after the Effective Date shall be remitted to
the Assignee. From and after the Effective Date, the Assignee, if it is not
already a Lender under the Credit Agreement, shall become a “Lender” for all
purposes of the Credit Agreement and the other Loan Documents and, to the extent
of such assignment, the assigning Lender shall be relieved of its obligations
under the Credit Agreement.
 
2.    The Assignor: (i) represents and warrants that it is the legal and
beneficial owner of the Assigned Interest being assigned by it hereunder and
that such Assigned Interest is free and clear of any adverse claim; (ii) makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Documents or for the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any other instrument or document
furnished pursuant thereto; (iii) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrowers or the performance or observance by the Borrowers of any of their
respective obligations under the Loan Documents or any other instrument or
document furnished pursuant thereto; (iv) represents and warrants that under
applicable Laws no tax will be required to be withheld by the Administrative
Agent or the Borrowers with respect to any payments to be made to the Assignee
hereunder or under any Loan Document, and unless otherwise indicated in the
space opposite the Assignee’s signature below, no tax forms described in Section
3.01(d) of the Credit Agreement are required to be delivered by the Assignee and
(v) attaches the Note[s] held by the Assignor and requests that the
Administrative Agent exchange such Note[s] for new Note payable to the order of
the Assignee in the amount specified on line (j) of Schedule 1, and to the order
of the Assignor in the amount, if any, specified on line (i) of Schedule 1.
 
3.    The Assignee: (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Sections 5.01 and 6.01 thereof and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance; (ii) agrees that it will, independently and
without



--------------------------------------------------------------------------------

reliance upon the Administrative Agent, the Assignor or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) confirms that it is an Eligible Assignee; (iv)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Loan Documents
as are delegated to the Administrative Agent by the terms thereof, together with
such powers and discretion as are reasonably incidental thereto; and (v) agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of the Credit Agreement are required to be performed by it as a
Lender.
 
4.    Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Assignment and Acceptance (the
“Effective Date”) shall be the date of acceptance hereof by the Administrative
Agent, unless otherwise specified on Schedule 1.
 
5.    Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date (i) the Assignee shall be a party to the Credit Agreement and, to
the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.
 
6.    Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement and the Note in respect of the interests assigned hereby
(including, without limitation, all payments of principal, interest, Commitment
Fees and other fees with respect thereto) to the Assignee. The Assignor and
Assignee shall make all appropriate adjustments in payments under the Credit
Agreement and the Note for periods prior to the Effective Date directly between
themselves.
 
7.    This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of North Carolina. This Assignment and
Acceptance may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Assignment
and Acceptance by telecopier shall be effective as delivery of a manually
executed counterpart of this Assignment and Acceptance.
 
8.    This Assignment and Acceptance shall be effective only upon consent of the
Administrative Agent (and, if applicable, Carpenter) and delivery to the
Administrative Agent of this Assignment and Acceptance, together with the
transfer fee payable pursuant to Section 11.06(b)(iv) of the Credit Agreement in
connection herewith and recordation in the Register pursuant to Section 11.06(d)
of the Credit Agreement of the terms hereof.
 
9.    Attached hereto as Schedule 2 is all contact, address, account and other
administrative information relating to the Assignee.
 
[Signature Page to Follow]
 



2



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment
and Acceptance to be executive by their officers thereunto duly authorized as of
the date specified thereon.
 
 

       
[                ], as Assignor
           
By:
                   

--------------------------------------------------------------------------------

Name:
Title:
         
¨  Tax forms required by
Section 3.01(d) of the
Credit Agreement included
     
[                ], as Assignee
                     
By:
                   

--------------------------------------------------------------------------------

Name:
Title:

 
CONSENTED TO:
 
WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent,
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:

 
CARPENTER TECHNOLOGY CORPORATION
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:



3



--------------------------------------------------------------------------------

 
SCHEDULE 1
to
ASSIGNMENT AND ACCEPTANCE
 
(1.
  
Date of Assignment:
    
(2.
  
Legal Name of Assignor:
    
(3.
  
Legal Name of Assignee:
    
(4.
  
Effective Date of Assignment:1
    
(5.
  
Revolving Commitment Percentage Assigned (expressed as a percentage set forth to
at least 8 decimals)
  
__________%
(6.
  
Revolving Commitment Percentage of Assignee after giving effect to this
Assignment and Acceptance as of the Effective Date (set forth to at least 8
decimals)
  
__________%
(7.
  
Revolving Commitment Percentage of Assignor after giving effect to this
Assignment and Acceptance as of the Effective Date (set forth to at least 8
decimals)
  
__________%
(8.
  
Revolving Commitment Amount as of Effective Date
  
$_______________
(9.
  
Dollar Amount of Assignor’s Revolving Commitment Percentage as of the Effective
Date (the amount set forth in (h) multiplied by the percentage set forth in (g))
  
$_______________
(10.
  
Dollar Amount of Assignee’s Revolving Commitment Percentage as of the Effective
Date (the amount set forth in (h) multiplied by the percentage set forth in (f))
  
$_______________

 

--------------------------------------------------------------------------------

1
 
This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Administrative Agent.



--------------------------------------------------------------------------------

 
SCHEDULE 2
to
ASSIGNMENT AND ACCEPTANCE
 
ADMINISTRATIVE DETAILS
 
(Assignee to list names of credit contacts, addresses, phone and facsimile
numbers, electronic mail addresses and account and payment information)



--------------------------------------------------------------------------------

 
EXHIBIT D
 
Form of Opinion of Counsel for the Carpenter
 
September 3, 2002
 
To the Administrative Agent
and each of the Lenders party to the
Credit Agreement referred to below
 
Ladies and Gentlemen:
 
We have acted as counsel to Carpenter Technology Corporation, a Delaware
corporation (“Carpenter”), a Delaware corporation (the “Borrower”), in
connection with the 364-Day Credit Agreement dated as of September 3, 2002 (the
“Credit Agreement”) among the Borrower, as a borrower and guarantor, Carpenter
Technology (UK) Limited, a company organized and existing under the laws of
England and Wales, as a borrower, Certech International Limited, a company
organized and existing under the law of England and Wales, as a borrower,
Carpenter Powder Products AB, a company organized and existing under the laws of
Sweden, as a borrower, and Carpenter Technology (Europe) S.A., a company
organized under the laws of Belgium, as a borrower, the banks and other lending
institutions party thereto from time to time (each a “Lender” and, collectively,
the “Lenders”) and Wachovia Bank, National Association, a national banking
association, as Administrative Agent for the Lenders (the “Administrative
Agent”). This opinion is being delivered pursuant to Section 4.01(e) of the
Credit Agreement. Terms defined in the Credit Agreement and not otherwise
defined herein have, as used herein, the respective meanings provided for
therein.
 
We have examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments as we have deemed necessary or appropriate as a
basis for the opinions set forth herein, including, without limitation: (i) the
Credit Agreement; and (ii) the Notes dated as of the date hereof (the “Notes”)
by the Borrowers in favor of the Lenders. The Credit Agreement and the Notes,
are referred to herein individually as a “Loan Document” and collectively as the
“Loan Documents”.
 
In rendering the opinions expressed below, we have assumed (except with respect
to Carpenter): (i) the valid existence and good standing in the jurisdiction of
its organization of each party to the Loan Documents; (ii) the due
authorization, execution and delivery of the Loan Documents by each party
thereto; (iii) the power and authority of each party to the Loan Documents to
execute, deliver and perform the same, and that such execution, delivery and
performance does not violate its organizational documents or any law or
governmental rule or regulation applicable to it; (iv) the genuineness of all
signatures and the authority of all persons signing each of the Loan Documents
on behalf of the parties thereto; and (v) that each of the Loan Documents
constitutes the legal, valid and binding obligation of each party to such Loan
Document and is enforceable against each such party in accordance with its
terms. We have also assumed the authenticity of all documents submitted to us as
originals, the conformity to original documents of all documents submitted to us
as certified, conformed or photostatic copies and the authenticity of the
originals of such copies. As to certain factual matters we have, to the extent
deemed appropriate by us, relied upon certificates of officers of Carpenter and
the representations made by Carpenter in the Loan Documents to which it is a
party.
 
Whenever a statement herein is qualified by “to the best of our knowledge”,
“known to us” or a similar phrase, it is intended to indicate that those
attorneys in this firm who have rendered legal services in connection with the
transactions contemplated by the Loan Documents do not have current actual
knowledge of the inaccuracy of such statement. However, except as expressly
otherwise indicated, we have not undertaken any independent investigation to
determine the accuracy of any such statement,



--------------------------------------------------------------------------------

and no inference that we have any knowledge of any matters pertaining to such
statement should be drawn from our representation of Carpenter. We have not
examined the records of any governmental agency and have not performed a docket
search of any judicial body.
 
Based upon the foregoing, we are of the opinion that:
 
1.    Carpenter is a corporation duly incorporated, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, has all
corporate powers required to carry on its business as now conducted and is duly
qualified and in good standing as a foreign corporation in each jurisdiction
where qualification or licensing is required by the nature of its business or
the character and location of its property, business or customers and in which
the failure so to qualify or be licensed, as the case may be, in the aggregate,
could have a Material Adverse Effect.
 
2.    The execution, delivery and performance by Carpenter of the Loan Documents
to which it is a party are within its corporate power and have been duly
authorized by all necessary corporate action of Carpenter. Carpenter has duly
executed and delivered the Loan Documents to which it is a party. Each Loan
Document is a valid and binding agreement or obligation of Carpenter which is a
party thereto, in each case enforceable against Carpenter in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar laws affecting the
enforceability of creditors’ rights generally and by equitable principles of
general applicability (regardless of whether such enforceability is considered
in a proceeding in equity or at law).
 
3.    The execution, delivery and performance by Carpenter of the Loan Documents
to which it is a party: (i) require no order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority pursuant to any
presently existing law or regulation of the United States of America or the
State of North Carolina; (ii) do not contravene or constitute (with or without
the giving of notice or lapse of time or both) a default under (A) any provision
of applicable law or regulation of the United States of America (including,
without limitation, Regulation T, U or X of the Board of Governors of the
Federal Reserve System) or the State of North Carolina, (B) the certificate of
incorporation or bylaws of Carpenter, (C) to the best of our knowledge, any
material indenture, mortgage, deed of trust, credit agreement, loan agreement or
other material agreement relating to indebtedness known to us binding upon
Carpenter or (D) any judgment, injunction, order or decree known to us binding
upon Carpenter; and (iii) do not result in the creation or imposition of (or the
obligation to create or impose) any Lien on any asset of Carpenter.
 
4.    To the best of our knowledge, there is no action, suit, proceeding or
arbitration pending or threatened against Carpenter or any of its Subsidiaries
before any court or arbitrator or any governmental body, agency or official of
the United States of America or the State of North Carolina which, if adversely
determined, could have a Material Adverse Effect or which in any manner
questions the validity of any Loan Document.
 
5.    None of the transactions that are contemplated by the Loan Documents to
occur on the date hereof (including, without limitation, any direct or indirect
use of the proceeds of the Loan(s) being made on the date hereof) violates
Regulation T, U or X of the Board of Governors of the Federal Reserve System, as
in effect on the date hereof.
 
6.    Carpenter is not an “investment company” within the meaning of the
Investment Company Act of 1940.



--------------------------------------------------------------------------------

 
The opinions herein expressed are limited in all respects solely to the matters
governed by the internal laws of the State of North Carolina and the federal
laws of the United States of America.
 
This opinion is rendered solely to you and each Eligible Assignee in connection
with the above matter. This opinion may not be relied upon by you for any other
purpose or relied upon by any other person without our prior written consent.
 
Very truly yours,



--------------------------------------------------------------------------------

September 3, 2002
 
Carpenter Technology Corporation
1047 North Park Road
Wyomissing, PA 19610
Attention:    Jamie Vasquez
Vice President and Treasurer
 
Re:    $75,000,000 Revolving Credit Facility
 
Dear Mr. Vasquez:
 
Carpenter Technology Corporation (“you” or the “Borrower”) has advised Wachovia
Bank, National Association (“Wachovia Bank”) and Wachovia Securities, Inc.
(“Wachovia Securities”) that the Borrower intends to renew its existing
$75,000,000 364-Day Revolving Credit Facility with a new $75,000,000 unsecured
364-Day Revolving Credit Facility (the “New 364-Day Facility”), which will be
available for general corporate purposes of the Borrower and its subsidiaries.
In that regard, you have requested that Wachovia Securities agree to structure,
arrange and syndicate the New 364-Day Facility and that Wachovia Bank commit to
provide a portion of the New 364-Day Facility.
 
Wachovia Bank is pleased to advise you of its commitment to provide up to
$26,875,000 of the New 364-Day Facility. Furthermore, Wachovia Securities is
pleased to advise you of its agreement to act as co-lead arranger (in such
capacity, the “Co-Lead Arranger”) and sole book manager (in such capacity, the
“Sole Book Manager”) for the New 364-Day Facility and its undertaking to use
commercially reasonable best efforts to assemble a syndicate of financial
institutions (the “Lenders”) identified by the Co-Lead Arranger in connection
with you to provide the balance of the necessary commitments for the New 364-Day
Facility. Additionally, Wachovia Bank is pleased to advise you of its agreement
to act as Administrative Agent (the “Administrative Agent”) for the Lenders.
 
The respective commitments, undertakings and agreements of Wachovia Securities
and Wachovia Bank contained in this commitment letter (this “Commitment Letter”)
are subject to (a) the terms and conditions set forth herein and in the Summary
of Terms and Conditions attached hereto as Annex I (the “Term Sheet”) and (b)
the terms and conditions contained in the confidential fee letter with respect
to Wachovia Bank’s commitments, undertakings and agreements, dated the date
hereof (the “Fee Letter” and, collectively with this Commitment Letter, these
“Letters”), (c) Wachovia Securities’ satisfaction that there shall be no
competing offering, placement or arrangement of any debt facilities of the
Borrower or its subsidiaries prior to or during the initial syndication of the
New 364-Day Facility, (d) no disruption or adverse change (or development that
could reasonably be expected to result in an adverse change) having occurred in
or affecting current loan syndication, note placement or financial, banking or
capital market conditions generally that, individually or in the aggregate, in
the good faith judgment of



--------------------------------------------------------------------------------

Wachovia Securities could materially adversely affect Wachovia Securities’
ability to syndicate the New 364-Day Facility and (e) there not having occurred
or become known since June 30, 2001, in the reasonable judgment of Wachovia
Securities, a material adverse change in respect of the business or financial
condition of the Borrower and its subsidiaries, taken as a whole, which could
have a material adverse effect on the ability of the Borrower to perform its
obligations under the definitive credit documentation with respect to the New
364-Day Facility, and (f) Wachovia Securities’ successful placement of the
remaining uncommitted portion of the New 364-Day Facility. If any of the
foregoing conditions, events or circumstances are either not satisfied or prove
to be unsatisfactory to Wachovia Securities or Wachovia Bank, we reserve the
right either to terminate our respective commitments, agreements and
undertakings hereunder (and thereafter have no other or further obligations
hereunder or in connection with the New 364-Day Facility) or to propose
alternative financing amounts or structures that assure adequate protection for
Wachovia Bank and the other Lenders. Furthermore, Wachovia Securities shall be
entitled, after consultation with you, to change the pricing, terms, allocation
or structure of the New 364-Day Facility, either before or after the date of the
closing of the New 364-Day Facility (the “Closing Date”), if Wachovia Securities
determines in its sole discretion that such changes are advisable in order to
ensure a successful syndication of the New 364-Day Facility or an optimal
capital structure with respect to the Borrower. The respective commitments,
undertakings and agreements of Wachovia Securities and Wachovia Bank are
subject, among other things, to the agreements in this paragraph.
 
It is agreed that Wachovia Bank will act as sole and exclusive Administrative
Agent and Wachovia Securities will act as Co-Lead Arranger and Sole Book Manager
for the New 364-Day Facility, and each will, in such capacities, perform the
duties and exercise the authority customarily performed and exercised in such
roles. The Borrower hereby agrees that no other agents, co-agents, lead
arrangers or book managers will be appointed, no other titles will be awarded
and no compensation (other than that expressly contemplated by this Commitment
Letter, the Term Sheet and the Fee Letter) will be paid in connection with the
New 364-Day Facility unless you and we shall so agree.
 
Wachovia Securities intends to solicit commitments to purchase the New 364-Day
Facility from prospective Lenders promptly following the execution of this
Commitment Letter. Wachovia Securities will manage, together with you, all
aspects of the syndication, including, without limitation, decisions as to the
selection of prospective Lenders to be approached, when they will be approached,
when their commitments will be accepted, the allocation of the commitments among
the Lenders and the amount and distribution of fees among the Lenders. In that
regard, you agree to assist Wachovia Securities actively, in all commercially
reasonable respects, in the syndication of the New 364-Day Facility, which
assistance will require, among other things, that you provide all information
Wachovia Securities deems, and you agree, to be reasonably necessary to complete
successfully the syndication (the “Information”), and all projections (the
“Projections”) as Wachovia Securities may request in connection with the
syndication of the New 364-Day Facility. In syndicating the New 364-Day
Facility, Wachovia Securities will use and rely on all Information and on all
Projections without independent verification thereof. In addition, you agree to
make certain members of your management,



2



--------------------------------------------------------------------------------

consultants and advisors, available during regular business hours to answer
questions regarding the New 364-Day Facility, to review and assist in the
preparation of a placement memorandum relating to the New 364-Day Facility, to
meet with prospective Lenders and to use your best efforts to ensure that
Wachovia Securities’s syndication will benefit from your investor relationships.
 
These Letters and the Term Sheet do not summarize all of the terms, conditions,
covenants, representations, warranties and other provisions which will be
contained in the definitive credit documentation for the New 364-Day Facility.
The Administrative Agent shall have the right to require that such credit
documentation include, in addition to the provisions outlined in these Letters
and in the Term Sheet, provisions reasonably considered appropriate by the
Administrative Agent for this type of financing transaction, as well as
provisions that the Administrative Agent may deem appropriate after it is
afforded the opportunity to conduct and complete, to its satisfaction, the due
diligence review described in the Term Sheet.
 
By your signature below you hereby (a) agree to indemnify and hold harmless
Wachovia Securities, Wachovia Bank, each Lender committing to purchase a portion
of the New 364-Day Facility and each of Wachovia Securities’, Wachovia Bank’s
and such Lender’s respective affiliates, directors, officers, agents and
employees as set forth on Annex II hereto (the terms and provisions of such
Annex II being incorporated herein by reference), whether or not definitive
documentation with respect to the New 364-Day Facility is ultimately executed
and delivered, (b) represent and covenant that (i) all Information that has been
or will be made available to Wachovia Securities and Wachovia Bank by you or on
your behalf is or will be, when furnished, complete and correct in all material
respects and does not or will not, when furnished, contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements contained therein not materially misleading in light of the
circumstances under which such statements are made and (ii) all Projections that
have been or will be made available to Wachovia Securities and Wachovia Bank by
you or on your behalf have been or will be prepared in good faith based upon
reasonable assumptions and (c) agree to furnish us with such additional
Information and Projections as we may reasonably request to supplement
Information and Projections previously provided so that the representations in
item (b) of this paragraph are true and correct on and as of the Closing Date.
 
This Commitment Letter is delivered to you with the understanding that neither
these Letters, the Term Sheet nor the substance thereof shall be disclosed to
any third party (including, without limitation, other lenders, underwriters,
placement agents, advisors or similar persons) without the prior written consent
of Wachovia Securities, except this Commitment Letter may be provided to those
in confidential relationship to you, such as legal counsel or accountants, or as
required by law or any court or governmental agency, and, in such event of
permitted disclosure, you agree to inform Wachovia Securities promptly. You
acknowledge and agree that Wachovia Securities and Wachovia Bank may share with
their respective affiliates any information relating to the New 364-Day Facility
and the Borrower and its subsidiaries on a confidential basis. You agree to
notify Wachovia Securities and Wachovia Bank promptly of your intention to make,
and disclose the contents of prior to, any public announcement or public filing
after the date hereof



3



--------------------------------------------------------------------------------

relating to any of the transactions contemplated hereby or relating to Wachovia
Securities, Wachovia Bank or any of their respective affiliates, as the case may
be. These Letters constitute the entire understanding among the parties hereto
with respect to the subject matter hereof and supersede any prior agreements,
written or oral, with respect thereto. These Letters may be executed in
counterparts which, when taken together, shall constitute an original. These
Letters may not be assigned by any party hereto without the prior written
consent of the other parties, and any purported assignment in violation of the
terms of these Letters shall be void; provided, that this provision shall not
apply to the syndication of the New 364-Day Facility or the assignment of these
Letters by Wachovia Securities or Wachovia Bank to their respective affiliates.
THESE LETTERS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NORTH CAROLINA. EACH OF THE UNDERSIGNED PARTIES HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF OR IN
CONNECTION WITH THESE LETTERS AND ANY OTHER COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY OF THE
UNDERSIGNED PARTIES IN CONNECTION HEREWITH OR THEREWITH. IN NO EVENT SHALL ANY
PARTY TO THIS COMMITMENT LETTER BE LIABLE FOR CONSEQUENTIAL DAMAGES.
 
If you agree with the foregoing, please sign and return to Wachovia Securities
and Wachovia Bank the enclosed copies of these Letters no later than 5:00 p.m.,
Eastern time, on September 3, 2002. Wachovia Securities’ and Wachovia Bank’s
respective commitments, undertakings and agreements hereunder will expire unless
so accepted; provided, however, that, (a) notwithstanding any such timely
acceptance and payment, Wachovia Securities’ and Wachovia Bank’s respective
commitments, undertakings and agreements hereunder will terminate at 5:00 p.m.,
Eastern time, on September 31, 2002 unless, on or prior to such time, definitive
documentation with respect to the New 364-Day Facility has been executed and
delivered by you, Wachovia Bank and the other Lenders and (b) the two
immediately preceding paragraphs shall survive any termination of Wachovia
Securities’ and Wachovia Bank’s respective commitments, undertakings and
agreements pursuant to this paragraph.
 
Remainder of this page left intentionally blank



4



--------------------------------------------------------------------------------

 
We look forward to working with you on this important transaction.
 
Very truly yours,
 
WACHOVIA SECURITIES, INC.
By:
 
 

--------------------------------------------------------------------------------

Title:
 
 

--------------------------------------------------------------------------------

 
WACHOVIA BANK, NATIONAL ASSOCIATION
By:
 
 

--------------------------------------------------------------------------------

Title:
 
 

--------------------------------------------------------------------------------

 
AGREED TO AND ACCEPTED
this                      day of September, 2002
 
 
CARPENTER TECHNOLOGY CORPORATION
By:
 
 

--------------------------------------------------------------------------------

Title:
 
 

--------------------------------------------------------------------------------



5



--------------------------------------------------------------------------------

ANNEX II
 
CARPENTER TECHNOLOGIES CORPORATION INDEMNIFICATION PROVISIONS
 
(Unless otherwise defined, terms used in this
Annex II have the meanings ascribed thereto in the
commitment letter, dated September 3, 2002
(the “Commitment Letter”),
to which this Annex II is annexed).
 
The Borrower shall be responsible for all costs and expenses (including due
diligence costs and expenses and the reasonable fees and expenses of legal
counsel to Wachovia Securities and Wachovia Bank) arising in connection with the
negotiation, preparation, execution and delivery of the Commitment Letter, the
Term Sheet, the Fee Letter and the definitive documentation with respect to the
New 364-Day Facility, and the Borrower shall be obligated to pay such fees and
expenses whether or not such definitive documentation is ultimately executed or
delivered or the New 364-Day Facility is successfully syndicated.
 
In addition, the Borrower hereby indemnifies and holds harmless each Indemnified
Party (as defined below) from and against all Liabilities (as defined below).
“Indemnified Party” shall mean Wachovia Securities, Wachovia Bank, each other
Lender, each affiliate of any of the foregoing and the respective directors,
officers, agent and employees of each of the foregoing, and each other person
controlling any of the foregoing within the meaning of either Section 15 of the
Securities Act of 1933, as amended, or Section 20 of the Securities Exchange Act
of 1934, as amended. “Liabilities” shall mean any and all losses, claims,
damages, liabilities or other reasonable costs or expenses to which an
Indemnified Party may become subject which arise out of or relate to or result
from any transaction, action or proceeding to or connected with the transaction
described in the Commitment Letter, the Fee Letter or the Term Sheet other than
those relating to such Indemnified Party’s willful misconduct or gross
negligence. In addition to the foregoing, the Borrower agrees to reimburse each
Indemnified Party for all reasonable legal or other expenses incurred in
connection with investigating, defending or participating in any action or other
proceeding relating to any Liabilities (whether or not such Indemnified Party is
a party to any such action or proceeding).